Exhibit 10.2
EXECUTION VERSION


AMENDMENT NO. 2 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
AND MODIFICATION TO LOAN DOCUMENTS
This AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND
MODIFICATION TO LOAN DOCUMENTS (this “Agreement”) dated as of September 17, 2020
is made by and among SONIC AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), the Lenders signatory hereto, BANK OF AMERICA, N.A. (“Bank of
America”), in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and as Swing Line Lender and L/C Issuer
and each of the other Loan Parties signatory hereto.
W I T N E S S E T H:


WHEREAS, the Company, the Administrative Agent, Swing Line Lender and L/C
Issuer, Wells Fargo Bank, National Association, as an L/C Issuer, and the
lenders parties thereto from time to time (collectively, the “Lenders” and
individually, a “Lender”) have entered into that certain Fourth Amended and
Restated Credit Agreement dated as of November 30, 2016 (as hereby by that
certain Amendment No. 1 to Fourth Amended and Restated Credit Agreement dated as
of May 20, 2020 and as from time to time further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”;
capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Company a revolving credit
facility, including a letter of credit subfacility and a swing line subfacility;
and
WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which each has guaranteed the payment and performance of
the obligations of the Company under the Credit Agreement and other Loan
Documents; and
WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement, the Escrow Security Agreement, the
Pledge Agreement and other Security Instruments, securing the Obligations under
the Credit Agreement and other Loan Documents; and


WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendment on the terms and conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement; Release.
(a)Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended so that, as amended, it shall
read as set forth in, and shall have the terms, covenants, conditions and other
provisions in the form of Credit Agreement set forth as Exhibit A to this
Agreement (the “Consolidated Form Credit Agreement”). The parties hereto
acknowledge and agree that each amendment to the Credit Agreement reflected in
the Consolidated Form Credit Agreement is and shall be effective as if
individually specified in this Agreement (the parties further acknowledging that
amending the Credit Agreement by reference to the Consolidated Form Credit
Agreement provides a convenience to the parties to permit the amended terms to
be read in the context of the full Credit Agreement), and that this Agreement is
not a novation of the Credit Agreement or of any



--------------------------------------------------------------------------------



credit facility provided thereunder or in respect thereof. The signature pages
contained may be left off of the Consolidated Form Credit Agreement.
Notwithstanding that the cover page of the Consolidated Form Credit Agreement is
dated “as of November 30, 2016”, the changes to the Credit Agreement effected by
this Agreement shall be effective as of the satisfaction or waiver to the
conditions to effectiveness set forth in Section 5 of this Agreement.
(b)Release. The Administrative Agent and the Lenders party hereto hereby (i)
acknowledge that substantially all of the assets of Kramer Motors Incorporated,
a California corporation, SAI Cleveland N, LLC, a Tennessee limited liability
company, SAI Columbus Motors, LLC, an Ohio limited liability company, SAI
Columbus VWK, LLC, an Ohio limited liability company, SAI Fort Myers H, LLC, a
Florida limited liability company, SAI Tysons Corner H, LLC, a Virginia limited
liability company, Sonic – Cadillac D, L.P., a Texas limited partnership,
Sonic–Volvo LV, LLC, a Nevada limited liability company, Stevens Creek Cadillac,
Inc., a California corporation, Sonic – Newsome Chevrolet World, Inc., a South
Carolina corporation and Sonic–Capitol Imports, Inc., a South Carolina
corporation have been sold prior to the date hereof (such entities described in
this clause (i), collectively, the “Disposed Dealership Entities”), (ii) agree
that the Disposed Dealership Entities shall no longer constitute “Guarantors” or
“Loan Parties” (each as defined in the Credit Agreement) under the Loan
Documents and the obligations of the Disposed Dealership Entities under any of
the Loan Documents are hereby released (except for any obligations or
liabilities of any Disposed Dealership Entities thereunder which expressly
survive such release) and (iii) the security interests and liens granted by the
Disposed Dealership Entities to the Administrative Agent, on behalf of the
Secured Parties, securing the Obligations under the Loan Documents (and relating
to the revolving credit facility provided thereunder) are hereby released,
provided that, in no event shall the release described above result in any
additional obligations on the Administrative Agent or any Lender under any of
the Loan Documents.
2.Amendments to the Schedules to Credit Agreement. Each of the following
Schedules to the Credit Agreement is hereby amended and restated or added, as
applicable, to read in its entirety as set forth on set forth as Exhibit B to
this Agreement (the “Amended Schedules to Credit Agreement”), including:
Schedule 1.01A    Silo Subsidiaries
Schedule 1.01B    Dual Subsidiaries
Schedule 1.01C    Certain ERISA Information
Schedule 2.01B    Swing Line Commitments
Schedule 2.01C    L/C Commitments
Schedule 2A.03(a)    Information Regarding Collateral
Schedule 5.01(a)    Information regarding Alabama Administrative Appeal
Schedule 5.13    Subsidiaries; Equity Interests
Schedule 6.13     Location of Collateral


3.Pledge Agreement.
(a)Amendments. Subject to the terms and conditions set forth herein, each of
Schedule I (Pledged Interests) and Schedule II (Pledgor Information) to the
Pledge Agreement is hereby amended and restated to read in its entirety as set
forth on set forth as Exhibit C to this Agreement.
(b)Grant of Security Interest. Without limiting the generality of the foregoing,
each Loan Party which is a party to the Pledge Agreement hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Secured Obligations, a security interest in all of the Collateral (as defined in
Section 2 of the Pledge Agreement) of such Person or in which such Person has or
may have or acquire an interest or the power to transfer rights therein, whether
now owned or existing or hereafter acquired or arising and wherever located.


2

--------------------------------------------------------------------------------



4.Escrow Security Agreement.
(a)Amendments. Subject to the terms and conditions set forth herein, Schedule I
(Escrowed Shares and Interests) to the Escrow Security Agreement is hereby
amended and restated to read in its entirety as set forth on set forth as
Exhibit D to this Agreement.
(b)Grant of Security Interest. Without limiting the generality of the foregoing,
each Loan Party which is a party to the Escrow and Security Agreement hereby
grants as collateral security for the payment, performance and satisfaction of
all of its Secured Obligations (as defined in Section 2.1 of the Escrow and
Security Agreement), a security interest in all of the Disposition Proceeds
Collateral (as defined in Section 2.1 of the Escrow and Security Agreement) of
such Person or in which such Person has or may have or acquire an interest or
the power to transfer rights therein, whether now owned or existing or hereafter
acquired or arising and wherever located.
5.Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective as of the Effective Date
at the time when each of the following conditions has been satisfied:
(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
(i)     the Administrative Agent shall have received (A) counterparts of this
Agreement, duly executed by the Company, Bank of America, as Administrative
Agent, L/C Issuer and Swing Line Lender, each other L/C Issuer, each Guarantor
and each Lender, (B) counterparts of that certain Amendment No. 2 to Fourth
Amended and Restated Security Agreement, dated as of the Effective Date (the
“Security Agreement Amendment”) duly executed by the Company, certain
Subsidiaries of the Company, Bank of America, as Administrative Agent and
Administrative Agent (in the capacity of collateral agent for the Floorplan
Secured Parties) and the Lenders and Floorplan Lenders party thereto and (C)
counterparts of a letter agreement dated on or prior to the Effective Date, duly
executed by the Company and Bank of America;
(ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iii)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions, which includes each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(iv)     a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent;


3

--------------------------------------------------------------------------------



(v)     a favorable opinion of local counsel to the Loan Parties in Florida,
Texas, California, Alabama, and Tennessee, addressed to the Administrative Agent
and each Lender in form and substance satisfactory to the Administrative Agent;
(vi)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(vii)     a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Section 7(a) and (d) have been
satisfied, and (B) that there has been no event or circumstance since December
31, 2019 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(viii)     a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;
(ix)     to the extent not otherwise delivered prior to the date hereof, a copy
of (A) each standard form of Franchise Agreement for each vehicle manufacturer
or distributor and (B) each executed Framework Agreement;
(x)     to the extent not otherwise delivered prior to the date hereof, duly
executed consents and waivers required pursuant to any Franchise Agreement or
Framework Agreement;
(xi)     to the extent requested by the Administrative Agent, evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, including endorsements naming the Administrative
Agent (on behalf of the Secured Parties) as an additional insured and loss
payee, as the case may be, on all such insurance policies maintained with
respect to properties of the Company or any Loan Party constituting part of the
Collateral;
(xii)     the Loan Parties shall have delivered to the Administrative Agent an
authorization to share insurance information in form and substance satisfactory
to the Administrative Agent (or such other form as required by each of the Loan
Party’s insurance companies (the “Authorization to Share Insurance
Information”);
(xiii)     the Loan Parties shall have delivered to the Administrative Agent a
Statement of Purpose for an Credit Extension Secured by Margin Stock (Federal
Reserve Form U-1);
(xiv)     consolidating balance sheets for the Company and each Subsidiary as at
the end of June 30, 2020, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (c) all
Used Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (d)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;
(xv)     to the extent not otherwise delivered prior to the date hereof, (x)
delivery by the Company and each applicable Loan Party owning any Equity
Interests required to be pledged pursuant to the Loan Documents of all stock
certificates evidencing such pledged Equity Interests,


4

--------------------------------------------------------------------------------



accompanied in each case by duly executed stock powers (or other appropriate
transfer documents) in blank affixed thereto and (y) delivery by the Company and
each other applicable Loan Party owning any Equity Interests required to be
delivered in escrow pursuant to the Escrow and Security Agreement of all stock
certificates evidencing such Equity Interests;
(xvi)     UCC financing statements or amendments to previously filed UCC
financing statements for filing in all places required by applicable law to
perfect the Liens of the Administrative Agent for the benefit of the Secured
Parties under the Security Instruments as a valid and perfected Lien (with the
priority described therein) as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be necessary under applicable
law to perfect the Liens of the Administrative Agent for the benefit of the
Secured Parties under the Security Instruments as a valid and perfected Lien in
and to such other Collateral as the Administrative Agent may require;
(xvii)     UCC search results with respect to the Loan Parties showing only
Liens acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable Liens promptly after the Effective Date);
(xviii)     such duly executed Landlord Waivers for locations of the Loan
Parties not already in effect, as may be requested by the Administrative Agent
in its sole discretion;
(xix)     a certificate signed by a Responsible Officer of the Company
certifying as to the status of the Unrestricted Subsidiaries; and
(xx)     such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Swing Line Lender, the L/C Issuers or the Lenders
reasonably may require.
(b)     Upon the reasonable request of any Lender made at least ten (10) days
prior to the date hereof, the Company shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five (5) Business Days prior to the date
hereof and (ii) at least ten (10) days prior to the date hereof, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party; and
(c)     All fees and expenses payable to the Administrative Agent, the Arranger
and the Lenders (including the fees and expenses of counsel to the
Administrative Agent) to the extent invoiced on or prior to the date hereof
shall have been paid in full (without prejudice to final settling of accounts
for such fees and expenses).
(d)     The Floorplan Facility shall have been amended substantially
simultaneously with the consummation of this Agreement.
6.Consent of the Loan Parties. Each of the Persons party hereto acknowledge and
agree that this Agreement is not intended to be a novation or discharge of, and
shall not be a novation or discharge of, any obligation of the Loan Parties
under any Loan Document. Each Subsidiary Guarantor hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Subsidiary Guaranty (including without limitation the
continuation of such Subsidiary Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
contemplated hereby) and the enforceability of such Subsidiary


5

--------------------------------------------------------------------------------



Guaranty against such Subsidiary Guarantor in accordance with its terms. Each
Loan Party hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects each Security Instrument
to which such Loan Party is a party (including without limitation the
continuation of the perfection and priority of each Lien thereunder upon and
after the effectiveness of this Agreement and the amendments contemplated
hereby) and the enforceability of such Security Instrument against such Loan
Party in accordance with its terms.
7.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, both before
and after giving effect to this Agreement and the other Amendment Documents, in
each case except to the extent that such representations and warranties
expressly relate to an earlier date in which case they are true and correct as
of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
will be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement;
(b)The Persons appearing as Subsidiary Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Subsidiary Guarantors after the Closing Date, and
each of such Persons has become and remains a party to a Subsidiary Guaranty as
a guarantor thereunder;
(c)This Agreement and each other Amendment Document has been duly authorized,
executed and delivered by the Company and each of the other Loan Parties party
hereto and constitutes a legal, valid and binding obligation of each such party,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(d)Both before and after giving effect to this Agreement and the other Amendment
Documents, no Default or Event of Default has occurred and is continuing.
8.Entire Agreement. This Agreement, together with all the other Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
9.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.


6

--------------------------------------------------------------------------------



10.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.
12.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
13.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, modified, supplemented, restated, or amended and restated from time to
time. All references in any of the Loan Documents to the “Security Agreement”
shall mean the Security Agreement, as amended by the Security Agreement
Amendment and as further amended, modified, supplemented, restated, or amended
and restated from time to time.
14.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, each of the other Loan Parties, the Administrative
Agent, the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
15.Loan Document. This Agreement shall be deemed to be a “Loan Document” under
and as defined in the Credit Agreement, for all purposes.
[Signature pages follow.]






7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
    
COMPANY:
SONIC AUTOMOTIVE, INC.
By:    /s/ Heath R. Byrd            
Name:    Heath R. Byrd
Title:    Executive Vice President and Chief
    Financial Officer




GUARANTORS / GRANTORS:
AM REALTY GA, LLC
ANTREV, LLC
ARNGAR, INC.
AUTOBAHN, INC.
ECHOPARK AUTOMOTIVE, INC.
ECHOPARK AZ, LLC
ECHOPARK CA, LLC
ECHOPARK FL, LLC, formerly known as SAI AM FLORIDA, LLC
ECHOPARK GA, LLC, formerly known as AM GA, LLC
ECHOPARK NC, LLC
ECHOPARK REALTY CA, LLC
ECHOPARK REALTY TX, LLC
ECHOPARK SC, LLC
ECHOPARK TX, LLC
EP REALTY NC, LLC
EP REALTY SC, LLC
FAA BEVERLY HILLS, INC.
FAA CONCORD H, INC.
FAA CONCORD T, INC.
FAA HOLDING LLC, formerly known as FAA HOLDING CORP.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SAN BRUNO, INC.
FAA SERRAMONTE H, INC.
FAA SERRAMONTE L, INC.
FIRSTAMERICA AUTOMOTIVE, LLC, formerly known as FIRSTAMERICA AUTOMOTIVE, INC.
FORT MILL FORD, INC.
FRANCISCAN MOTORS, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
L DEALERSHIP GROUP, LLC, formerly known as L DEALERSHIP GROUP, INC.
MARCUS DAVID CORPORATION
ONTARIO L, LLC
PHILPOTT MOTORS, LLC, formerly known as PHILPOTT MOTORS, LTD.
SAI AL HC1, INC.
SAI AL HC2, INC.
SAI ATLANTA B, LLC
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI CLEARWATER T, LLC
SAI COLUMBUS T, LLC
SAI DENVER B, INC.
SAI DENVER M, INC.
SAI DS, LLC
SAI DS REALTY TX, LLC
SAI FAIRFAX B, LLC
SAI FL HC2, INC.
SAI FL HC3, INC.
SAI FL HC4, INC.
SAI FL HC7, INC.
SAI FORT MYERS B, LLC
SAI FORT MYERS M, LLC
SAI FORT MYERS VW, LLC
SAI GA HC1, LLC
SAI IRONDALE IMPORTS, LLC
SAI IRONDALE L, LLC
SAI LONG BEACH B, INC.
SAI MCKINNEY M, LLC
SAI MD HC1, INC.
SAI MONROVIA B, INC.
SAI MONTGOMERY B, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE M, LLC
SAI NASHVILLE MOTORS, LLC
SAI OK HC1, INC.
SAI ORLANDO CS, LLC
SAI PEACHTREE, LLC
SAI PENSACOLA A, LLC
SAI PHILPOTT T, LLC
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI ROCKVILLE L, LLC
SAI S. ATLANTA JLR, LLC
SAI STONE MOUNTAIN T, LLC
SAI TN HC1, LLC
SAI TN HC2, LLC
SAI TN HC3, LLC
SAI VA HC1, INC.
SAI WEST HOUSTON B, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC - 2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC – DENVER T, INC.
SONIC – FORT WORTH T, LLC, formerly known as SONIC-FORT WORTH T, L.P.
SONIC – HOUSTON V, LLC, formerly known as SONIC – HOUSTON V, L.P.
SONIC - INTEGRITY DODGE LV, LLC
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, LLC, formerly known as SONIC – LS CHEVROLET, L.P.
SONIC – LS, LLC
SONIC – LUTE RILEY, LLC, formerly known as SONIC – LUTE RILEY, L.P.
SONIC – RICHARDSON F, LLC, formerly known as SONIC – RICHARDSON F, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC – STEVENS CREEK B, INC.
SONIC ADVANTAGE PA, LLC, formerly known as SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, LLC, formerly known as SONIC AUTOMOTIBVE –
3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE – 4701 I-10 EAST, TX, LLC, formerly known as SONIC AUTOMOTIVE –
4701 I-10 EAST, TX, L.P.
SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.
SONIC AUTOMOTIVE AVIATION, LLC
SONIC AUTOMOTIVE F&I, LLC
SONIC AUTOMOTIVE OF CHATTANOOGA, LLC
SONIC AUTOMOTIVE OF NASHVILLE, LLC
SONIC AUTOMOTIVE OF NEVADA, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SONIC AUTOMOTIVE OF TEXAS, LLC, formerly known as SONIC AUTOMOTIVE OF TEXAS,
L.P.
SONIC AUTOMOTIVE SUPPORT, LLC
SONIC AUTOMOTIVE WEST, LLC
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC CALABASAS M, INC.
SONIC DEVELOPMENT, LLC
SONIC DIVISIONAL OPERATIONS, LLC
SONIC HOUSTON JLR, LLC, formerly known as SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, LLC, formerly known as SONIC HOUSTON LR, L.P.
SONIC MOMENTUM B, LLC, formerly known as SONIC MOMENTUM B, L.P.
SONIC MOMENTUM JVP, LLC, formerly known as SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, LLC, formerly known as SONIC MOMENTUM VWA, L.P.
SONIC OF TEXAS, INC.
SONIC RESOURCES, INC.
SONIC SANTA MONICA M, INC.
SONIC WALNUT CREEK M, INC.
SONIC-BUENA PARK H, INC.
SONIC-CLEAR LAKE VOLKSWAGEN, LLC, formerly known as SONIC-CLEAR LAKE VOLKSWAGEN,
L.P.
SONIC - HARBOR CITY H, INC.
SONIC-JERSEY VILLAGE VOLKSWAGEN, LLC, formerly known as SONIC-JERSEY VILLAGE
VOLKSWAGEN, L.P.
SRE ALABAMA-2, LLC
SRE ALABAMA-5, LLC
SRE CALIFORNIA – 1, LLC
SRE CALIFORNIA–2, LLC
SRE CALIFORNIA – 3, LLC
SRE CALIFORNIA – 5, LLC
SRE CALIFORNIA – 6, LLC
SRE CALIFORNIA – 7 SCB, LLC
SRE CALIFORNIA – 8 SCH, LLC
SRE CALIFORNIA – 9 BHB, LLC
SRE CALIFORNIA 10 LBB, LLC
SRE COLORADO – 1, LLC
SRE COLORADO – 2, LLC
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SRE COLORADO – 3, LLC
SRE COLORADO – 4 RF, LLC
SRE COLORADO – 5 CC, LLC
SRE FLORIDA – 1, LLC
SRE GEORGIA 4, LLC
SRE HOLDING, LLC
SRE MARYLAND - 1, LLC
SRE NEVADA-2, LLC
SRE NORTH CAROLINA – 2, LLC
SRE NORTH CAROLINA – 3, LLC
SRE OHIO 1, LLC
SRE OHIO 2, LLC
SRE OKLAHOMA-2, LLC
SRE SOUTH CAROLINA-2, LLC
SRE SOUTH CAROLINA – 3, LLC
SRE SOUTH CAROLINA – 4, LLC
SRE TENNESSEE – 1, LLC
SRE TENNESSEE – 2, LLC
SRE TENNESSEE – 3, LLC
SRE TENNESSEE-4, LLC
SRE TENNESSEE-5, LLC
SRE TENNESSEE 6, LLC
SRE TENNESSEE 7, LLC
SRE TEXAS – 1, LLC, formerly known as SRE TEXAS – 1, L.P.
SRE TEXAS – 2, LLC, formerly known as SRE TEXAS – 2, L.P.
SRE TEXAS – 3, LLC, formerly known as SRE TEXAS – 3, L.P.
SRE TEXAS – 4, LLC, formerly known as SRE TEXAS – 4, L.P.
SRE TEXAS – 5, LLC, formerly known as SRE TEXAS – 5, L.P.
SRE TEXAS – 6, LLC, formerly known as SRE TEXAS – 6, L.P.
SRE TEXAS – 7, LLC, formerly known as SRE TEXAS – 7, L.P.
SRE TEXAS – 8, LLC, formerly known as SRE TEXAS – 8, L.P.
SRE TEXAS 9, LLC
SRE TEXAS 10, LLC
SRE TEXAS 11, LLC
SRE TEXAS 12, LLC
SRE TEXAS 13, LLC
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer
AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SRE TEXAS 14, LLC
SRE TEXAS 15, LLC
SRE VIRGINIA – 1, LLC
SRE VIRGINIA – 2, LLC
TOWN AND COUNTRY FORD, INCORPORATED
TT DENVER, LLC
TTRE CO 1, LLC
WINDWARD, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer






ACKNOWLEDGED AND AGREED:
KRAMER MOTORS INCORPORATED
SAI CLEVELAND N, LLC     
SAI COLUMBUS MOTORS, LLC     
SAI COLUMBUS VWK, LLC     
SAI FORT MYERS H, LLC     
SAI TYSONS CORNER H, LLC     
SONIC – CADILLAC D, L.P.     
SONIC–VOLVO LV, LLC
STEVENS CREEK CADILLAC, INC.
SONIC – NEWSOME CHEVROLET WORLD, INC.
SONIC – CAPITOL IMPORTS, INC.
By:    /s/ Heath R. Byrd            
Typed Name:    Heath R. Byrd
Typed Title:    Vice President and Treasurer














AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Denise Jones                
Typed Name:        Denise Jones                
Typed Title:        Senior Vice President            






BANK OF AMERICA, N.A.,
as Revolving Administrative Agent
(as collateral agent under the Loan Documents)
By:    /s/ Denise Jones                
Typed Name:        Denise Jones                
Typed Title:        Vice President                








LENDERS:


BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer and as a Lender
By:    /s/ David T. Smith            
Typed Name:        David T. Smith                
Typed Title:        Senior Vice President            




MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as a Lender
By:    /s/ Michele Nowak                
Typed Name:    Michele Nowak                
Typed Title:    Credit Director, National Accounts        




BMW FINANCIAL SERVICES NA, LLC,
as a Lender
By:    /s/ Alex Calcasola                
Typed Name:    Alex Calcasola                
Typed Title:    Credit Manager                
By:    /s/ Tom Rumfola                
Typed Name:    Tom Rumfola                
Typed Title:    General Manager Credit            
AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



TOYOTA MOTOR CREDIT CORPORATION,
as a Lender
By:    /s/ Tracy Kaiser                
Typed Name:    Tracy Kaiser                
Typed Title:    National Accounts Manager        




JPMORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Adam Sigman                
Typed Name:    Adam Sigman                
Typed Title:    Executive Director                




COMERICA BANK, as a Lender
By:    /s/ Coby McGee                
Typed Name:    Coby McGee                
Typed Title:    Portfolio Manager                




VW CREDIT, INC., as a Lender
By:    /s/ Robb Nerdin                
Typed Name:    Robb Nerdin                
Typed Title:    Senior Manager Commercial Credit    




U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Katherine Taylor            
Typed Name:    Katherine Taylor                
Typed Title:    Vice President                




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an L/C Issuer
By:    /s/ Jeffrey E. Bullard, Sr.            
Typed Name:    Jeffrey E. Bullard, Sr.            
Typed Title:    Senior Vice President            


WORLD OMNI FINANCIAL CORP., as a Lender
By:    /s/ Charles Marc Einhorn            
Typed Name:    Charles Marc Einhorn            
Typed Title:    Vice President-Credit Administration    
AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



CAPITAL ONE, N.A., as a Lender
By:    /s/ Wade Carwile                
Typed Name:    Wade Carwile                
Typed Title:    Senior Vice President            




MASSMUTUAL ASSET FINANCE LLC,
as a Lender
By:    /s/ Donald Buttler                
Typed Name:    Donald Buttler                
Typed Title:    Senior Vice President            




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Krutesh Trivedi                
Typed Name:    Krutesh Trivedi                
Typed Title:    Senior Vice President            




TD BANK, N.A., as a Lender
By:    /s/ Judy C. Johnson            
Typed Name:    Judy C. Johnson                
Typed Title:    VP, Market Credit Manager, Major        
        Accounts                    


AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page


--------------------------------------------------------------------------------



EXHIBIT A
CONSOLIDATED FORM CREDIT AGREEMENT
See attached.


EXHIBIT A
Consolidated Form Credit Agreement




--------------------------------------------------------------------------------

EXECUTION VERSION


EXHIBIT A
TO AMENDMENT NO.2 TO CREDIT AGREEMENT




“CONSOLIDATED FORM CREDIT AGREEMENT”







Published CUSIP Number: 83545FAR5


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT




Dated as of November 30, 2016
as amended by the that certain Amendment No. 1, dated as of May 20, 2020, and
as further amended by the that certain Amendment No. 2, dated as of September
17, 2020


among
SONIC AUTOMOTIVE, INC.,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,


MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Syndication Agent,


TOYOTA MOTOR CREDIT CORPORATION
and
BMW GROUP FINANCIAL SERVICES NA, LLC
as Co-Documentation Agents,


THE OTHER LENDERS PARTY HERETO


and
BOFA SECURITIES, INC.,
as Sole Lead Arranger and Sole Bookrunner












--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page
ARTICLE I.    DEFINITIONS AND ACCOUNTING
TERMS.........................................1
1.01    Assignments and Allocations; Amendment and
Restatement.....................1
1.02    Defined
Terms.............................................................................................2
1.03    Other Interpretive
Provisions.....................................................................52
1.04    Accounting
Terms......................................................................................53
1.05    Rounding....................................................................................................55
1.06    Times of
Day..............................................................................................55
1.07    Letter of Credit
Amounts...........................................................................55
1.08    Rates...........................................................................................................55
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS..........................55
2.01    Committed
Loans.......................................................................................55
2.02    Borrowings, Conversions and Continuations of Committed Loans..........56
2.03    Letters of
Credit.........................................................................................57
2.04    Swing Line
Loans......................................................................................67
2.05    Prepayments...............................................................................................71
2.06    Termination or Reduction of
Commitments..............................................71
2.07    Repayment of
Loans..................................................................................72
2.08    Interest    .......................................................................................................72
2.09    Fees............................................................................................................73
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate............................................................................................................73
2.11    Evidence of
Debt.......................................................................................74
2.12    Payments Generally; Administrative Agent’s
Clawback..........................75
2.13    Sharing of Payments by
Lenders...............................................................76
2.14    Increase in
Commitments..........................................................................77
2.15    Cash Collateral and Other Credit
Support.................................................79
2.16    Defaulting
Lenders....................................................................................80
ARTICLE IIA.
SECURITY..........................................................................................81
2A.01.    Security......................................................................................................81
2A.02.    Further
Assurances....................................................................................82
2A.03.    Information Regarding
Collateral..............................................................82
ARTICLE III.    TAXES, YIELD PROTECTION AND
ILLEGALITY.............................83
3.01    Taxes..........................................................................................................83
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page
3.02    Illegality.....................................................................................................88
3.03    Inability to Determine
Rates......................................................................88
3.04    Increased Costs; Reserves on Eurodollar Rate
Loans................................91
3.05    Mitigation Obligations; Replacement of
Lenders......................................92
3.06    Survival......................................................................................................93
ARTICLE IV.    CONDITIONS PRECEDENT TO AMENDMENT AND
RESTATEMENT.................................................................................93
4.01    Amendment and
Restatement....................................................................93
4.02    Conditions to all Credit
Extensions...........................................................97
ARTICLE V.    REPRESENTATIONS AND
WARRANTIES.........................................97
5.01    Existence, Qualification and Power; Compliance with
Laws....................97
5.02    Authorization; No
Contravention..............................................................98
5.03    Governmental Authorization; Other
Consents..........................................98
5.04    Binding
Effect...........................................................................................98
5.05    Financial Statements; No Material Adverse Effect; No Internal Control
Event.........................................................................................................98
5.06    Litigation...................................................................................................99
5.07    No
Default.................................................................................................99
5.08    Ownership of Property;
Liens..................................................................100
5.09    Environmental
Compliance.....................................................................100
5.10    Insurance..................................................................................................100
5.11    Taxes........................................................................................................100
5.12    ERISA
Compliance..................................................................................100
5.13    Subsidiaries; Equity
Interests...................................................................101
5.14    Margin Regulations; Investment Company
Act......................................101
5.15    Disclosure................................................................................................102
5.16    Compliance with
Laws............................................................................102
5.17    Intellectual Property; Licenses,
Etc.........................................................102
5.18    Books and
Records..................................................................................102
5.19    Franchise Agreements and Framework
Agreements...............................102
5.20    Collateral..................................................................................................103
5.21    Solvency...................................................................................................103
5.22    Labor
Matters...........................................................................................103
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page
5.23    Acquisitions.............................................................................................103
5.24    Real Estate
Indebtedness..........................................................................104
5.25    Service Loaner
Vehicles..........................................................................104
5.26    Permitted Third Party Service Loaner
Indebtedness...............................104
5.27    OFAC.......................................................................................................104
5.28    Anti-Corruption
Laws..............................................................................104
5.29    Affected Financial
Institutions.................................................................104
5.30    Taxpayer Identification
Number..............................................................104
5.31    Covered Entities. No Loan Party is a Covered
Entity.............................104
ARTICLE VI.    AFFIRMATIVE
COVENANTS.............................................................104
6.01    Financial
Statements................................................................................105
6.02    Certificates; Other
Information................................................................108
6.03    Notices.....................................................................................................111
6.04    Payment of
Obligations............................................................................112
6.05    Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation.........................................................................................113
6.06    Maintenance of Properties;
Repairs.........................................................113
6.07    Maintenance of
Insurance........................................................................113
6.08    Compliance with Laws and Contractual
Obligations..............................113
6.09    Books and
Records..................................................................................114
6.10    Inspection
Rights.....................................................................................114
6.11    Use of
Proceeds........................................................................................114
6.12    [Intentionally
Omitted]............................................................................114
6.13    Location of
Collateral..............................................................................114
6.14    Additional
Subsidiaries............................................................................114
6.15    Further
Assurances...................................................................................115
6.16    Landlord
Waivers.....................................................................................115
6.17    Notices Regarding
Indebtedness..............................................................116
6.18    Joinder of Additional Silo
Lenders..........................................................116
6.19    Deposit
Accounts.....................................................................................116
6.20    Anti-Corruption Laws;
Sanctions............................................................116
6.21    Post-Closing
Covenants...........................................................................116
ARTICLE VII. NEGATIVE
COVENANTS..............................................................117
iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page
7.01    Liens.........................................................................................................117
7.02    Investments..............................................................................................118
7.03    Indebtedness.............................................................................................119
7.04    Fundamental
Changes..............................................................................121
7.05    Dispositions..............................................................................................121
7.06    Restricted
Payments.................................................................................122
7.07    Change in Nature of
Business..................................................................123
7.08    Transactions with
Affiliates.....................................................................123
7.09    Burdensome
Agreements.........................................................................123
7.10    Use of
Proceeds........................................................................................124
7.11    Financial
Covenants.................................................................................124
7.12    Acquisitions.............................................................................................124
7.13    Revolving Borrowing
Base......................................................................125
7.14    Amendments of Certain
Indebtedness.....................................................125
7.15    Prepayments, etc. of Certain
Indebtedness..............................................125
7.16    Silo
Subsidiaries.......................................................................................125
7.17    Dual
Subsidiaries.....................................................................................125
7.18    Related Swap
Contracts...........................................................................126
7.19    Disposition of Subsidiary or
Franchise....................................................126
7.20    Additional Credit Support
Documentation..............................................126
7.21    Perfection of Deposit
Accounts...............................................................126
7.22    Sanctions..................................................................................................127
7.23    Certain Service Loaner
Vehicles.............................................................127
7.24    Anti-Corruption
Laws..............................................................................127
7.25    Post-Closing
Deliveries...........................................................................127


v

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES..............................127
8.01    Events of
Default.....................................................................................127
8.02    Remedies Upon an Event of
Default.......................................................130
8.03    Application of
Funds................................................................................131
ARTICLE IX.    ADMINISTRATIVE
AGENT.................................................................132
9.01    Appointment and
Authority.....................................................................132
9.02    Rights as a
Lender....................................................................................133
9.03    Exculpatory
Provisions............................................................................133
9.04    Reliance by Administrative
Agent...........................................................134
9.05    Delegation of
Duties................................................................................134
9.06    Resignation of Administrative
Agent......................................................135
9.07    Non-Reliance on Administrative Agent and Other
Lenders....................136
9.08    No Other Duties,
Etc................................................................................137
9.09    Administrative Agent May File Proofs of Claim; Credit
Bidding...........137
9.10    Collateral and Guaranty
Matters..............................................................139
9.11    Secured Cash Management Arrangements and Related Swap Contracts.....140
9.12    Collateral..................................................................................................140
9.13    Certain ERISA
Matters............................................................................140
ARTICLE
X.    MISCELLANEOUS................................................................................142
10.01    Amendments,
Etc.....................................................................................142
10.02    Notices; Effectiveness; Electronic
Communication................................144
10.03    No Waiver; Cumulative Remedies;
Enforcement...................................146
10.04    Expenses; Indemnity; Damage
Waiver...................................................147
10.05    Payments Set
Aside.................................................................................149
10.06    Successors and
Assigns...........................................................................149
10.07    Treatment of Certain Information;
Confidentiality.................................155
10.08    Right of
Setoff.........................................................................................156
10.09    Interest Rate
Limitation...........................................................................156
10.10    Counterparts; Integration;
Effectiveness..................................................157
10.11    Survival of Representations and
Warranties............................................157
10.12    Severability..............................................................................................157
10.13    Replacement of
Lenders..........................................................................157
10.14    Governing Law; Jurisdiction;
Etc............................................................159
vi

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page
10.15    Waiver of Jury
Trial.................................................................................160
10.16    USA PATRIOT Act
Notice.....................................................................160
10.17    Designated Senior
Indebtedness..............................................................160
10.18    No Advisory or Fiduciary
Responsibility................................................160
10.19    Keepwell..................................................................................................161
10.20    Electronic Execution of Assignments and Certain Other Documents.....161
10.21    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions....................................................................................................161
10.22    Acknowledgement Regarding Any Supported
QFCs..............................162


SCHEDULES
Schedule 1.01A    Silo Subsidiaries
Schedule 1.01B    Dual Subsidiaries
Schedule 1.01C    Certain ERISA Information
Schedule 2.01    Commitments and Applicable Percentages
Schedule 2.01B    Swing Line Commitments
Schedule 2.01C     L/C Commitments
Schedule 2.03    Existing Letters of Credit
Schedule 2A.03(a)    Information Regarding Collateral
Schedule 4.01     Good Standing Jurisdictions and Foreign Qualifications
Schedule 5.01(a)    Information regarding Alabama Administrative Appeal
Schedule 5.05    Material Indebtedness and Other Liabilities
Schedule 5.06    Litigation
Schedule 5.13    Subsidiaries; Equity Interests
Schedule 5.19    Franchise Agreements and Framework Agreements
Schedule 6.13     Location of Collateral
Schedule 7.01    Existing Liens
Schedule 7.03    Existing Indebtedness
Schedule 7.25    Post-Closing Deliveries
Schedule 10.02    Administrative Agent’s Office; Certain Addresses for Notices;
Tax Identification Number




EXHIBITS    Form of:
Exhibit A    Committed Loan Notice
Exhibit B    Swing Line Loan Notice
Exhibit C    Note
Exhibit D    Assignment and Assumption
Exhibit E    Fourth Amended and Restated Subsidiary Guaranty
Exhibit F    Compliance Certificate
Exhibit G    Joinder Agreement
Exhibit H-1    Fourth Amended and Restated Pledge Agreement
vii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section        Page
Exhibit H-2    Fourth Amended and Restated Escrow and Security Agreement
Exhibit I    Revolving Borrowing Base Certificate
Exhibit J    Fourth Amended and Restated Security Agreement
Exhibit K    Opinion Matters
Exhibit L    Master Intercreditor Agreement
Exhibit M    Intentionally Omitted
Exhibit N    Tax Compliance Certificates
Exhibit O    Form of Notice of Loan Prepayment






viii


--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of November 30, 2016, among SONIC AUTOMOTIVE, INC., a Delaware corporation
(the “Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Third Amended and Restated Credit
Agreement dated as of July 23, 2014 (as amended, supplemented or otherwise
modified prior to (but excluding) the date hereof, the “Existing Credit
Agreement”), pursuant to which certain of the Existing Lenders agreed to make a
revolving credit facility available to the Company in accordance with the terms
thereof.
The Company has requested that the Lenders amend and restate the Existing Credit
Agreement in order to continue to provide a revolving credit facility and extend
the maturity thereof and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01     Assignments and Allocations; Amendment and Restatement.
(a)     Simultaneously with the Closing Date, the parties hereby agree that (i)
the initial Aggregate Commitments are $250,000,000, the initial Commitment of
each of the Lenders hereunder shall be as set forth in Schedule 2.01, the
outstanding amount of the Revolving Loans (as defined in and under the Existing
Credit Agreement, without giving effect to any Borrowings of Loans under this
Agreement on the Closing Date, but after giving effect to any repayment or
reduction thereof with the proceeds of any applicable sources) shall be
reallocated in accordance with such Commitments and the requisite assignments
shall be deemed to be made in such amounts by and between the Lenders and from
each Lender to each other Lender (including from Lenders who increase or reduce
their Commitments in connection with this Agreement), with the same force and
effect as if such assignments were evidenced by applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement but without the payment of any related assignment fee, and no
other documents or instruments, shall be, or shall be required to be, executed
in connection with such assignments (all of which requirements are hereby
waived), (ii) the Revolving Swing Line (as defined under the Existing Credit
Agreement) shall continue as the swing line subfacility hereunder, with the
Swing Line Sublimit set out herein, and the Revolving Swing Line Loans (as
defined in the Existing Credit Agreement), if any, shall continue as and deemed
to be Swing Line Borrowings hereunder and (iii) the letter of credit subfacility
provided in the Existing Credit Agreement shall continue as the Letter of Credit
facility hereunder with the Letter of Credit Sublimit set forth herein.
1

--------------------------------------------------------------------------------



(b)     On the Closing Date, the applicable Lenders shall make full or net cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of (x) the Outstanding Amount of all Loans and (y) the
Outstanding Amount of all L/C Obligations.
(c)     The Company, each Subsidiary Guarantor, the Administrative Agent and the
Lenders hereby agree that upon the effectiveness of this Agreement, the terms
and provisions of the Existing Credit Agreement that in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Credit Agreement, except
as otherwise expressly provided herein, shall be superseded by this Agreement.
(d)     Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by the Company under the Existing Credit
Agreement and other Prior Loan Documents shall continue as Obligations
hereunder, as amended, supplemented or otherwise modified by the terms of this
Agreement, (ii) each of this Agreement and the Notes and the other Loan
Documents is given as a substitution or supplement of, as the case may be, and
not as a payment of, the indebtedness, liabilities and obligations of the
Company and the Subsidiary Guarantors (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or any Prior Loan Document and is
not intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan Document.
Upon the effectiveness of this Agreement, all Revolving Loans (as defined in the
Existing Credit Agreement) owing by the Company and outstanding under the
Existing Credit Agreement shall continue as Loans hereunder subject to the terms
hereof. Revolving Loans which are Base Rate Loans, each as defined and
outstanding under the Existing Credit Agreement on the Closing Date, shall
continue to accrue interest at the Base Rate hereunder, and Revolving Loans
which are Eurodollar Rate Loans, each as defined and outstanding under the
Existing Credit Agreement on the Closing Date, shall continue to accrue interest
at the Eurodollar Rate hereunder; provided, that, on and after the Closing Date,
the margin applicable to any Loan or Letter of Credit hereunder shall be as set
forth in the definition of Applicable Rate below, without regard to any margin
applicable thereto under the Existing Credit Agreement prior to the Closing
Date. All accrued but unpaid interest and fees owing under the Existing Credit
Agreement as of the date hereof shall be repaid on the date hereof at the
applicable rates set forth in the Existing Credit Agreement.
1.02     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
2

--------------------------------------------------------------------------------



“Account Debtor” means each Person obligated in any way on or in connection with
an Account, chattel paper or general intangibles (including a payment
intangible).
“Accounts” means, collectively, all of the following property of the Company or
any Grantor, whether now owned or hereafter acquired or arising, all accounts,
as defined in the UCC, including any rights to payment for the sale, lease or
license of goods or rendition of services, whether or not they have been earned
by performance.
“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.
“Acquisition Arrangement” has the meaning specified in Section 7.12.
“Additional Unsecured Indebtedness” means Indebtedness of the Company (which may
be guaranteed by the Subsidiaries of the Company on an unsecured basis);
provided that, (i) such Indebtedness is (A) not secured by any property of the
Company or any Subsidiary, (B) does not have a maturity, and does not require
any principal payments (whether by scheduled installment, mandatory prepayment
or redemption, or the exercise of any put right), earlier than six (6) months
following the Maturity Date, and (C) has terms (including terms of maturity and
amortization) that are typical for indebtedness of such type issued at such time
and such terms (other than applicable rates of interest) are otherwise no more
restrictive, or less advantageous to the Lenders, than the Loan Documents or are
otherwise on terms satisfactory to the Administrative Agent, and (ii) after
giving effect to the issuance of such Indebtedness, (A) no Event of Default
shall have occurred and be continuing or would occur as a result therefrom and
(B) all other requirements set forth in Section 7.03(k) shall have been met.
“Additional Unsecured Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Additional Unsecured Indebtedness, provided,
however, that “Additional Unsecured Indebtedness Prepayment” shall not include
any amount prepaid with the proceeds of the refinancing of such Additional
Unsecured Indebtedness with new or additional Additional Unsecured Indebtedness.
“Adjustment” has the meaning specified in Section 3.03(c).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

3

--------------------------------------------------------------------------------



“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Fourth Amended and Restated Credit Agreement.
“Amendment No. 2” means that certain Amendment No. 2 to Fourth Amended and
Restated Credit Agreement date as of the Amendment No. 2 Effective Date among
the Company, certain Subsidiaries of the Company the Lenders party thereto, the
Administrative Agent, the Swing Line Lender and the L/C Issuer.
“Amendment No. 2 Effective Date” means September 17, 2020.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans or the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Lease Adjusted Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a)(i):
4

--------------------------------------------------------------------------------



Applicable Rate

Pricing LevelConsolidated Total Lease Adjusted Leverage Ratio
Commitment
Fee
Eurodollar Rate LoansLetter of Credit Fee
Base
Rate Loans
1Less than 3.50:1.000.25%1.50%1.375%0.50%2Less than 4.00:1.00 but greater than
or equal to 3.50:1.000.30%1.75%1.625%0.75%3Less than 4.50:1.00 but greater than
or equal to 4.00:1.000.35%2.00%1.875%1.00%4Less than 5.00:1.00 but greater than
or equal to 4.50:1.000.40%2.25%2.125%1.25%5Less than 5.50:1.00 but greater than
or equal to 5.00:1.000.45%2.50%2.375%1.50%6Greater than or equal to
5.50:1.000.50%2.75%2.625%1.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day of the calendar month immediately succeeding the date a
Compliance Certificate is delivered pursuant to Section 6.02(a)(i); provided,
however, that (i) if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 6 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered and
(ii) the Applicable Rate in effect from the Closing Date through the first
Business Day of the calendar month immediately succeeding the date the
Compliance Certificate with respect to the fiscal quarter ended September 30,
2016 is delivered pursuant to Section 6.02(a)(i) shall be Pricing Level 3.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.






“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person
5

--------------------------------------------------------------------------------



prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Autoborrow Advance” shall have the meaning specified in Section 2.04(b).
“Autoborrow Agreement” shall have the meaning specified in Section 2.04(b).
“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b).
“Automatic Debit Date” means the fifth day of a calendar month, provided that if
such day is not a Business Day, the respective Automatic Debit Date shall be the
next succeeding Business Day.
“Availability Period” means, the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Letter” means (i) the letter agreement, dated October 20, 2016,
among the Company, the Administrative Agent and the Arranger and (ii) the letter
agreement, dated the Amendment No. 2 Effective Date between the Company and the
Administrative Agent.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate
6

--------------------------------------------------------------------------------



plus 1.00%; provided that if the Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base Real Estate Permitted Liens” means, collectively:
(a) Liens created pursuant to the Loan Documents and securing the Obligations;
and
(b) zoning, easements and other restrictions on any real estate which do not
materially detract from the value of such real estate or (in the reasonable
discretion of the Administrative Agent) the mortgageability of such real estate,
and which do not materially impair the use of such real estate.
“Builder Basket Amount” means, as of any date of determination, with respect to
any Restricted Payment or any Subordinated Indebtedness Prepayment, the sum of:
(A)    $110,000,000; plus


(B)    50% of the aggregate Consolidated Net Income of the Company accrued on a
cumulative basis during the period beginning September 30, 2016 and ending on
the last day of the Company's last fiscal quarter ending prior to the date of
such Restricted Payment or Subordinated Indebtedness Prepayment, or, if such
7

--------------------------------------------------------------------------------



aggregate cumulative Consolidated Net Income shall be a loss, minus 100% of such
loss; plus
(C)    100% of the aggregate net cash proceeds and the fair market value of
assets other than cash received after September 30, 2016, and on or prior to
such date of determination, by the Company either (x) as capital contributions
in the form of common equity to the Company or (y) from the issuance or sale
(other than to any of its Subsidiaries) of Qualified Capital Stock of the
Company or any options, warrants or rights to purchase such Qualified Capital
Stock of the Company (except, in each case, to the extent such proceeds are used
to purchase, redeem or otherwise retire Capital Stock or Subordinated
Indebtedness as set forth below) (and excluding the net cash proceeds and the
fair market value of assets other than cash received from the issuance of
Qualified Capital Stock financed, directly or indirectly, using funds borrowed
from the Company or any Subsidiary until and to the extent such borrowing is
repaid); plus
(D)    100% of the aggregate net cash proceeds and the fair market value of
assets other than cash received after September 30, 2016, and on or prior to
such date of determination, by the Company (other than from any of its
Subsidiaries) upon the exercise of any options, warrants or rights to purchase
Qualified Capital Stock of the Company (and excluding the net cash proceeds and
the fair market value of assets other than cash received from the exercise of
any options, warrants or rights to purchase Qualified Capital Stock financed,
directly or indirectly, using funds borrowed from the Company or any Subsidiary
until and to the extent such borrowing is repaid); plus
(E)    100% of the aggregate net cash proceeds and the fair market value of
assets other than cash received after September 30, 2016, and on or prior to
such date of determination, by the Company from the conversion or exchange, if
any, of debt securities or Redeemable Capital Stock of the Company or its
Restricted Subsidiaries into or for qualified Capital Stock of the Company plus,
to the extent such debt securities or Redeemable Capital Stock were issued after
September 30, 2016, upon the conversion or exchange of such debt securities or
Redeemable Capital Stock, the aggregate of net cash proceeds and the fair market
value of assets other than cash received from their original issuance (and
excluding the net cash proceeds and the fair market value of assets other than
cash received from the conversion or exchange of debt securities or Redeemable
Capital Stock financed, directly or indirectly, using funds borrowed from the
Company or any Subsidiary until and to the extent such borrowing is repaid);
plus
(F)    in the case of the disposition or repayment of any Specified Investment
made after September 30, 2016, and on or prior to such date of determination, an
amount (to the extent not included in Consolidated Net Income) equal to (a) the
lesser of (i) the (return of capital with respect to such Investment and (ii)
the initial amount of such Investment, in either case, less the cost of the
disposition of such Investment and net of taxes.
8

--------------------------------------------------------------------------------



“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships, associated dealership real estate or related businesses, or
Dispositions of Subsidiaries, by the Company or such Subsidiary to the obligors
of such promissory notes.
“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person's capital stock or other equity interests whether now outstanding or
issued after the date of this Agreement, including limited liability company
interests, partnership interests (whether general or limited), any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of (other than a
distribution in respect of Indebtedness), the issuing Person, including any
Preferred Stock and any rights (other than debt securities convertible into
Capital Stock), warrants or options exchangeable for or convertible into such
Capital Stock.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
respective L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the applicable
L/C Issuer or Swing Line Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the respective L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Management Arrangement” means any arrangement or agreement to provide cash
management products and services, including treasury products, depository
products and services, overdrafts, credit or debit cards, merchant card
processing exposure, ACH and other electronic funds transfer products, immediate
credit facilities on deposited dealer drafts, check guarantee letters and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Arrangement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Arrangement, in each case in its capacity as a party to such Cash Management
Arrangement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental
9

--------------------------------------------------------------------------------



Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any
spouse or immediate family member of O. Bruton Smith and B. Scott Smith
(collectively with O. Bruton Smith and B. Scott Smith, a “Smith Family Member”);
or (iii) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners and owners of which are Smith Family Members, (the
persons and entities in “i”, “ii”, and “iii” being referred to, collectively and
individually, as the “Smith Group”) so long as in the case of clauses (ii) and
(iii) O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such ownership) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;
(c)    any Person or two or more Persons (excluding members of the Smith Group
so long as O. Bruton Smith or B. Scott Smith retains a majority of the voting
rights associated with such equity securities) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon
10

--------------------------------------------------------------------------------



consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Company, or control over the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 25% or more of the combined voting power of such
securities; or
(d)    the Company fails to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary other than as a result of the sale of all Equity
Interests in a Subsidiary pursuant to a Permitted Disposition.
“Closing Date” means November 30, 2016.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Administrative Agent, on behalf of the
Secured Parties, is granted a Lien under any Security Instrument as security for
all or any portion of the Obligations.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Borrowing or (b) a conversion of
Committed Loans from one Type to the other, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
11

--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in Section
7.02(i)).
“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis
as of such date.
“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income, plus (b) to the extent deducted in
computing Consolidated Net Income for such period: (i) Consolidated Interest
Expense with respect to non-floorplan Indebtedness (including interest expense
not payable in cash), (ii) charges against income for foreign, Federal, state
and local income taxes, (iii) depreciation expense, (iv) amortization expense,
including, without limitation, amortization of other intangible assets and
transaction costs, (v) non-cash charges, (vi) all extraordinary losses, (vii)
legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition), (viii) Consolidated Rental Expense, and (ix) non-cash
lease termination charges, net of any amortization of such charges, minus (c) to
the extent included in computing Consolidated Net Income for such period, (i)
extraordinary gains and (ii) all gains on repurchases of long-term Indebtedness.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such period
(excluding any interest expense not payable in cash and not payable as a result
of any default), plus (b) Consolidated Principal Payments for such period, plus
(c) Consolidated Rental Expenses for such period, plus (d) Federal, state, local
and foreign income taxes paid in cash by the Company and its Subsidiaries on a
consolidated basis during such period, plus (e) dividends and distributions paid
in cash by the Company and its Subsidiaries on a consolidated basis during such
period, minus (f) cash refunds of Federal, state, local and foreign income taxes
received by the Company and its Subsidiaries on a consolidated basis during such
period. The calculation of “Consolidated Fixed Charges” is further described in
Section 1.04(d).
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which
12

--------------------------------------------------------------------------------



the Subsidiaries operated franchised vehicle dealerships during such period to
(b) Consolidated Fixed Charges for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.
“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets (excluding Temporary Excess Cash)
plus the Revolving Facility Liquidity Amount to (b) the sum of (i) Consolidated
Current Liabilities (but excluding, without duplication and only to the extent
such amounts would otherwise have been included in this clause (b)(i), (A) such
Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full, other than any such holder put
right, balloon, bullet or final payment which is due within ninety (90) days
following such date of determination, and (B) any Temporary Indebtedness) plus
(ii) without duplication, Indebtedness (whether or not reflected as a
Consolidated Current Liability) under all floorplan financing arrangements.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.
“Consolidated Principal Payments” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all scheduled payments of principal and
amortization of the Company and its Subsidiaries in connection with Indebtedness
for money borrowed (including Permitted Real Estate Indebtedness) or in
connection with the deferred purchase price of assets
13

--------------------------------------------------------------------------------



which payments are made or are required to be made during such period, in each
case to the extent treated as principal in accordance with GAAP (other than any
balloon, bullet or similar final scheduled principal payment that repays such
Indebtedness in full). It is acknowledged that payments permitted under Section
7.15 shall not be deemed to be scheduled payments of principal for purposes of
determining “Consolidated Principal Payments”.
“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Company and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable in cash by the Company and its Subsidiaries with respect to
leases of real and personal property (excluding capital lease obligations)
determined in accordance with GAAP for such period (subject to Section 1.04(b)).
“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (v) Indebtedness under the New Vehicle Floorplan Facility, (w)
Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory, (x)
Indebtedness under the Used Vehicle Floorplan Facility, (y) Temporary
Indebtedness and (z) Permitted Third Party Service Loaner Indebtedness) as of
such date minus (ii) the aggregate amount as of the date of determination of
unrestricted domestic cash held in (x) accounts on the consolidated balance
sheet of the applicable Person and its Restricted Subsidiaries as of such date
to the extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which any such Person is a party and such
cash is not subject to any Lien and (y) accounts established with Silo Lenders,
if any, as an offset to floor plan notes payable that are reflected on the
consolidated balance sheet of the applicable Person and its Restricted
Subsidiaries as of such date to the extent the use thereof is not prohibited or
restricted by law or any contract to which any such Person is a party and is not
subject to any Lien; provided that the aggregate amount of cash under clauses
(x) and (y) for purposes of this calculation shall in no event exceed
$50,000,000 at any time, plus (iii) eight (8) times Consolidated Rental Expense
for the period of four fiscal quarters most recently ended (excluding
Consolidated Rental Expense relating to any real property acquired during the
period of four fiscal quarters most recently ended but including as Consolidated
Rental Expense the “rental payments” for any real property Disposed of and
leased back to the Company or its Subsidiaries during the period of four fiscal
quarters most recently ended as if such sale-leaseback transaction had occurred
on and such “rental payments” began on the first day of such applicable four
fiscal quarter period) to (b) Consolidated EBITDAR for the period of four fiscal
quarters most recently ended.


“Consolidated Total Outstanding Indebtedness” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Company and its
Subsidiaries for such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise
14

--------------------------------------------------------------------------------



voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration given by the Company or any Subsidiary
in connection with such Acquisition; provided that (x) the Cost of Acquisition
shall not include the purchase price of floored vehicles acquired in connection
with such Acquisition, (y) to the extent such Acquisition (or any other
Acquisition or proposed Acquisition included in the calculation of any threshold
set forth in Section 6.14 or 7.12) includes the purchase or leasing of any real
property, the consideration attributable to such real property shall be excluded
from the calculation of Cost of Acquisition, and (z) amounts under clause (iv)
above shall be excluded from the calculation of Cost of Acquisition to the
extent that such amounts as of the date of entering into any agreement with
respect to such Acquisition are not reasonably expected to exceed $5,000,000 in
the aggregate (each such determination for each applicable year of earnouts and
other contingent obligations with respect to the applicable Acquisition to be
based on the reasonably expected operations and financial condition of the
Company and its Subsidiaries during the first year after the date of the
applicable Acquisition). For purposes of determining the Cost of Acquisition for
any transaction, the Equity Interests of the Company shall be valued in
accordance with GAAP.
“Covered Entity” has the meaning specified in Section 10.21.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


15

--------------------------------------------------------------------------------



“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder including in respect of its Loans hereunder or
participations in respect of Letters of Credit or Swing Line Loans, or has
failed to perform any of its funding obligations under the Floorplan Credit
Agreement including in respect of its Used Vehicle Floorplan Loans or New
Vehicle Floorplan Loans (each as defined in the Floorplan Credit Agreement)
thereunder, in each case within three Business Days of the date required to be
funded by it hereunder or thereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in writing) has not been satisfied, (b) has notified
the Company or the Administrative Agent that it does not intend to comply with
any such funding obligations or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied) with respect to its funding
obligations hereunder, thereunder or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent, that it will comply with such funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, a custodian appointed for it, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the
16

--------------------------------------------------------------------------------



Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination. “Designated Jurisdiction” means any country or
territory to the extent that such country or territory itself is the subject of
any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disposition Deliveries” has the meaning specified in Section 6.02(c).
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollar” and “$” mean lawful money of the United States.
“Dual Subsidiary” means a Subsidiary which (i) operates more than one franchised
vehicle dealership and (ii) has entered into separate floorplan financing
arrangements with either (A) more than one Silo Lender or (B) the Floorplan
Lenders and at least one Silo Lender. The Dual Subsidiaries as of the Amendment
No. 2 Effective Date are set forth on Schedule 1.01B. The Company may designate
other Subsidiaries as Dual Subsidiaries from time to time in accordance with
Section 7.17.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Accounts” means the Accounts, other than contracts-in-transit, of the
Company and the Grantors arising from the sale, lease or license of goods or
rendition of services in the ordinary course of business of the Company and the
Grantors, which the Administrative Agent, in the exercise of its reasonable
discretion, determines to be Eligible Accounts. Without limiting
17

--------------------------------------------------------------------------------



the discretion of the Administrative Agent to establish other criteria of
ineligibility, Eligible Accounts shall not (unless otherwise agreed to by the
Administrative Agent) include any Account:
(a)    with respect to which more than 90 days have elapsed since the date of
the original invoice therefor or which is more than 60 days past due;
(b)    with respect to which any of the representations, warranties, covenants,
and agreements contained in the Loan Documents are incorrect or have been
breached;
(c)    with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;
(d)    which represents a progress billing (as hereinafter defined) or as to
which the Company or any Grantor has extended the time for payment without the
consent of the Administrative Agent; for the purposes hereof, “progress billing”
means any invoice for goods sold or leased or services rendered under a contract
or agreement pursuant to which the Account Debtor’s obligation to pay such
invoice is conditioned upon the Company’s or the applicable Subsidiary’s
completion of any further performance under the contract or agreement;
(e)    with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under Debtor Relief Laws; the making of any general assignment by
the Account Debtor for the benefit of creditors; the appointment of a receiver
or trustee for the Account Debtor or for any of the assets of the Account
Debtor, including, without limitation, the appointment of or taking possession
by a “custodian,” as defined in the Bankruptcy Code of the United States; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under Debtor Relief Laws or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;
(f)    owed by an Account Debtor if twenty-five percent (25%) or more of the
aggregate Dollar amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (a) above;
(g)    owed by an Account Debtor which: (1) does not maintain its chief
executive office in the United States or Canada; (2) is not organized under the
laws of the
18

--------------------------------------------------------------------------------



United States, Canada or any state or province thereof; (3) is not, if a natural
person, a citizen of the United States or Canada residing therein; or (4) is a
Governmental Authority of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof;
(h)    owed by an Account Debtor which is an Affiliate, officer, director or
employee of the Company or any Grantor;
(i)    except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent’s Liens in
such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;
(j)    owed by an Account Debtor to which the Company or any Grantor is indebted
in any way, or which is subject to any right of setoff or recoupment by the
Account Debtor (including, without limitation, all Accounts that are subject to
any agreement encumbering or limiting in any manner the Company’s or any Grantor
access to such Accounts), unless the Account Debtor has entered into an
agreement acceptable to the Administrative Agent to waive setoff rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor, but in each such case only to
the extent of such indebtedness, setoff, recoupment, dispute, or claim;
(k)    owed by any Governmental Authority, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps
necessary to perfect the Administrative Agent’s Liens therein, have been
complied with to the Administrative Agent’s satisfaction with respect to such
Account;
(l)    owed by any Governmental Authority and as to which the Administrative
Agent determines that its Lien therein is not or cannot be perfected;
(m)    which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;
(n)    which is evidenced by a promissory note or other instrument or by chattel
paper;
(o)    with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit the Company or any Grantor to seek judicial enforcement in
such state of payment of such Account, unless the Company or any Grantor has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year;
(p)    which arises out of a sale not made in the ordinary course of the
Company’s or the applicable Grantor’s business or out of finance or similar
charges;
19

--------------------------------------------------------------------------------



(q)    with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Company or the
applicable Grantor’s and, if applicable, accepted by the Account Debtor, or the
Account Debtor revokes its acceptance of such goods or services;
(r)    owed by an Account Debtor which is obligated to the Company or the
applicable Grantor’s respecting Accounts the aggregate unpaid balance of which
exceeds twenty-five percent (25%) of the aggregate unpaid balance of all
Accounts owed to the Company or the applicable Grantor at such time by all of
the Company’s or the applicable Grantor’s Account Debtors, but only to the
extent of such excess;
(t)    which is not subject to the Administrative Agent’s Liens, which are
perfected as to such Accounts, or which are subject to any other Lien
whatsoever, other than Liens permitted by Section 7.01(j) or (m) so long as such
Liens are subject to the Master Intercreditor Agreement;
(s)    in which the payment thereof has been extended, the Account Debtor has
made a partial payment, or such Account arises from a sale on a cash-on-delivery
basis; or
(t)    which includes a billing for interest, fees or late charges, provided
that ineligibility shall be limited to the extent of such billing.
The Company, by including an Account in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Account is not of the type described in any of
(a) through (t) above, and if any Account at any time ceases to be an Eligible
Account, then such Account shall promptly be excluded by the Company from the
calculation of Eligible Accounts. For the sake of clarity, it is understood that
the term “Eligible Account” shall not include a loan, receivable, instrument or
chattel paper that has a maturity date or permits any payment more than ninety
(90) days after the date of the respective loan or advance.
“Eligible Borrowing Base Real Estate” means any real property of the Company or
a Subsidiary Guarantor that satisfies each of the following conditions:
(i)    the property is owned in fee simple by the Company or a Subsidiary
Guarantor;
(ii)    the property has been designated by the Company from time to time as
property to be included in the Revolving Borrowing Base, unless the Company has
subsequently removed such property from the Revolving Borrowing Base and has not
thereafter re-designated it to be included in the Revolving Borrowing Base;
(iii)    the property is not subject to any lien or encumbrances (other than
Borrowing Base Real Estate Permitted Liens);
20

--------------------------------------------------------------------------------



(iv)    the property (A) is the headquarters of the Company or (B) is utilized
by the Company or a Subsidiary Guarantor for a Permitted Borrowing Base Real
Estate Use, or (C) is being developed by the Company or a Subsidiary Guarantor
for a Permitted Borrowing Base Real Estate Use (provided that, with respect to
property described in the immediately preceding clauses (A), (B), or (C), such
property is not occupied by any Person other than the Company or a Subsidiary
Guarantor;
(v)    the address(es), tenant(s), value(s) and date(s) included for the
property, and whether or not such property is located in a flood hazard area,
are detailed quarterly in a Revolving Borrowing Base Certificate (and, if
applicable, the Pro Forma Revolving Borrowing Base Certificate first reflecting
such property) delivered to the Administrative Agent;
(vi)    the Administrative Agent has received (A) a FIRREA-conforming appraisal
for such property of the current value of such property as of a date that is
within 12 months before the date of the first Revolving Borrowing Base
Certificate that reflects such property, which appraisal shall be delivered by
the Administrative Agent to the Lenders upon receipt by the Administrative
Agent, (B) a Phase I (or, if necessary, a Phase II) environmental report for
such property, and (C) a title report for such property, provided that, for any
real property included as Eligible Borrowing Base Real Estate as of the Closing
Date, the initial title report relating to such property shall be due as
described in clause (viii) below ;
(vii)    the property is located in a state within the United States or in the
District of Columbia; and
(viii)    if the property has been deemed Eligible Borrowing Base Real Estate
for 36 consecutive months or longer then (including as so deemed under the
Existing Credit Agreement), (a) with respect to each third anniversary of the
date such property was first deemed Eligible Borrowing Base Real Estate, the
Administrative Agent has received (x) a FIRREA-conforming appraisal as of a date
within sixty (60) days of such anniversary date, which appraisal shall be
delivered by the Administrative Agent to the Lenders upon receipt by the
Administrative Agent, (y) if requested by the Administrative Agent in its sole
discretion, an updated Phase I (or if necessary, a Phase II) environmental
report and (z) if requested by Administrative Agent, a title report for such
property, and (b) the Administrative Agent, in its reasonable discretion, deems
the property to be acceptable and mortgageable each time a new FIRREA-conforming
appraisal is provided, with sufficient closing cost liquidity and market access
available to the Company to consummate a mortgage financing and recordation in
the open market;
provided that if the Administrative Agent deems such real property not to be
acceptable or mortgageable, the Administrative Agent shall notify the Company in
writing of such determination (such notice being referred to as a “Real Estate
Exclusion Notice”) and such real
21

--------------------------------------------------------------------------------



property shall cease to be Eligible Borrowing Base Real Estate at the time of
delivery by the Company of the first Revolving Borrowing Base Certificate after
the Administrative Agent has delivered such Real Estate Exclusion Notice. With
respect to a limited updated appraisal provided in connection with clause
(viii)(x) above, (1) if the limited updated appraisal shows that the value of
the property has decreased in value, the value of the Eligible Borrowing Base
Real Estate will be reduced by a corresponding amount and (2) if the limited
updated appraisal shows that the value of the property has increased in value
(or at any other time in connection with delivery of a quarterly Revolving
Borrowing Base Certificate), the Company may provide the Administrative Agent
with a full FIRREA-conforming appraisal to verify the increased value of the
property (which appraisal shall be delivered by the Administrative Agent to the
Lenders upon receipt by the Administrative Agent) and the increased value (as
set forth in such FIRREA-conforming appraisal) will subsequently be added to the
value of the Eligible Borrowing Base Real Estate. Each such FIRREA-conforming
appraisal or limited updated appraisal shall be performed by an appraiser
engaged by the Administrative Agent. If the Company desires to remove any real
property from the Revolving Borrowing Base, the Company shall deliver to the
Administrative Agent a Pro Forma Revolving Borrowing Certificate (reflecting the
exclusion of such property), and the Revolving Borrowing Base and Revolving
Advance Limit shall be adjusted immediately in accordance with such certificate.
“Eligible Equipment” means Equipment of the Company or a Grantor which the
Administrative Agent, in the exercise of its reasonable commercial discretion,
determines to be Eligible Equipment. Without limiting the discretion of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Equipment shall not (unless otherwise agreed to by the Administrative Agent)
include any Equipment:
(a)    that is not legally owned by the Company or a Grantor;
(b)    that is not subject to the Administrative Agent’s Liens, which are
perfected as to such Equipment, or that are subject to any other Lien
whatsoever, other than Liens permitted by Section 7.01(j) or (m) so long as such
Liens are subject to the Master Intercreditor Agreement, and (without limiting
the generality of the foregoing) in no event shall “Eligible Equipment” include
any Permitted Real Estate Indebtedness Collateral;
(c)    that is not in good working condition for its intended use or for sale;
(d)    that is located outside the United States or at a location other than a
place of business of the Company or a Grantor; or
(e)    that is located in a facility leased by the Company or the applicable
Grantor, if the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a Landlord Waiver in form and substance
satisfactory to the Administrative Agent.
The Company, by including Equipment in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent that such Equipment is not of the type described in any of (a) through (e)
above, and if any Equipment at any time ceases to
22

--------------------------------------------------------------------------------



be Eligible Equipment, then such Equipment shall promptly be excluded by the
Company from the calculation of Eligible Equipment.
“Eligible Inventory” means Inventory consisting of parts and accessories which
the Administrative Agent, in its reasonable discretion, determines to be
Eligible Inventory. Without limiting the discretion of the Administrative Agent
to establish other criteria of ineligibility, Eligible Inventory shall not
(unless otherwise agreed to by the Administrative Agent) include any Inventory:
(a)     that is not owned by the Company or a Grantor;
(b)     that is not subject to the Administrative Agent’s Liens, which are
perfected as to such Inventory, or that are subject to any other Lien
whatsoever, other than Liens permitted by Section 7.01(j) or (m) so long as such
Liens are subject to the Master Intercreditor Agreement, and (without limiting
the generality of the foregoing) in no event shall “Eligible Inventory” include
any Permitted Real Estate Indebtedness Collateral;
(c)     that does not consist of finished goods;
(d)     that consists of raw materials, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;
(e)     that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;
(f)     that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of the Company’s or the applicable Grantor
business, or that is slow moving or stale;
(g)     that is obsolete or returned or repossessed or used goods taken in
trade;
(h)     that is located outside the United States of America or Canada (or that
is in-transit from vendors or suppliers);
(i)     that is located in a public warehouse or in possession of a bailee or in
a facility leased by the Company or the applicable Grantor, if the warehouseman,
or the bailee, or the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a subordination agreement in form and
substance satisfactory to the Administrative Agent;
(j)     that contains or bears any IP Rights licensed to the Company or the
applicable Grantor by any Person, if the Administrative Agent is not satisfied
that it may sell or otherwise dispose of such Inventory in accordance with the
terms of the Security Agreement and Section 9.10 without infringing the rights
of the licensor of such IP Rights or violating any contract with such licensor,
and, as to which the Company or the applicable Grantor has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested; or


23

--------------------------------------------------------------------------------



(k)     that is Inventory placed on consignment.
The Company, by including Inventory in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Inventory is not of the type described in any of
(a) through (k) above, and if any Inventory at any time ceases to be Eligible
Inventory, such Inventory shall promptly be excluded by the Company from the
calculation of Eligible Inventory.
“Eligible Used Vehicle Inventory” has the meaning specified for such term in the
Floorplan Credit Agreement.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Equipment” means all of the Company’s and the Grantor’s now owned and hereafter
acquired machinery, equipment, furniture, furnishings, trade fixtures, and other
tangible personal property (except Inventory), including computer equipment,
embedded software, construction in progress, parts and accessories, motor
vehicles (which are not Inventory) with respect to which a certificate of title
has been issued, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by the Company or any Grantor and all of the
Company’s and Grantors’ rights and interests with respect thereto under such
leases (including, without limitation, options to purchase); together with all
present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto; wherever any
of the foregoing is located.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
24

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of the Company under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
the Company under Title IV of ERISA in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001,
$25,000,000 and (ii) in all other cases, $1,000,000; (d) the filing of a notice
of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan, Multiemployer Plan or Multiple
Employer Plan; (f) any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan of the Company or any
ERISA Affiliate; (g) except as set forth on Schedule 1.01C, the determination
that any Pension Plan, Multiemployer Plan or Multiple Employer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001,
$25,000,000 and (ii) in all other cases, $1,000,000.
“Escrow and Security Agreement” means that certain Fourth Amended and Restated
Escrow and Security Agreement dated as of the Closing Date made by the Company
and certain Loan Parties in favor of the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit H-2 attached hereto,
as supplemented from time to time by the execution and delivery of Joinder
Agreements pursuant to Section 6.14, and as otherwise supplemented, amended, or
modified from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means,
(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
25

--------------------------------------------------------------------------------



designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of Loan on a day other than the last day of an
Interest Period without giving rise to any additional payment for “break
funding” losses.
“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Swing Line
Loan which bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Investment” means (i) any Investment in the Company, any Restricted
Subsidiary or any Person which, as a result of such Investment, (a) becomes a
Restricted Subsidiary or (b) is merged or consolidated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or any Restricted Subsidiary; (ii) Indebtedness of the Company owing
to a Restricted Subsidiary, Indebtedness of a Restricted Subsidiary owing to
another Restricted Subsidiary, or guarantees by a Restricted Subsidiary of the
Indenture Notes; (iii) Investments in any of the Indenture Notes; (iv) Temporary
Cash Investments; (v) Investments acquired by the Company or any Restricted
Subsidiary in connection with an asset sale permitted by the Indenture to the
extent such Investments are non-cash proceeds; (vi) any Investment to the extent
the consideration therefor consists of Qualified Capital Stock of the Company or
any Restricted Subsidiary; (vii) Investments representing Capital Stock or
obligations issued to the Company or any Restricted Subsidiary in the ordinary
course of the good faith settlement of claims against any other Person by reason
of a composition or readjustment of debt or a reorganization of any debtor or
any Restricted Subsidiary; (viii) prepaid expenses advanced to employees in the
ordinary course of business or other loans or advances to employees in the
ordinary course of business not to exceed $1.0 million in the aggregate at any
one time outstanding; (ix) Investments in existence on May 9, 2013; (x)
deposits, including interest-bearing deposits, maintained in the ordinary course
of business in banks or with floor plan lenders; endorsements for collection or
deposit in the ordinary course of business by such Person of bank drafts and
similar negotiable instruments of such other Person received as


26

--------------------------------------------------------------------------------




payment for ordinary course of business trade receivables; (xi) Investments
acquired in exchange for the issuance of Capital Stock (other than Redeemable
Capital Stock or Preferred Stock) of the Company or acquired with the net cash
proceeds received by the Company after the date of this Agreement from the
issuance and sale of Capital Stock (other than Redeemable Capital Stock or
Preferred Stock); provided that such net cash proceeds are used to make such
Investment within 10 days of the receipt thereof; (xii) Investments in prepaid
expenses, negotiable instruments held for collection and lease, utility and
worker’s compensation, performance and other similar deposits provided to third
parties in the ordinary course of business; (xiii) consumer loans and leases
entered into, purchased or otherwise acquired by the Company or its
Subsidiaries, as lender, lessor or assignee, as applicable, in the ordinary
course of business consistent with past practices; (xiv) items described in
clause (c) of the definition of “Investment”; and (xv) in addition to the
Investments described in clauses (i) through (xiv) above, Investments in an
amount not to exceed the greater of (a) $25.0 million and (b) 1% of the
Company’s consolidated tangible assets in the aggregate at any one time
outstanding.
“Excluded Real Estate Collateral” shall mean Eligible Borrowing Base Real Estate
and any related contracts, real property rights, fixtures, or proceeds thereof
located at, attached to, or relating to any Eligible Borrowing Base Real Estate.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.19 and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a
27

--------------------------------------------------------------------------------



party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” means those Letters of Credit described on Schedule
2.03.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Company shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the applicable L/C Issuer and shall
be computed (based on interest rates and the Applicable Rate then in effect) on
such undrawn amounts to the respective expiry dates of the Letters of Credit),
that have, in each case, been fully Cash Collateralized or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
such L/C Issuer shall have been made; (b) all Commitments shall have terminated
or expired; and (c) the Company and each other Loan Party shall have fully,
finally and irrevocably paid and satisfied in full all of their respective
Obligations and liabilities arising under the Loan Documents (except for future
obligations consisting of continuing indemnities and other contingent
Obligations of the Company or any Loan Party that may be owing to the
Administrative Agent, any of its Related Parties or any Lender pursuant to the
Loan Documents and expressly survive termination of this Agreement or any other
Loan Document).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Flood Hazard Property” means any real property with respect to which the
Administrative Agent requests a flood hazard determination in its sole
discretion and which is determined to be in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards.
28

--------------------------------------------------------------------------------



“Flood Requirements” means the following, with respect to any Flood Hazard
Property, in each case in form and substance satisfactory to the Lenders: (a)
the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (i) as to the fact that such real
property is a Flood Hazard Property and (ii) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (b) such other flood hazard determination
forms, notices and confirmations thereof as requested by the Lenders and naming
the Administrative Agent as loss payee on behalf of the Lenders; and (c)
property level information sufficient for the Lenders to determine the adequacy
of flood insurance.
“Floorplan Administrative Agent” means, as applicable, Bank of America (in its
capacity as the administrative agent under the Floorplan Credit Agreement or any
successor administrative agent under the Floorplan Credit Agreement).
“Floorplan Borrower” has the meaning specified for the term “Borrower” in the
Floorplan Credit Agreement.
“Floorplan Credit Agreement” means the Third Amended and Restated Syndicated New
and Used Floorplan Credit Agreement dated as of the date hereof among the
Company, the Subsidiaries of the Company party thereto from time to time, the
Floorplan Administrative Agent and the Floorplan Lenders (as amended,
supplemented or otherwise modified from time to time).
“Floorplan Facility” means, collectively or individually, as the context may
require, the New Vehicle Floorplan Facility or the Used Vehicle Floorplan
Facility.
“Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.
“Floorplan Event of Default” has the meaning specified for the term “Event of
Default” in the Floorplan Credit Agreement.
“Floorplan Lenders” means the lenders party from time to time to the Floorplan
Credit Agreement.
“Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.
“Floorplan Loans” has the meaning specified for the term “Loan” in the Floorplan
Credit Agreement.
“Floorplan Secured Parties” has the meaning specified for the term “Secured
Parties” in the Floorplan Credit Agreement.
“Foreign Lender” means (a) if the Company is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Company is not a U.S. Person, a Lender that is
resident or organized under laws of a jurisdiction other than that in which the
Company is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
29

--------------------------------------------------------------------------------



“Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.
“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.
The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.
“Franchise Agreement” means a franchise agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.16(a)(iv),
or (ii) Cash Collateral or other credit support acceptable to such L/C Issuer
shall have been provided in accordance with Section 2.04, and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which (i) such Defaulting
Lender’s participation obligation has been reallocated pursuant to Section
2.16(a)(iv), or (ii) Cash Collateral or other credit support acceptable to the
Swing Line Lender shall have been provided in accordance with Section 2.05.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
30

--------------------------------------------------------------------------------



“Grantor” has the meaning specified in Section 2A.03.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Swap Contract, in each case, in its capacity as a party
to such Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, in the case of a Related
Swap Contract with a Person who is no longer a Lender (or Affiliate of a
Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Related Swap Contract.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
31

--------------------------------------------------------------------------------



(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indenture” means that certain 6.125% Senior Subordinated Notes due 2027
Indenture, dated as of March 10, 2017, by and among the Company, the guarantors
named therein and U.S. Bank National Association, as trustee.


“Indenture Notes” means the notes issued pursuant to the Indenture.
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means the Automatic Debit Date of each calendar month.
32

--------------------------------------------------------------------------------



“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
“Inventory” has the meaning given such term in Section 9-102 of the UCC.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the respective L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means each Revolving Joinder Agreement, substantially in the
form of Exhibit G, executed and delivered by a Subsidiary or any other Person to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
Section 6.14.
“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
33

--------------------------------------------------------------------------------



“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01C, or if an L/C Issuer has
entered into an Assignment and Assumption or has otherwise assumed a L/C
Commitment after the Amendment No. 2 Effective Date, the amount set forth for
such L/C Issuer as its L/C Commitment in the Register maintained by the
Administrative Agent. The L/C Commitment of an L/C Issuer may be modified from
time to time by agreement between such L/C Issuer and the Company, and notified
to the Administrative Agent.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.
“L/C Issuer” means Bank of America, as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder. All singular references to
the L/C Issuer shall mean any L/C Issuer, the L/C Issuer that has issued the
applicable Letter of Credit or all L/C Issuers, as the context may require. Any
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. As of the Amendment No. 2 Effective Date, there are no Letters
of Credit issued by Wells Fargo as an “L/C Issuer” hereunder. On and after the
Amendment No. 2 Effective Date, and without limitation of its rights hereunder
in such prior capacity as L/C Issuer, Wells Fargo shall no longer issue Letters
of Credit or constitute an “L/C Issuer” hereunder.
“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings. The L/C Obligations of any Lender at any time
shall be its Applicable Percentage of the total L/C Obligations at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the UCP or Rule 3.13 or Rule 3.14 of
the ISP or similar terms of the Letter of Credit itself, or if compliant
documents have been presented but not yet honored, such Letter of Credit shall
be deemed to be “outstanding” and “undrawn” in the amount so remaining available
to be paid, and the obligations of the Company and each Lender shall remain in
full force and effect until the L/C Issuers and the Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.
34

--------------------------------------------------------------------------------



“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Maturity Date then in effect (or, if such date is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(j).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or
35

--------------------------------------------------------------------------------



preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, the Security Agreement, the Escrow and Security Agreement, the Pledge
Agreement, each Joinder Agreement, each other Security Instrument, the
Subsidiary Guaranty, the Bank of America Letter, any Autoborrow Agreement and
any agreement creating or perfecting rights in Cash Collateral or other credit
support pursuant to the provisions of Section 2.15 of this Agreement.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor, and
each Person (other than the Administrative Agent, the Floorplan Administrative
Agent, any Lender, any Silo Lender or any landlord executing a Landlord Waiver)
executing a Security Instrument.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of July 8, 2011 among the Administrative Agent,
the Floorplan Administrative Agent and the Silo Lenders and acknowledged by the
Company on behalf of itself and its Subsidiaries substantially in the form of
Exhibit L, and the exhibits thereto, as such agreement may be supplemented from
time to time by execution and delivery of joinder agreements thereto and revised
exhibits in accordance with the terms thereof, and as otherwise supplemented,
amended or modified from time to time.
“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Company, the Subsidiary Guarantors and the
other Loan Parties, taken as a whole, to perform their respective obligations
under any Loan Document to which any of them is a party (unless such Company,
Subsidiary Guarantor or other Loan Party has repaid in full all of its
respective Obligations and is no longer a Loan Party in accordance with the
terms of this Agreement and the other Loan Documents) or (b) an adverse effect
on the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents.
“Maturity Date” means November 30, 2022; provided that if any date determined to
be a “Maturity Date” is not a Business Day, such Maturity Date shall be the next
preceding Business Day.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
36

--------------------------------------------------------------------------------



“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Book Value” means, (i) for any Eligible Account, the gross amount of such
Eligible Account less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed in respect of such Eligible
Account, (ii) for any Eligible Inventory, the lower of cost (on a first-in,
first-out basis) or market, (iii) for any Eligible Equipment, the then-current
book value of such Eligible Equipment (giving effect to any adjustments to such
book value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
and (iv) for any contract-in-transit, the net book value of such
contract-in-transit as reflected on the books of the Company in accordance with
GAAP; provided that, in no event shall “Net Book Value” of any asset described
herein exceed the value of such asset reflected on the books of the Company and
its Subsidiaries.
“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of:
(i)    the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over
(ii)    the sum of
(A) (1) any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (including any new or
used vehicle floorplan loans or any Permitted Real Estate Indebtedness required
to be repaid in connection therewith) and (2) any net obligations of such Person
under any Swap Contract that relates to such Indebtedness and is also required
by the terms of such Swap Contract to be repaid,
(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.
“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental Vehicles and Demonstrators (each as
defined in the Floorplan Credit Agreement) and Service Loaner Vehicles, in each
case whether or not held for sale.
37

--------------------------------------------------------------------------------



“New Vehicle Borrower” has the meaning specified for such term in the Floorplan
Credit Agreement.
“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Section 2.01 through 2.05 of the Floorplan Credit Agreement
providing for revolving loans to certain Subsidiaries of the Company by the
lenders party thereto.
“New Vehicle Floorplan Lender” has the meaning specified for such term in the
Floorplan Credit Agreement.
“New Vehicle Floorplan Loan” has the meaning specified for such term in the
Floorplan Credit Agreement.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).
“Note” means a promissory note made by the Company, in favor of a Lender
evidencing Loans made by such Lender to the Company, as applicable,
substantially in the form of Exhibit C.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Arrangement or any Related Swap Contract, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,
38

--------------------------------------------------------------------------------



instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” shall mean the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition permitted by Section 7.12.
39

--------------------------------------------------------------------------------



“Permitted Borrowing Base Real Estate Use” means, with respect to any property,
that such property is used by the Company or a Subsidiary Guarantor as a motor
vehicle dealership or as a facility for the sale, repair, service or storage of
motor vehicles or the provision of related goods or services.
“Permitted Disposition” means any Disposition permitted by Section 7.05.
“Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm satisfactory
to the Administrative Agent and commissioned in connection with such financing,
a copy of which such appraisal has been provided to the Administrative Agent
upon its request.
“Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof; provided that Permitted Real
Estate Indebtedness Collateral shall not include Excluded Real Estate
Collateral.
“Permitted Silo Guaranty” means, with respect to any Permitted Silo Indebtedness
provided by any Silo Lender, the guaranty of such Indebtedness by (a) the
Company or (b) any Subsidiary that operates one or more dealerships at which New
Vehicle floorplan financing is provided by such Silo Lender.
“Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to the Floorplan Credit
Agreement) incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer-affiliated finance companies
(“Silo Lenders”) to such Subsidiaries, provided that (i) with respect to
financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan financing, a lien on certain assets of such
Subsidiaries (including New Vehicles and Used Vehicles financed (including
related contracts-in-transit) and the proceeds thereof and certain general
intangibles, but excluding real property and fixtures (other than trade
fixtures)), and (iii) such Silo Lender is a party to and bound by the Master
Intercreditor Agreement; provided that, Permitted Silo Indebtedness provided by
a Silo Lender may be cross-collateralized with other Permitted Silo Indebtedness
provided by such Silo Lender.
“Permitted Third Party Service Loaner Indebtedness” means Indebtedness incurred
from time to time by any of the Company’s current or future Subsidiaries
consisting of financing for Service Loaner Vehicles, which financing is provided
by manufacturers, manufacturer affiliated finance companies or other Persons to
the Company or such Subsidiary (“Service Loaner
40

--------------------------------------------------------------------------------



Lenders”) so long as (i) such Indebtedness is secured solely by a Lien on said
Service Loaner Vehicles so financed by the respective Service Loaner Lenders and
the proceeds of such Service Loaner Vehicles, (ii) such Indebtedness is on terms
(including pricing terms) that, taken as a whole, are more favorable to the
Company and its Subsidiaries than the terms of the Floorplan Credit Agreement,
and (iii) the Company has obtained and delivered to the Administrative Agent an
intercreditor agreement executed by such applicable Service Loaner Lender, which
intercreditor agreement (x) is in form and substance reasonably satisfactory to
the Administrative Agent, (y) acknowledges that such Indebtedness is secured
solely by a Lien on said Service Loaner Vehicles so financed and the proceeds
thereof and (z) does not conflict with or violate the terms of the Master
Intercreditor Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (generally including a Pension Plan, but excluding a Multiemployer Plan
and Multiple Employer Plan), maintained by the Company or, in the case of a
Pension Plan, by an ERISA Affiliate, for employees of the Company or any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means that certain Fourth Amended and Restated Securities
Pledge Agreement dated as of the Closing Date made by the Company and certain
Loan Parties in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit H-1 attached hereto, as
supplemented from time to time by the execution and delivery of Joinder
Agreements pursuant to Section 6.14 and as otherwise supplemented, amended, or
modified from time to time.
“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distributions of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.
“Pro Forma Compliance” means that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11 and the
Revolving Borrowing Base, as applicable, in each case calculated as if the event
with respect to which Pro Forma Compliance is being tested had occurred on the
first day of each relevant period with respect to
41

--------------------------------------------------------------------------------



which current compliance with such financial covenant and Revolving Borrowing
Base would be determined (for example, in the case of a financial covenant based
on Consolidated EBITDAR, as if such event had occurred on the first day of the
four fiscal quarter period ending on the last day of the most recent fiscal
quarter in respect of which financial statements have been delivered pursuant to
Section 6.01(a) or (b)). Pro forma calculations made pursuant to this definition
that require calculations of Consolidated EBITDAR on a pro forma basis will be
made in accordance with Section 1.04(d).
“Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.
“Pro Forma Revolving Borrowing Base Certificate” means, with respect to any
event, a duly completed Revolving Borrowing Base Certificate demonstrating Pro
Forma Compliance for such event.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Capital Stock” of any Person means any and all Capital Stock of such
Person other than Redeemable Capital Stock.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Exclusion Notice” has the meaning specified in the definition of
Eligible Borrowing Base Real Estate.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Redeemable Capital Stock” means any Capital Stock that, either by its terms or
by the terms of any security into which it is convertible or exchangeable (at
the option of the holders thereof), is or upon the happening of an event or
passage of time would be, required to be redeemed prior to May 15, 2023 or is
redeemable at the option of the holder thereof at any time prior to May 15, 2023
(other than upon a change of control of or sale of assets by the Company in
circumstances where a holder of any Indenture Notes would have similar rights),
or is convertible into or exchangeable for debt securities at any time prior to
any such stated maturity at the option of the holder thereof.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.
42

--------------------------------------------------------------------------------



“Related Acquisition or Related Proposed Acquisition” means, with respect to any
specified Acquisition (a “Specified Acquisition”), any other Acquisition, or any
proposed Acquisition subject to an Acquisition Arrangement, that in each case
(a) is part of a related series of Acquisitions or proposed Acquisitions that
includes the Specified Acquisition, (b) involves any seller or transferor that
is a seller or transferor (or an Affiliate of a seller or transferor) involved
in the Specified Acquisition and (c) occurs or is reasonably expected to occur
within six (6) months before or after the date of the Specified Acquisition.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Related Swap Contract” means all Swap Contracts that are entered into or
maintained with a Hedge Bank that are not prohibited by the express terms of the
Loan Documents.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, or
conversion of Committed Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, or conversion of Swing Line Loans, a Swing Line Loan Notice.
“Required Financial Information” has the meaning specified in the definition of
“Restricted Subsidiary”.
“Required Floorplan Lenders” has the meaning specified for the term “Required
Lenders” in the Floorplan Credit Agreement.
“Required Lenders” means, as of any date of determination, Lenders whose
Applicable Percentages aggregate more than 50% of the Aggregate Commitments or,
if the commitment of each Lender to make Loans or the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate more than 50% of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans, as applicable, being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
43

--------------------------------------------------------------------------------



“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificate pursuant to Section 4.01, the secretary or assistant secretary of a
Loan Party, and, solely for the purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the stockholders, partners or members (or the
equivalent Person thereof) of the Company or any Subsidiary.
“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) has total assets (including Equity Interests in other Persons) of equal
to or greater than $10,000 (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or (b) (or if
prior to delivery of any financial statements pursuant to such Sections, then
calculated based on the Audited Financial Statements) (the “Required Financial
Information”)), or (ii) has revenues (on a consolidated basis with its
Subsidiaries) equal to or greater than $10,000 for a period of four consecutive
fiscal quarters (calculated for the most recent four fiscal quarter period for
which the Administrative Agent has received the Required Financial Information);
provided, however, that notwithstanding the foregoing, the term “Restricted
Subsidiaries” (i) shall also include any Subsidiaries designated as “Restricted
Subsidiaries” pursuant to the definition of “Unrestricted Subsidiaries” and (ii)
shall not include any Special Purpose Insurance Captive.
“Revolving Advance Limit” means, as of any date of a Borrowing or other date of
determination, calculated as of the most recent date for which a Revolving
Borrowing Base Certificate has been delivered pursuant to the terms hereof, an
amount equal to the lesser of (i) the Aggregate Commitments and (ii) the
Revolving Borrowing Base.
“Revolving Borrowing Base” means as of any date of calculation, the lesser of
(1) the Aggregate Commitments and (2) the sum of:
(A) the sum of (i) 80% of the Net Book Value of Eligible Accounts which
constitute factory receivables, net of holdback, (ii) 80% of the Net Book Value
of Eligible Accounts which
44

--------------------------------------------------------------------------------



constitute current finance receivables, provided that in no event shall Buyer
Notes or the rights or obligations thereunder be considered finance receivables
or otherwise be included in the calculation of the Revolving Borrowing Base,
(iii) 80% of the Net Book Value of Eligible Accounts which constitute
receivables for parts and services (after netting any amounts payable in
connection with such parts and services), (iv) 65% of the Net Book Value of
Eligible Inventory which constitutes parts and accessories, and (v) 40% of the
Net Book Value of Eligible Equipment (the portion of the Revolving Borrowing
Base described in this clause (A) being referred to as the “Personal Property
Portion”);
plus (B) 75% of the appraised value of the Eligible Borrowing Base Real Estate
(as reflected in the most recent FIRREA-conforming appraisal that the
Administrative Agent has received with respect to such property); provided that
if the most recent limited updated appraisal received by the Administrative
Agent shows a lower value for any real estate than the value reflected in the
most recent FIRREA-conforming appraisal thereof, then such lower value shall be
deemed to be the value of such real estate, and provided, further that amounts
added to the Revolving Borrowing Base pursuant to this clause (B) shall not at
any time exceed 25% of the aggregate amount of the Personal Property Portion of
the Revolving Borrowing Base.
“Revolving Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit I (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Revolving Borrowing Base, including a calculation of each component thereof, all
in such detail as shall be reasonably satisfactory to the Administrative Agent.
All calculations of the Revolving Borrowing Base in connection with the
preparation of any Revolving Borrowing Base Certificate shall originally be made
by the Company and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in the exercise
of its reasonable credit judgment, any such calculation to the extent that such
calculation is not in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Facility Liquidity Amount” means, as of any date of determination,
the lesser of:
(c)     the difference of the Revolving Advance Limit minus Total Outstandings,
and
(d)     the largest principal amount of Loans that may then be borrowed
hereunder without resulting in an Event of Default under Section 7.11(c) (on a
pro forma basis as of the last day of the most recent fiscal quarter for which a
Compliance Certificate was delivered or required to be delivered), after giving
pro forma effect to such Loans.
“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
45

--------------------------------------------------------------------------------



“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Arrangement” means any Cash Management Arrangement that
is entered into by and between any Loan Party and any Cash Management Bank, in
each case, in such Cash Management Bank’s sole discretion.
“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders, the Cash Management Banks,
and each Affiliate of any Lender, which Affiliate is party to a Related Swap
Contract.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Security Agreement” means that certain Fourth Amended and Restated Security
Agreement dated as of the Closing Date among the Company, each other Loan Party,
the Administrative Agent and the Floorplan Administrative Agent, substantially
in the form of Exhibit J attached hereto, as supplemented from time to time by
the execution and delivery of Joinder Agreements pursuant to Section 6.14, and
as otherwise supplemented, amended, or modified from time to time.
“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Pledge Agreement, the Escrow and Security
Agreement, any Joinder Agreement, the Master Intercreditor Agreement, any
Landlord Waiver, and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Company, any other Loan Party, or any other Person shall
grant or convey to the Administrative Agent, for the benefit of the Secured
Parties a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations, any other
obligation under any Loan Document and any obligation or liability arising under
any Related Swap Contract.
“Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”
“Service Loaner Vehicles” means vehicles which are provided as service loaner
vehicles for customers of a Subsidiary that are having their vehicles serviced
by such Subsidiary.
“Silo Lenders” has the meaning specified in the definition of “Permitted Silo
Indebtedness.”
“Silo Subsidiaries” means, those Subsidiaries (other than Dual Subsidiaries)
from time to time obligated pursuant to Permitted Silo Indebtedness as permitted
pursuant to the terms of this Agreement, which such Subsidiaries as of the
Amendment No. 2 Effective Date are set forth on
46

--------------------------------------------------------------------------------



Schedule 1.01A. The Company may designate other Subsidiaries as Silo
Subsidiaries from time to time in accordance with Section 7.16.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and
(b)    it is then able and expects to be able to pay its debts as they mature;
and
(c)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
“Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.
“Special Purpose Insurance Captive” means a Person which (a) at all times shall
remain a wholly-owned Subsidiary of the Company or a Subsidiary Guarantor, (b)
shall not engage in any business other than the provision of dealer physical
damage insurance for new vehicle inventory, workers compensation insurance or
healthcare insurance to the Company and its Subsidiaries, (c) if organized in
North Carolina (or, in any other jurisdiction, to the extent otherwise permitted
by Law) has its Equity Interests pledged pursuant to the Pledge Agreement and
(d) has not and shall not (i) transfer any funds to any Person other than (x)
payment in the ordinary course of business and on customary market terms of
liability claims made by third parties against the Company and its Subsidiaries,
(y) payment of its own business expenses in the ordinary course of business and
on customary market terms, and (z) distributions to the Company or any
Subsidiary Guarantor; (ii) make any Investment (other than Investments permitted
under applicable insurance guidelines and made in the Company’s reasonable
business judgment) in any Person, (iii) incur any Indebtedness (other than
Indebtedness from time to time owed to the Company or any Subsidiary Guarantor)
or grant a Lien on any of its assets (other than to secure Indebtedness owed to
the Company or any Subsidiary Guarantor), (iv) provide any compensation to
directors or employees other than on customary market terms for captive
insurance companies or (v) have its Equity Interests pledged to any Person other
than as described in clause (c) above. The parties hereto acknowledge that as of
the date hereof, SRM Assurance, Ltd. is a Special Purpose Insurance Captive. A
Special Purpose Insurance Captive shall not be permitted to have, acquire or
form any direct or indirect Subsidiary.
“Specified Investment” means any Investment in any Person other than an Excluded
Investment.
47

--------------------------------------------------------------------------------



“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).
“Subordinated Indebtedness” means Indebtedness of the Company (which may be
guaranteed by the Subsidiaries of the Company on an unsecured, subordinated
basis); provided that, (i) such Indebtedness is not secured by any property of
the Company or any Subsidiary and at the time of issuance, (A) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (B) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such time and such terms (other than applicable rates of
interest) are otherwise no more restrictive, or less advantageous to the
Lenders, than the Loan Documents or are otherwise on terms satisfactory to the
Administrative Agent, (C) is subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or has subordination terms
substantially similar to those in the Indenture and (D) has customary standstill
and blockage provisions with regard to payments and enforcement actions and (ii)
after giving effect to the issuance of such Indebtedness, (a) no Event of
Default shall have occurred and be continuing or would occur as a result
therefrom and (b) all other requirements set forth in Section 7.03(i) shall have
been met.
“Subordinated Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Subordinated Indebtedness, provided, however,
that “Subordinated Indebtedness Prepayment” shall not include any amount prepaid
with the proceeds of the refinancing of such Subordinated Indebtedness with new
or additional Subordinated Indebtedness.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.
“Subsidiary Guarantors” means, collectively, all Restricted Subsidiaries
executing a Subsidiary Guaranty on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.
“Subsidiary Guaranty” means the Fourth Amended and Restated Subsidiary Guaranty
Agreement made by the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit E as supplemented from
time to time by execution and delivery of Joinder Agreements pursuant to Section
6.14 and as otherwise supplemented, amended, or modified from time to time.


48

--------------------------------------------------------------------------------



“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swing Line
Commitment after the Amendment No.2 Effective Date, the amount set forth for
such Lender as its Swing Line Commitment in the Register maintained by the
Administrative Agent pursuant to Section 10.06(c).
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor revolving swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or
49

--------------------------------------------------------------------------------



electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Temporary Cash Investments” means (a) cash or (b) Investments held in the form
of cash equivalents and short-term marketable securities.
“Temporary Excess Cash” means cash proceeds received by the Company from the
issuance of Subordinated Indebtedness permitted by Section 7.03(i), which cash
(as set forth in a notice delivered by the Company to the Administrative Agent
within five (5) Business Days of the Company’s receipt of such cash proceeds) is
intended by the Company to be applied to the prepayment or purchase (whether by
open market purchase or pursuant to a tender offer) of other Subordinated
Indebtedness, but has not yet been so applied solely because the Company has not
completed such prepayment, repurchase or refinancing, so long as such cash is so
applied within six (6) months of receipt thereof.
“Temporary Indebtedness” means Subordinated Indebtedness the Company intends to
repay (whether by open market purchase or pursuant to a tender offer) using cash
proceeds received by the Company from the issuance of other Subordinated
Indebtedness permitted by Section 7.03(i); provided that, such applicable
Subordinated Indebtedness shall only qualify as “Temporary Indebtedness” for so
long as such cash proceeds qualify as “Temporary Excess Cash”.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Threshold Amount” means $20,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
50

--------------------------------------------------------------------------------



“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code then in effect in the state of North
Carolina or, if the context so indicates, another applicable jurisdiction.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the applicable
time).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries; provided that in no event shall the Unrestricted
Subsidiaries as a whole have more than $100,000 in total assets or more than
$100,000 in total revenues for a period of four consecutive fiscal quarters (in
each case) calculated as of the most recent four fiscal quarter period for which
the Administrative Agent has received the Required Financial Information; and if
either such threshold is exceeded, the Company shall immediately designate one
or more such Subsidiaries to be “Restricted Subsidiaries” and deliver to the
Administrative Agent all documents specified in Section 6.14 for such
Subsidiaries, so that after giving effect to such designation, the remaining
Unrestricted Subsidiaries shall satisfy such requirements; provided, however,
that notwithstanding the foregoing, the assets and revenues of Special Purpose
Insurance Captives shall not be taken into account for the purposes of
determining the Company’s compliance with, and its covenants relating to, the
thresholds described in this definition.
“Used Vehicle” means a Vehicle other than a New Vehicle.
“Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 of the Floorplan Credit Agreement
providing for revolving loans to the Company by the lenders party thereto.


51

--------------------------------------------------------------------------------



“Used Vehicle Floorplan Lender” has the meaning specified for such term in the
Floorplan Credit Agreement.
“Used Vehicle Floorplan Loan” has the meaning specified for such term in the
Floorplan Credit Agreement.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements: (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except (i) the security interest in favor of the Administrative Agent for the
benefit of the Secured Parties, (ii) the security interest in favor of the
Administrative Agent for the benefit of the Floorplan Secured Parties, (iii) the
security interests subject to the Master Intercreditor Agreement and (iv) other
Liens to which the Administrative Agent consents in writing in its sole
discretion; (b) except as set forth in Section 6.13, the vehicle is located at
one of the locations identified in Schedule 6.13; (c) the vehicle is held for
sale in the ordinary course of a Grantor’s business and is of good and
merchantable quality and (d) the vehicle is not a commercial truck designated as
Class 4 or above by the U.S. Department of Transportation, Federal Highway
Administration.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Wells Fargo Letter” means any agreement among the Company and Wells Fargo
regarding the payment of fronting fees with respect to Letters of Credit issued
by Wells Fargo.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.03     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”
52

--------------------------------------------------------------------------------



shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), provided that, any reference to a defined term
in any such agreement, instrument or other document (including the Floorplan
Credit Agreement) which has been terminated shall have the meaning set forth in
such document immediately prior to such termination, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)     Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity.
1.04     Accounting Terms.
(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, all calculations of
financial covenants
53

--------------------------------------------------------------------------------



shall reflect the results of both continuing operations and discontinued
operations of the Company and its Subsidiaries, and in the event of any such
discontinued operations, the Company shall provide subtotals for each of
“continuing operations”, “discontinued operations” and “consolidated
operations”. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof and the effects of FASB ASC 825 on financial liabilities shall be
disregarded. In connection with the Company’s delivery of financial statements
hereunder, the Company shall deliver a reconciliation of the calculations of the
financial covenants before and after giving effect to the adjustments from FASB
ASC 825 described in this Agreement.
(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, for purposes of determining compliance with
Section 7.11, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
(c)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)     Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense. Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent otherwise included in
Consolidated Net Income) excluding the Consolidated EBITDAR attributable to
Permitted Dispositions of assets occurring during such period on a pro forma
basis for the period from the first day of the applicable period through the
date of the closing of each such permitted Acquisition or Permitted Disposition,
utilizing (i) where available or required pursuant to the terms of this
Agreement, historical audited and/or reviewed unaudited financial statements
obtained from the seller, broken down by fiscal quarter in the Company’s
reasonable judgment or (ii) unaudited financial statements (where no audited or
reviewed financial statements are required pursuant to the terms of this
Agreement) reviewed internally by the
54

--------------------------------------------------------------------------------



Company, broken down in the Company’s reasonable judgment; provided, however,
that (x) any such pro forma adjustment of Consolidated EBITDAR shall reflect the
Company’s and the Subsidiaries’ pro forma rental payments related to the assets
acquired in any applicable Acquisition (and shall not reflect any rental expense
payments of the applicable seller), and (y) any such pro forma adjustment of
Consolidated EBITDAR shall not result in an increase of more than 10% of
Consolidated EBITDAR prior to such adjustment, unless the Company provides to
the Administrative Agent (A) the supporting calculations for such adjustment and
(B) such other information as the Administrative Agent may reasonably request to
determine the accuracy of such calculations. For purposes of determining
“Consolidated Fixed Charges” for any period, the Consolidated Interest Expense,
Consolidated Principal Payments and Consolidated Rental Expenses attributable to
such Permitted Dispositions described above during such period may, at the
option of the Company and subject to the consent of the Administrative Agent
(which shall not be unreasonably withheld), be excluded therefrom.
1.05     Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.06     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.08     Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01     Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Company from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall
55

--------------------------------------------------------------------------------



not exceed the Aggregate Commitments, (ii) the Total Outstandings shall not
exceed the Revolving Advance Limit, and (iii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02     Borrowings, Conversions and Continuations of Committed Loans.
(a)     Each Committed Borrowing and each conversion of Committed Loans from one
Type to the other, shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) one Business Day prior to the requested date of any
Borrowing of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans
to Base Rate Committed Loans or of any conversion of Base Rate Committed Loans
to Eurodollar Rate Loans, and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Committed Loans. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, (ii) the requested
date of the Borrowing or conversion, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed or
converted, and (iv) the Type of Committed Loans to be borrowed or to which
existing Committed Loans are to be converted. If the Company fails to provide a
timely Committed Loan Notice requesting a conversion of Eurodollar Rate Loans to
Base Rate Loans, such Loans shall, subject to Article III, continue as
Eurodollar Rate Loans. If the Company fails to specify a Type of Committed Loan
in a Committed Loan Notice, then the applicable Committed Loans shall, subject
to Article III, be made as, or converted to, Eurodollar Rate Loans.
(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly (and in any event, at least one Business Day prior to the
requested date of advance of the applicable Committed Loans) notify each Lender
of the amount of its Applicable Percentage of the applicable Committed Loans.
Each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is an initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company in like funds as received by the
Administrative Agent by crediting the account of the Company on the books of
Bank of America with the amount of such funds; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
the Company, there are L/C Borrowings
56

--------------------------------------------------------------------------------





outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Company as provided above.
(c)     The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
2.03     Letters of Credit.
(a)     General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Company may request any
L/C Issuer, in reliance on the agreements of the Lenders set forth in this
Section 2.03, to issue, at any time and from time to time during the
Availability Period, Letters of Credit denominated in Dollars for its own
account or the account of any of its Subsidiaries in such form as is acceptable
to such L/C Issuer in its reasonable determination. Letters of Credit issued
hereunder shall constitute utilization of the Commitments.
(b)     Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Company shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable L/C Issuer) to an
L/C Issuer selected by it and to the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, extended, reinstated or renewed,
and specifying the date of issuance, amendment, extension, reinstatement or
renewal (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with clause (d) of this Section 2.03), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the purpose and nature of the requested Letter of Credit and such other
information as shall be necessary to prepare, amend, extend, reinstate or renew
such Letter of Credit. If requested by the applicable L/C Issuer, the Company
also shall submit a letter of credit application and reimbursement agreement on
such L/C Issuer’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Company to, or entered into by the Company with, an L/C Issuer relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
If the Company so requests in any applicable Letter of Credit Application (or
the amendment of an outstanding Letter of Credit), the applicable L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit shall
57

--------------------------------------------------------------------------------



permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon by the Company and the applicable L/C Issuer at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Company shall not be required to make a specific request to such L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.03(d);
provided, that such L/C Issuer shall not (i) permit any such extension if (A)
such L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that the expiration date may be extended to a
date that is no more than one year from the then-current expiration date) or (B)
it has received notice (which may be in writing or by telephone (if promptly
confirmed in writing)) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (ii) be obligated to permit
such extension if it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
set forth in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.
(c)     Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (i) the aggregate
amount of the outstanding Letters of Credit issued by any L/C Issuer shall not
exceed its L/C Commitment, (ii) the aggregate L/C Obligations shall not exceed
the Letter of Credit Sublimit, (iii) the Revolving Credit Exposure of any Lender
shall not exceed its Commitment, (iv) the total Revolving Credit Exposures shall
not exceed the total Commitments and (v) the Total Outstandings shall not exceed
the Revolving Advance Limit.
(i)     No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss,
58

--------------------------------------------------------------------------------



cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)     the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)     except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)     any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(E)     the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(ii)     No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(d)     Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then current expiration date of such Letter of Credit) and (ii) the Letter
of Credit Expiration Date.
(e)     Participations.
(i)     By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the applicable L/C Issuer or the
Lenders, such L/C Issuer hereby grants to each Lender, and each Lender hereby
acquires from such L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this clause (e) in respect of
Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including any amendment, extension,
reinstatement or renewal of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments.
(ii)     In consideration and in furtherance of the foregoing, each Lender
hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for
59

--------------------------------------------------------------------------------



account of the applicable L/C Issuer, such Lender’s Applicable Percentage of
each L/C Disbursement made by an L/C Issuer not later than 1:00 p.m. on the
Business Day specified in the notice provided by the Administrative Agent to the
Lenders pursuant to Section 2.03(f) until such L/C Disbursement is reimbursed by
the Company or at any time after any reimbursement payment is required to be
refunded to the Company for any reason, including after the Maturity Date. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Loans made by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable L/C Issuer the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to Section
2.03(f), the Administrative Agent shall distribute such payment to the
applicable L/C Issuer or, to the extent that the Lenders have made payments
pursuant to this clause (e) to reimburse such L/C Issuer, then to such Lenders
and such L/C Issuer as their interests may appear. Any payment made by a Lender
pursuant to this clause (e) to reimburse an L/C Issuer for any L/C Disbursement
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such L/C Disbursement.
(iii) Each Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender’s Commitment is amended pursuant to
the operation of Section 2.14, as a result of an assignment in accordance with
Section 10.06 or otherwise pursuant to this Agreement.
(iv) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(e), then,
without limiting the other provisions of this Agreement, the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iv)
shall be conclusive absent manifest error.
(f)     Reimbursement. If an L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Company shall reimburse such L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on (i) the Business Day
that the Company receives notice of such L/C
60

--------------------------------------------------------------------------------



Disbursement, if such notice is received prior to 10:00 a.m. or (ii) the
Business Day immediately following the day that the Company receives such
notice, if such notice is not received prior to such time, provided that, if
such L/C Disbursement is not less than $1,000,000, the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.02 or Section 2.04 that such payment be financed with a Borrowing of Base Rate
Committed Loans or Swing Line Loan in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing of Base Rate Committed Loans or Swing Line
Loan. If the Company fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable L/C Disbursement, the payment
then due from the Company in respect thereof (the “Unreimbursed Amount”) and
such Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the date of payment by the applicable L/C Issuer under a Letter of
Credit in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(f) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(g)    Obligations Absolute. The Company’s obligation to reimburse L/C
Disbursements as provided in clause (f) of this Section 2.03 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:
(iii)     any lack of validity or enforceability of this Agreement, any other
Loan Document or any Letter of Credit, or any term or provision herein or
therein;
(iv)     the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(v)    any draft, demand, certificate or other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(vi)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;
(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;
61

--------------------------------------------------------------------------------



(viii)    any payment made by any L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(ix)    payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(x)    any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Company’s obligations hereunder.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against each L/C Issuer and
its correspondents unless such notice is given as aforesaid.
None of the Administrative Agent, the Lenders, any L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
applicable L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable L/C Issuer;
provided that the foregoing shall not be construed to excuse an L/C Issuer from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable Law) suffered by the Company that
are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
finally determined by a court of competent jurisdiction), an L/C Issuer shall be
deemed to have exercised care in each such determination, and that:
(i)    an L/C Issuer may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;
(ii)    an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for
62

--------------------------------------------------------------------------------



further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Letter of Credit and without
regard to any non-documentary condition in such Letter of Credit;
(iii)    an L/C Issuer shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(iv)    this sentence shall establish the standard of care to be exercised by an
L/C Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable Law, any standard of care
inconsistent with the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) an L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following the Company’s waiver of discrepancies with respect to
such documents or request for honor of such documents or (iii) an L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such L/C
Issuer.
(h)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company when a Letter of
Credit is issued by it (including any such agreement applicable to an Existing
Letter of Credit), the rules of the ISP shall apply to each standby Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Company for, and no L/C Issuer’s rights and remedies against the Company shall
be impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(i)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
63

--------------------------------------------------------------------------------



(j)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral or
other credit support arrangements satisfactory to the applicable L/C Issuer
pursuant to this Section 2.03 shall be payable, to the maximum extent permitted
by applicable law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to such L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears,
(ii) due and payable on the Automatic Debit Date after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (iii) automatically debited from a deposit account
maintained by the Company with Bank of America (provided that if there are not
sufficient funds in such account to pay such Letter of Credit Fees, then the
Company shall pay such fees in cash when due). If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified (in the case of Bank of America) in the Bank of America Letter
and (in the case of Wells Fargo) in the Wells Fargo Letter, in each case
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears. Such fronting fee (i) shall be due and
payable on the Automatic Debit Date after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, (ii) in the case of fronting fees
owing to Bank of America, may be automatically debited from a deposit account
maintained by the Company with Bank of America (provided that if there are not
sufficient funds in such account to pay such fronting fees, then the Company
shall pay such fees in cash when due) and (iii) in the case of fronting fees
owing to Wells Fargo, shall be separately invoiced by Wells Fargo. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Company shall pay directly to each L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
64

--------------------------------------------------------------------------------



(l)    Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Company in writing of such demand for payment if such L/C Issuer has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse such L/C Issuer and the Lenders with respect to any such L/C
Disbursement.
(m)    Interim Interest. If the L/C Issuer for any Letter of Credit shall make
any L/C Disbursement, then, unless the Company shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date the Company reimburses
such L/C Disbursement, at the rate per annum then applicable to Base Rate Loans;
provided that if the Company fails to reimburse such L/C Disbursement when due
pursuant to clause (f) of this Section 2.03, then Section 2.08(b) shall apply.
Interest accrued pursuant to this clause (m) shall be for account of such L/C
Issuer, except that interest accrued on and after the date of payment by any
Lender pursuant to clause (f) of this Section 2.03 to reimburse such L/C Issuer
shall be for account of such Lender to the extent of such payment.
(n)    Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time
by written agreement between the Company, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(j).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(o)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Obligations representing at least 66-2/3%
of the total L/C Obligations) demanding the deposit of cash collateral pursuant
to this clause (o), the Company shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent
(the “Collateral Account”) an amount in cash equal to 105% of the total L/C
Obligations as of such date plus any accrued and unpaid interest thereon,
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in clause (f) of Section
8.01. Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the
65

--------------------------------------------------------------------------------



obligations of the Company under this Agreement. In addition, and without
limiting the foregoing or clause (d) of this Section 2.03, if any L/C
Obligations remain outstanding after the expiration date specified in said
clause (d), the Company shall immediately deposit into the Collateral Account an
amount in cash equal to 105% of such L/C Obligations as of such date plus any
accrued and unpaid interest thereon.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse each L/C Issuer for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the L/C Obligations at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with L/C Obligations representing 66-2/3% of the total L/C
Obligations), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.
(p)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section 2.03, provide the
Administrative Agent a Letter of Credit Report, as set forth below:
(v)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(vi)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(vii)    on any Business Day on which the Company fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;
(viii)    on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and
(ix)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each
66

--------------------------------------------------------------------------------



case, with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.
(q)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, indemnify and compensate the applicable L/C Issuer hereunder for any
and all drawings under such Letter of Credit as if such Letter of Credit had
been issues solely for the account of the Company. The Company irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.
(r)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein and
in any Autoborrow Agreement, if any, the Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Total Outstandings shall not exceed the
Revolving Advance Limit and (iii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Company shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company, may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan may be a Base
Rate Loan or a Eurodollar Rate Loan. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. At any time an Autoborrow Agreement under the
revolving credit facility provided herein is not in effect, each Swing Line
Borrowing and each conversion of Swing Line Loans from one type to the other
shall be made upon the Company’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must
67

--------------------------------------------------------------------------------



be confirmed immediately by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date or date of conversion
of Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate
Loans to Eurodollar Rate Loans, and in each case shall specify (i) the amount to
be borrowed, (ii) the requested borrowing date, which shall be a Business Day
and (iii) the Type of Swing Line Loan to be borrowed or to which existing Swing
Line Loans are to be converted. Promptly after receipt by the Swing Line Lender
of any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in immediately available funds. If
the Company fails to provide a timely Swing Line Loan Notice requesting a
conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall,
subject to Article III, continue as Eurodollar Rate Loans. If the Company fails
to specify a Type of Swing Line Loan in a Swing Line Loan Notice, then the
applicable Swing Line Loan shall, subject to Article III, be made as a
Eurodollar Rate Loan.
In order to facilitate the borrowing of Swing Line Loans, the Swing Line Lender
may, in its sole discretion, agree with the Company to, (and the Swing Line
Lender and the Company are hereby authorized to) enter into an Autoborrow
Agreement in form and substance satisfactory to the Administrative Agent and the
Swing Line Lender (the “Autoborrow Agreement”) providing for the automatic
advance by the Swing Line Lender of Swing Line Loans under the conditions set
forth in such agreement, which shall be in addition to the conditions set forth
herein (each such advance, an “Autoborrow Advance”). At any time such an
Autoborrow Agreement is in effect, the requirements for Swing Line Borrowings
set forth in the immediately preceding paragraph shall not apply, and all Swing
Line Borrowings shall be made in accordance with the Autoborrow Agreement, until
the right to such Swing Line Borrowings is suspended or terminated hereunder or
in accordance with the terms of the Autoborrow Agreement. For purposes of
determining the Outstanding Amount at any time during which an Autoborrow
Agreement is in effect, the Outstanding Amount of all Swing Line Loans shall be
deemed to be the amount of the Swing Line Sublimit. For purposes of any Swing
Line Borrowing pursuant to the Autoborrow Agreement, all references to Bank of
America shall be deemed to be a reference to Bank of America, in its capacity as
Swing Line Lender hereunder.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so
68

--------------------------------------------------------------------------------



request on its behalf), that each Lender make a Eurodollar Rate Committed Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Eurodollar Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Company with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available (including for this purpose Cash
Collateral and other credit support made available with respect to the
applicable Swing Line Loan) to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Eurodollar Rate Committed Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Eurodollar Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (and such Lender has also paid such
interest and fees as aforesaid), such amount (other than any such interest and
fees as aforesaid) so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be
69

--------------------------------------------------------------------------------



absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Eurodollar Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.












70

--------------------------------------------------------------------------------



2.05    Prepayments.
(a)    The Company may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. on the date of prepayment of such Loans; (ii)
any prepayment of Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Company, the Company shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Subject to Section 2.16, each such
prepayment of Committed Loans of the Lenders shall be applied in accordance with
their respective Applicable Percentages.
(b)    At any time during which an Autoborrow Agreement is not in effect, the
Company may, upon notice to the Swing Line Lender pursuant to delivery to the
Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Revolving
Advance Limit then in effect (including the Revolving Borrowing Base in effect
after giving pro forma effect to any Disposition required to be reported
pursuant to Sections 6.02(c) and 6.03(g)), the Company shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Company shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Revolving Advance Limit then in effect.
(d)    If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Company shall immediately prepay Swing Line
Loans in an aggregate amount at least equal to such excess.
2.06    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company
71

--------------------------------------------------------------------------------



shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Revolving Advance Limit and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the applicable Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
in accordance with (x) its respective Applicable Percentage. All fees and
interest accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
2.07    Repayment of Loans.
(a)    The Company shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
(b)    The Company shall repay each Swing Line Loan (i) at any time on demand by
the Swing Line Lender and (ii) on the Maturity Date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Eurodollar Rate
plus the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Company shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
72

--------------------------------------------------------------------------------



(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Commitment Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fees shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the Automatic Debit Date after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date. The commitment fees shall be calculated
quarterly in arrears, and if there is any change in the respective Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Swing Line Loans shall not be
included in calculating the Outstanding Amount of Committed Loans used in
determining the commitment fees set forth above.
(b)    Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Bank of America Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any
73

--------------------------------------------------------------------------------



portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i)(A) the Consolidated Total Lease Adjusted Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(B) a proper calculation of the Consolidated Total Lease Adjusted Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuer, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Company under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii)(A) the Consolidated Total Lease Adjusted
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (B) a proper calculation of the Consolidated Total Lease Adjusted
Leverage Ratio would have resulted in lower pricing for such period, the
Applicable Rate shall be adjusted as of the date of receipt by the
Administrative Agent of a Compliance Certificate reflecting such proper
calculation. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.03(c)(iii) or 2.03(i) or under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Company
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Company hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Company shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such
74

--------------------------------------------------------------------------------



matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Company shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage, (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Company shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may (but shall
be under no obligation to), in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Company jointly and
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Company but excluding the date of payment to the Administrative Agent, at (A) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by the
Company, the interest rate applicable to Base Rate Loans. If the Company and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Company the amount of such interest paid by the Company for such period. If such
Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Committed Borrowing. Any payment by the Company shall be
without prejudice to any claim the Company may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
(ii)    Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on
75

--------------------------------------------------------------------------------



which any payment is due to the Administrative Agent for the account of the
Lenders or any L/C Issuer hereunder that the Company will not make such payment,
the Administrative Agent may assume that the Company has made such payment on
such date in accordance herewith and may (but shall be under no obligation to),
in reliance upon such assumption, distribute to the Lenders or such L/C Issuer,
as the case may be, the amount due. In such event, if the Company has not in
fact made such payment, then each of the Lenders or the applicable L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase from the other applicable Lenders (for cash at face value)
participations in the applicable Committed Loans and subparticipations in L/C
Obligations or Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in
76

--------------------------------------------------------------------------------



accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Company pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral in respect of obligations relating to Letters of Credit or Swing Line
Loans provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans, as
the case may be to any assignee or participant, other than an assignment,
participation or subparticipation to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default nor any Floorplan
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time, request an increase in the
Aggregate Commitments by an amount (i) for all such requests, not exceeding
$50,000,000 in the aggregate; provided that the Company may make a maximum of
five (5) such requests and (x) upon the reasonable request of any Lender made at
least ten (10) Business Days prior to the Increase Effective Date, the Company
shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act, in each case at
least five (5) Business Days prior to the Increase Effective Date and (y) at
least ten (10) Business Days prior to the Increase Effective Date, any Loan
Party that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party. At the time of sending
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
respective Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such
77

--------------------------------------------------------------------------------



requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuers (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Company, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists and (C) no Floorplan Default exists. The
Company shall prepay any Committed Loans outstanding on the Increase Effective
Date to the extent necessary to keep the outstanding Committed Loans ratable
with any revised Applicable Percentages arising from any nonratable increase in
the Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
78

--------------------------------------------------------------------------------



2.15    Cash Collateral and Other Credit Support.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or an L/C Issuer, (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of (A) the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Company shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, any L/C Issuer or the Swing Line
Lender, the Company shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    [Intentionally Omitted.]
(c)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company,
and to the extent provided by any Lender, such Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders (including the Swing Line Lender), a security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(d). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than that required to eliminate the applicable
Fronting Exposure, the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate the
applicable Fronting Exposure. The Company shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.
(d)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans or obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, interest accrued on such
obligation) for which the Cash Collateral or other credit support was so
provided, prior to any other application of such property as may be provided for
herein.
(e)    Release. Cash Collateral provided pursuant to any of the Sections
referred to in Section 2.15(d) shall be released from the Lien granted under
Section 2.15(c) (but without prejudice to any other Liens granted in such
property under any other Loan Document) (except (i) as may be agreed to among
the parties posting, and the applicable L/C Issuer or Swing Line Lender
benefitting from, such Cash Collateral and (ii) Cash Collateral provided by or
on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default) promptly following (x) the payment, satisfaction or
(as to Letters of Credit) expiration of the obligations giving rise to delivery
of such Cash Collateral or (y) as to Cash Collateral provided
79

--------------------------------------------------------------------------------



pursuant to Sections 2.03 or 2.04, such earlier date as (A) the status of the
applicable Lender as a Defaulting Lender shall be terminated or (B) the
Administrative Agent shall determine in good faith that there remain outstanding
no actual or potential Defaulting Lender funding obligations as to which the
benefitted L/C Issuer or Swing Line Lender desires to maintain Cash Collateral.
2.16    Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows; first, as to any payment made in respect of principal of
Loans, ratably to the principal amount of Committed Loans of other Lenders as if
such Defaulting Lender had no Loans outstanding, until such time as the
Outstanding Amount of Committed Loans of each Lender shall equal its pro rata
share thereof based on its Applicable Percentage (without giving effect to
Section 2.16(a)(iv)); second, to any amounts (including interest thereon) owed
hereunder by such Defaulting Lender to the Administrative Agent; third, to any
amounts (including interest thereon) owed hereunder by such Defaulting Lender to
an L/C Issuer or Swing Line Lender (to the extent the Administrative Agent has
received notice thereof), ratably to the Persons entitled thereto, fourth, to
the posting of Cash Collateral (or funding of participations, as applicable) in
respect of its Applicable Percentage (without giving effect to Section
2.16(a)(iv)) of L/C Obligations and Swing Line Loans, (x) ratably to all L/C
Issuers and the Swing Line Lender in accordance with their respective applicable
Fronting Exposures and (y) thereafter, to reduce ratably any reallocation of
Applicable Percentages of other Lenders previously effected under Section
2.16(a)(iv); and fifth, to the Defaulting Lender or otherwise as required by
applicable Law. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. Such Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender as to which an L/C
Issuer or Swing Line Lender (as applicable) has not received Cash Collateral
pursuant to Section
80

--------------------------------------------------------------------------------



2.03 or 2.04, then upon the request of an L/C Issuer or Swing Line Lender (as
applicable) to the Administrative Agent, for purposes of computing the amount of
the obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
initial date thereof, no Default or Event of Default shall have occurred and be
continuing; and (ii) in all cases, the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans shall not exceed the positive difference, if any, between (1) the
Commitment of such non-Defaulting Lender and (2) the aggregate Outstanding
Amount of the Committed Loans of such Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all other L/C Obligations (prior to
giving effect to such reallocation), plus such Lender’s Applicable Percentage of
the Outstanding Amount of all other Swing Line Loans (prior to giving effect to
such reallocation).
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing in their reasonable discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender (and the Applicable Percentages of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
ARTICLE IIA
SECURITY


2A.01    Security. As security for the full and timely payment and performance
of all Obligations, the Company shall, and shall cause all other Loan Parties
to, on or before the Closing Date, do or cause to be done all things reasonably
necessary in the opinion of the Administrative Agent and its counsel to grant to
the Administrative Agent for the benefit of the Secured Parties a duly perfected
security interest in all Collateral subject to no prior Lien or other
encumbrance except as expressly permitted hereunder or under the other Loan
Documents and with the priority identified in the Security Instruments. Without
limiting the foregoing, the Company shall deliver, and shall cause each other
applicable Loan Party to deliver, to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent,
81

--------------------------------------------------------------------------------



(a) the Security Agreement, the Pledge Agreement, the Escrow and Security
Agreement and the Master Intercreditor Agreement and (b) UCC financing
statements in form, substance and number as requested by the Administrative
Agent, reflecting the Lien in favor of the Administrative Agent for the benefit
of the Secured Parties on the Collateral. In addition, and without limiting the
foregoing, the Company shall take and cause each other Loan Party to take such
further action, and deliver or cause to be delivered such further documents and
instruments, as required by the Security Instruments or otherwise as the
Administrative Agent may reasonably request to create, perfect and maintain the
effectiveness and priority of the Liens contemplated by this Article IIA and
each of the Security Instruments.
2A.02    Further Assurances. At the request of the Administrative Agent from
time to time, the Company will or will cause all other Loan Parties, as the case
may be, to execute, by their respective Responsible Officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement, control
agreement, statement or document, or to procure any certificate, instrument,
statement or document or to take such other action (and pay all related costs)
which the Administrative Agent reasonably deems necessary from time to time to
create, continue or preserve the Liens in Collateral (and the perfection and
priority thereof) of the Administrative Agent for the benefit of the Secured
Parties contemplated hereby and by the other Loan Documents and specifically
including all Collateral acquired by the Company or any other Loan Party after
the Closing Date and all Collateral moved to or from time to time located at
locations owned by third parties, including all leased locations, bailees,
warehousemen and third party processors. The Administrative Agent is hereby
irrevocably authorized to execute and file or cause to be filed, with or if
permitted by applicable law without the signature of the Company or any Loan
Party appearing thereon, all UCC financing statements reflecting the Company or
any other Loan Party as “debtor” and the Administrative Agent as “secured
party”, and continuations thereof and amendments thereto, as the Administrative
Agent reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.
2A.03    Information Regarding Collateral. The Company represents, warrants and
covenants that Schedule 2A.03(a) contains a true and complete list of (i) the
exact legal name, jurisdiction of formation and location of the chief executive
office of the Company and each other Person providing Collateral pursuant to a
Security Instrument on the Closing Date (such Persons, together with any other
Persons that provide Collateral at any time pursuant to a Security Instrument,
being referred to collectively as the “Grantors”), (ii) each trade name,
trademark or other trade style used by such Grantor on the Closing Date, (iii)
(as to each Grantor) each location in which goods constituting Collateral having
an aggregate value in excess of $100,000 are located as of the Closing Date,
whether owned, leased or third-party locations, and (iv) with respect to each
leased or third party location, the name of each owner of such location and a
summary description of the relationship between the applicable Grantor and such
Person. The Company further covenants that it shall not change, and shall not
permit any other Grantor to change, its name, type of entity, jurisdiction of
formation (whether by reincorporation, merger or otherwise), or the location of
its chief executive office, or use or permit any other Grantor to use, any
additional trade name, trademark or other trade style, except upon giving not
less than 15 days’ prior written notice to the Administrative Agent and taking
or causing to be taken all such action at the Company’s or such other Grantor’s
expense as may be
82

--------------------------------------------------------------------------------



reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Administrative Agent for the benefit of the
Secured Parties in Collateral.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
83

--------------------------------------------------------------------------------



(b)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications. (i) The Company shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or an L/C
Issuer (with a copy to the Administrative Agent, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. The Company shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(y) the Administrative Agent and the Company, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Company, as applicable, against any Excluded Taxes
attributable to such Lender or such L/C Issuer, in each case, that are payable
or paid by the Administrative Agent or the Company in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other
84

--------------------------------------------------------------------------------



evidence of such payment reasonably satisfactory to the Company or the
Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E or
W-8BEN, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption from, or
reduction of,
85

--------------------------------------------------------------------------------



U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E or W-8BEN, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner of the
applicable interest in any Credit Extension or Commitment, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN-E or W-8BEN, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
N-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and
86

--------------------------------------------------------------------------------



the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA from and after the effective date of this
Agreement, the Company and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) the Loans hereunder and this
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines that it has received a refund of any Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, upon the request of the
Recipient, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Company pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Company or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


87

--------------------------------------------------------------------------------



3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension, or continue Eurodollar Rate Loans, or to convert Base
Rate Committed Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Company shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all such Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate) either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Company shall also
pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B)(x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to clause (a)(i) above, “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with
88

--------------------------------------------------------------------------------



respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.


(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or
89

--------------------------------------------------------------------------------



(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any
90

--------------------------------------------------------------------------------



amendments implementing such LIBOR Successor Rate Conforming Changes will become
effective without any further action or consent of any other party to this
Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
91

--------------------------------------------------------------------------------



adequacy), then from time to time the Company will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or such L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or such L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Company shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Company through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Company to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Company is required to
pay any additional amount to any Lender, any L/C Issuer or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable
92

--------------------------------------------------------------------------------



pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Company is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.05(a), the Company may replace such Lender in accordance with Section 10.13.
3.06    Survival. All of the Company’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT


4.01    Amendment and Restatement. The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of (A) this Agreement, (B) the Security Agreement,
(C) the Pledge Agreement, (D) the Escrow and Security Agreement, and (E) the
Subsidiary Guaranty, in each case, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;
(ii)    a Note executed by the Company in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    subject to delivery as referenced on Schedule 7.25, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each
93

--------------------------------------------------------------------------------



Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in the respective
jurisdictions specified in Schedule 4.01, which includes each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(v)    a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit K (which shall include matters of Delaware, North
Carolina, South Carolina and Federal Law) and such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;
(vi)    a favorable opinion of local counsel to the Loan Parties in Florida,
Texas, California, Alabama, and Tennessee, addressed to the Administrative Agent
and each Lender in form and substance satisfactory to the Administrative Agent;
(vii)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(viii)    a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a), (b) and (c)
have been satisfied, and (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(ix)    a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;
(x)    a duly completed preliminary Compliance Certificate as of the last day of
the fiscal quarter of the Company ended on September 30, 2016, signed by a
Responsible Officer of the Company;
(xi)    a duly completed preliminary Revolving Borrowing Base Certificate dated
as of the Closing Date certifying as to the Revolving Borrowing Base as of
September 30, 2016, signed by a Responsible Officer of the Company;
(xii)    with respect to any Eligible Borrowing Base Real Estate that the
Company desires to be included in the Revolving Borrowing Base on the Closing
Date, FIRREA-conforming appraisals, Phase I (or if necessary, Phase II
environmental reports) and such other reports or certifications related to such
Eligible Borrowing Base Real Estate as the Administrative Agent may reasonably
request; provided that the addition of any such real
94

--------------------------------------------------------------------------------



property to the Revolving Borrowing Base shall be subject to any other
applicable requirements set forth in this Agreement, including any requirements
set forth in the definition of “Eligible Borrowing Base Real Estate,” and the
Administrative Agent (and its internal or external consultants) must have
sufficient time to analyze any documents delivered pursuant to this paragraph;
provided however (but without limitation to deliver title reports after the
Closing Date pursuant to the definition of “Eligible Borrowing Base Real
Estate”), no title reports shall be required for any Eligible Borrowing Base
Real Estate on the Closing Date;
(xiii)    to the extent not otherwise delivered prior to the date hereof, a copy
of (A) each standard form of Franchise Agreement for each vehicle manufacturer
or distributor and (B) each executed Framework Agreement;
(xiv)    duly executed consents and waivers required pursuant to any Franchise
Agreement or Framework Agreement;
(xv)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, including endorsements naming
the Administrative Agent (on behalf of the Secured Parties) as an additional
insured and loss payee, as the case may be, on all such insurance policies
maintained with respect to properties of the Company or any Loan Party
constituting part of the Collateral;
(xvi)    consolidating balance sheets (including a separate line item for
Eligible Used Vehicle Inventory) for the Company and each Subsidiary as at the
end of September 30, 2016, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (c)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;
(xvii)    forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements of the Company and its Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent for each of the first five years
following the Closing Date;
(xviii) if required by the Administrative Agent in its sole discretion,
satisfactory results of audits of the Collateral, provided that, whether or not
any such audit is performed, the Administrative Agent shall be entitled to rely
on information provided by any existing lender of the Company or its
Subsidiaries as to any Vehicles and existing new vehicle facilities being
refinanced or paid down on the Closing Date;
(xix)    to the extent not otherwise delivered prior to the date hereof, (x)
delivery by the Company and each applicable Loan Party owning any Equity
Interests required to be pledged pursuant to this Agreement or the Pledge
Agreement of all stock certificates evidencing such pledged Equity Interests,
accompanied in each case by duly executed stock powers (or other appropriate
transfer documents) in blank affixed thereto and (y) delivery by the Company and
each other applicable Loan Party owning any Equity
95

--------------------------------------------------------------------------------



Interests required to be delivered in escrow pursuant to the Escrow and Security
Agreement of all stock certificates evidencing such Equity Interests;
(xx)    UCC financing statements or amendments to previously filed UCC financing
statements for filing in all places required by applicable law to perfect the
Liens of the Administrative Agent for the benefit of the Secured Parties under
the Security Instruments as a valid and perfected Lien (with the priority
described therein) as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be necessary under applicable law to perfect
the Liens of the Administrative Agent for the benefit of the Secured Parties
under the Security Instruments as a valid and perfected Lien in and to such
other Collateral as the Administrative Agent may require;
(xxi)    UCC search results with respect to the Company and the Loan Parties
showing only Liens acceptable to the Administrative Agent (or pursuant to which
arrangements satisfactory to the Administrative Agent shall have been made to
remove any unacceptable Liens promptly after the Closing Date);
(xxii)    such duly executed Landlord Waivers for locations of the New Vehicle
Borrowers not already in effect pursuant to the Existing Credit Agreement, as
may be requested by the Administrative Agent in its sole discretion;
(xxiii)    a certificate signed by a Responsible Officer of the Company
certifying as to the status of the Unrestricted Subsidiaries; and
(xxiv)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, any L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
(b)    Any upfront fees or other fees required to be paid to the Collateral
Agent, the Administrative Agent, the Arranger, or any Lender on or before the
Closing Date pursuant to any Loan Document or the Existing Credit Agreement
shall have been paid.
(c)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
(d)    The Floorplan Facility shall have been amended and restated substantially
simultaneously with the consummation of this Agreement.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
96

--------------------------------------------------------------------------------



4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than pursuant to a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type) is
subject to the following conditions precedent:
(a)    The representations and warranties of the Company and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    No Floorplan Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
(d)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; provided that, with respect to Swing
Line Borrowings, for purposes of this Section 4.02(d) and the last sentence of
Section 4.02, while an Autoborrow Agreement is in effect, the Company shall be
deemed to have given a Swing Line Loan Notice (and reaffirmed the
representations and warranties described herein and satisfied all other
conditions to funding hereunder) as of each day on which an Autoborrow Advance
is made.
(e)    The Total Outstandings after giving effect to such Request for Credit
Extension shall not exceed the Revolving Advance Limit on such date.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (c) have been satisfied on and as of the
date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all franchises and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
97

--------------------------------------------------------------------------------



requires such qualification or license, and (d) is in compliance with all Laws;
except (x) with respect to clause (a), as set forth on Schedule 5.01(a) and (y)
in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05    Financial Statements; No Material Adverse Effect; No Internal Control
Event.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries dated September 30, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows, and consolidating statements of income or
98

--------------------------------------------------------------------------------



operations, in each case for the fiscal quarter ended on that date, and in each
case prior to intercompany eliminations (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the consolidated
financial condition of the Company and its Subsidiaries as of the date thereof
and their consolidated results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. As of the Closing Date, Schedule 5.05 sets
forth all material indebtedness and other liabilities, direct or contingent, of
the Company and its consolidated Subsidiaries not included in such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    To the Company’s best knowledge, no Internal Control Event, exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect. Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount or which if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.












99

--------------------------------------------------------------------------------



5.08    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as (i) are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Subsidiary operates and (ii) satisfy the requirements of the Security
Instruments.
5.11    Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan, and to the knowledge of the Company, each Multiemployer Plan
and Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code (i) has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Pension Plan is qualified
under Section 401(a) of the Code and that the trust related thereto has been
determined to be exempt from federal income tax under Section 501(a) of the Code
or an application for such a letter is currently being processed by the Internal
Revenue Service or (ii) uses a prototype or volume submitter document that has
been duly adopted and the form of which is the subject of an IRS opinion or
advisory letter received by the sponsor of the prototype or volume submitter
document. To the best knowledge of the Company, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or to the knowledge of the Company, any Multiemployer Plan
or Multiple Employer Plan that
100

--------------------------------------------------------------------------------



could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has engaged in any prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan,
Multiemployer Plan or Multiple Employer Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred with respect to any Pension Plan, or to
the knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.
(d)    The Company represents and warrants as of the Amendment No. 2 Effective
Date that it is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans in connection with the Loans or the Commitments.
5.13    Subsidiaries; Equity Interests. As of the Amendment No. 2 Effective
Date, the Company has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or its Subsidiaries in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens. The Company has no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Company
have been validly issued and are fully paid and nonassessable.
5.14    Margin Regulations; Investment Company Act.
(a)    The Company is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


101

--------------------------------------------------------------------------------



5.15    Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. As of
the Amendment No. 2 Effective Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.
5.16    Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Company, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.18    Books and Records. Each of the Company and each Subsidiary maintains
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.
5.19    Franchise Agreements and Framework Agreements. The Company has provided
to the Administrative Agent true, correct and complete copies of (a) a standard
form of Franchise Agreement for each vehicle manufacturer or distributor and (b)
each Framework Agreement, in each case in effect as of the Closing Date. Except
as set forth on Schedule 5.19 or with respect to any Franchise Agreement entered
into after the Closing Date and delivered to the
102

--------------------------------------------------------------------------------



Administrative Agent and each Lender pursuant to Section 6.03(f), there is no
material deviation in any Franchise Agreement from the standard form of
Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered as of the Closing Date. Each Franchise Agreement and, on the date of
this Agreement, Framework Agreement is, other than as disclosed in writing to
the Administrative Agent and the Lenders, in full force and effect and is
enforceable by the applicable Loan Party in accordance with its terms. To the
knowledge of the Company, (a) no party to any Franchise Agreement is in material
breach of, or has failed to perform in any material respect or is in material
default under, such Franchise Agreement and (b) no party to any Franchise
Agreement has given or received any notice of any proposed or threatened
termination of such Franchise Agreement or Framework Agreement (except any such
notice that has been disclosed to the Administrative Agent and each Lender, as
the case may be, pursuant to Section 6.03(f)). In the event of any default or
non-compliance under any Framework Agreement, the principal remedy available to
any manufacturer or distributor party thereto is to prohibit the applicable
Subsidiary from acquiring additional franchised vehicle dealerships from such
manufacturer or distributor (and not in any event to terminate the operations at
any existing vehicle dealership).
5.20    Collateral.
(a)    The provisions of each of the Security Instruments are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable, perfected security interest (with the
priority described therein) in all right, title and interest of each applicable
Loan Party in the Collateral described therein, except as otherwise permitted
hereunder.
(b)    No Contractual Obligation to which any Loan Party is a party or by which
the property of any Loan Party is bound prohibits the filing or recordation of
any of the Loan Documents or any other action which is necessary or appropriate
in connection with the perfection of the Liens on Collateral evidenced and
created by any of the Loan Documents.
5.21    Solvency. Both before and after giving effect to the Loans hereunder,
each Loan Party is Solvent. On the Amendment No. 2 Effective Date, both before
and after giving effect to the Loans hereunder, each Loan Party is Solvent.
5.22    Labor Matters. As of the Amendment No. 3 Effective Date, to the
Company’s and its Subsidiaries’ knowledge, there are no material labor disputes
to which the Company or any of its Subsidiaries may become a party, including,
without limitation, any strikes, lockouts or other disputes relating to such
Persons’ plants and other facilities.
5.23    Acquisitions. As of the Closing Date and as of the date of each
Permitted Acquisition, all material conditions precedent to, all consents from
applicable Governmental Authorities, and all other material consents necessary
to permit, such Permitted Acquisition will have been obtained, satisfied, or
waived (except that (i) no conditions imposed by the Loan Documents are so
waivable other than with the consent of the Required Lenders and (ii) no other
conditions shall be waived if such waiver would materially adversely affect the
benefits to be obtained by the Company or the Secured Parties from such
Acquisition), as the case may be.
103

--------------------------------------------------------------------------------



5.24    Real Estate Indebtedness. The amount of any Indebtedness of the Company
and its Subsidiaries secured by Liens on the real property and improvements
financed thereby is no greater than eighty-five percent (85%) of the value of
such real property and improvements as set forth in an appraisal of such real
property and improvements prepared by an independent Member of the Appraisal
Institute certified appraiser in connection with such Indebtedness (which
appraisal shall be delivered to Administrative Agent upon its request).
5.25    Service Loaner Vehicles. Any Service Loaner Vehicles that are financed
by, or constitute collateral for, any Permitted Third Party Service Loaner
Indebtedness are designated as Service Loaner Vehicles in the books of record
and account of the Company and its Subsidiaries.
5.26    Permitted Third Party Service Loaner Indebtedness. All Indebtedness for
the financing of Service Loaner Vehicles provided by Service Loaner Lenders is
secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Service Loaner
Vehicles.
5.27    OFAC. Neither the Company, nor any of its Subsidiaries, nor any director
or officer thereof, nor, to the knowledge of the Company and its Subsidiaries,
any employee, agent, affiliate or representative of the Company or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) located, organized or resident in a Designated Jurisdiction, or
(iii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority. The Company
and its Subsidiaries have conducted their businesses in compliance in all
material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designated to promote and achieve compliance
with such Sanctions.
5.28    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act of 2010, and in all material respects with
applicable anti-corruption laws in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
5.29    Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.
5.30    Taxpayer Identification Number. The Company’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
5.31    Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain
104

--------------------------------------------------------------------------------



outstanding, the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Company (or if earlier, fifteen (15) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)):
(i)    an audited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year, setting forth in comparative form the figures
for the previous fiscal year, in reasonable detail and prepared in accordance
with GAAP;
(ii)    a consolidating balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, with subtotals for (w) each Subsidiary, (x) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (y) all Used
Vehicle Borrowers and (z) Silo Subsidiaries and Dual Subsidiaries grouped by
each Silo Lender, in each case prior to intercompany eliminations (and, upon
request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP;
(iii)    the related audited consolidated statement of income or operations for
such fiscal year setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP;
(iv)    the related consolidating statements of income or operations for such
fiscal year with subtotals for (x) each Subsidiary, (y) all New Vehicle
Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon request of the Administrative
Agent, setting forth in comparative form the figures for the previous fiscal
year), all in reasonable detail and prepared in accordance with GAAP; and
(v)    the related audited consolidated statements of stockholders’ equity and
cash flows for such fiscal year setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP;
such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders as to whether
such financial statements are free of material misstatement, which report and
opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and (y) (A) management’s assessment of the
effectiveness of the Company’s internal controls over financial reporting as of
the end of such fiscal year of the Company as required in accordance with Item
308 of SEC Regulation S-K expressing a conclusion which contains no
105

--------------------------------------------------------------------------------



statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object, and
(B) an attestation report of such Registered Public Accounting Firm on
management’s assessment of, and the opinion of the Registered Public Accounting
Firm independently assessing the effectiveness of, the Company’s internal
controls over financial reporting in accordance with Item 308 of SEC Regulation
S-K, PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley and
expressing a conclusion which contains no statement that there is a material
weakness in such internal controls, except for such material weakness as to
which the Required Lenders do not object, and such consolidating statements to
be certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)):
(i)    an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, setting forth in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
(ii)    a consolidating balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, with subtotals for (w) each Subsidiary, (x) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (y) all
Used Vehicle Borrowers and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender, in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;
(iii)    the related unaudited consolidated statement of income or operations
for such fiscal quarter (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding fiscal quarter (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
(iv)    the related consolidating statements of income or operations for such
fiscal quarter (and the portion of the Company’s fiscal year then ended) with
subtotals for (w) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), (y) all Used Vehicle Borrowers and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon the request of the Administrative
Agent, setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP; and
(v)    the related unaudited consolidated statements of stockholders’ equity and
cash flows for such fiscal quarter (and the portion of the Company’s fiscal year
then
106

--------------------------------------------------------------------------------



ended) setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
(c)     if requested by the Administrative Agent, as soon as available, but in
any event within thirty (30) days after the end of each calendar month
(including December, but excluding the last month of the fiscal quarter periods
described in Section 6.01(b)) of each fiscal year of the Company (or if earlier
than such 30th day, five days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)):
(i)     an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such calendar month, setting forth in comparative
form the figures for the corresponding calendar month of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
(ii)     a consolidating balance sheet of the Company and its Subsidiaries as at
the end of such calendar month, with subtotals for (w) each Subsidiary, (x) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (y) all
Used Vehicle Borrowers and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender, in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;
(iii)     the related unaudited consolidated statement of income or operations
for such calendar month (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding calendar month (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
(iv)     the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (w) each Subsidiary, (x) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), (y) all Used Vehicle Borrowers and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon the request of the Administrative
Agent, setting forth in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP; and
(v)     the related unaudited consolidated statements of stockholders’ equity
and cash flows for such calendar month (and the portion of the Company’s fiscal
year then ended) setting forth in comparative form the figures for the
corresponding calendar
107

--------------------------------------------------------------------------------



month (and portion) of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
(d)    as requested by Administrative Agent, financial statements for any
Special Purpose Insurance Captives.
As to any information contained in materials furnished pursuant to Section
6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b), (c) or (d) above, but the foregoing shall not
be in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a), (b), (c) and (d) above at the times
specified therein.
6.02     Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
(a)     Concurrently with:
(i)     the delivery of the financial statements referred to in Section 6.01(a)
and (b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of the Threshold Amount;
(ii)     the delivery of the financial statements referred to in Section 6.01(c)
(with respect to each January, February, April, May, July, August, October and
November), if requested by the Administrative Agent, a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, but only including
the calculation of the financial covenant set forth in Section 7.11(a);
(iii)     the delivery of the financial statements referred to in Section
6.01(a), financial projections for the 12 months succeeding the date of such
financial statements, such projections to be prepared by management of the
Company, in form satisfactory to the Administrative Agent; and
(iv)     any event described herein requiring Pro Forma Compliance, a duly
completed Pro Forma Compliance Certificate (including the calculation of the
financial
108

--------------------------------------------------------------------------------



covenants set forth in Section 7.11(a), (b) and (c)) or Pro Forma Revolving
Borrowing Base Certificate, as applicable, signed by a Responsible Officer of
the Company;
(b)     concurrently with (and in no event later than the time required for) the
delivery of the financial statements referred to in Sections 6.01(a) and (b),
and if requested by the Administrative Agent, Section 6.01(c)), a duly completed
Revolving Borrowing Base Certificate as of the end of the respective fiscal
year, fiscal quarter or calendar month, signed by a Responsible Officer of the
Company; provided that, if any Event of Default shall have occurred and be
continuing, the Company shall deliver such Revolving Borrowing Base
Certificates, each signed by a Responsible Officer of the Company, at any other
time requested by the Administrative Agent;
(c)     in the event of any Disposition resulting in Net Cash Proceeds in an
amount (A) greater than $15,000,000 (excluding the value of New Vehicles and
real property sold in such Disposition and reasonable costs associated with the
closing of such Disposition), the Company shall concurrently deliver a notice of
Disposition, as required pursuant to Section 6.03(g), and (B) causing a
reduction in the Revolving Borrowing Base of greater than 10%, the Company shall
deliver to the Administrative Agent a duly completed Pro Forma Revolving
Borrowing Base Certificate giving pro forma effect to such Disposition, based on
the prior quarter or month’s Revolving Borrowing Base Certificate, as
applicable, and subtracting sold assets but reflecting prepayments of Loans
required pursuant to Section 2.05(c) in connection with such Disposition and
delivery of such certificates (such notices and Pro Forma Revolving Borrowing
Base Certificates described in the immediately preceding clauses (A) and (B),
the “Disposition Deliveries”) and the Revolving Borrowing Base will immediately
be adjusted to reflect such Disposition;
(d)     in the event of any Acquisition, the certificates and information
required by Section 7.12;
(e)     upon removal of any real property from the Revolving Borrowing Base, a
revised Pro Forma Borrowing Base Certificate reflecting such removal;
(f)     within a reasonable period of time after any request by the
Administrative Agent, detailed information regarding assets in the Revolving
Borrowing Base, including without limitation receivables aging reports,
inventory and equipment listings for all Vehicles, in each case in form and
substance and containing such details as may be reasonably requested by the
Administrative Agent;
(g)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;
(h)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the
109

--------------------------------------------------------------------------------



Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(i)     promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
(j)     promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;
(k)     promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and
(l)     promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-
110

--------------------------------------------------------------------------------



public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.
6.03     Notices. Promptly notify the Administrative Agent and each Lender:
(a)     of the occurrence of any Default;
(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any notice or correspondence from or on behalf of the applicable
franchisor, distributor or manufacturer, the Company or any Subsidiary alleging
that any such event has occurred with respect to any Franchise Agreement or
Framework Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such event arising under this clause (iv) has resulted or could
reasonably be expected to result in a Material Adverse Effect;
(c)     of the occurrence of any ERISA Event with respect to a Pension Plan, and
subject to notification to the Company, with respect to a Multiemployer Plan or
Multiple Employer Plan;
(d)     of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;
(e)     of the Registered Public Accounting Firm’s determination (in connection
with its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;
111

--------------------------------------------------------------------------------



(f)     of (i) any Franchise Agreement entered into after the Closing Date (and
a copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in Section
8.01(l) and has not been renewed within 30 days, (iv) any amendment or other
modification (and a copy of such amendment or modification) of any Framework
Agreement, and (v) any material adverse change in the relationship between the
Company or any Subsidiary and any vehicle manufacturer or distributor, including
the written threat of loss of a new vehicle franchise or the written threat of
termination of a Franchise Agreement or Framework Agreement;
(g)     of the occurrence of any Disposition of property or assets resulting in
Net Cash Proceeds greater than $15,000,000 (such amount to exclude the value of
New Vehicles, Used Vehicles and real property sold in such Disposition and
reasonable costs associated with the closing of such Disposition), such notice
pursuant to this clause (g) to be given on the date of such Disposition and to
include (i) a statement of the date of the Disposition and the property or
assets Disposed of, and (ii) an itemized calculation of the Net Cash Proceeds
from such Disposition (including showing as a separate line item each category
of payments, expenses or taxes that are deducted as part of such calculation;
and
(h)     of the establishment of any program providing for Permitted Third Party
Service Loaner Indebtedness of the Company or any Subsidiary, including notice
of the name of each manufacturer or finance company providing such Indebtedness
and of each Person (including the Company or any Subsidiary) able to incur
Indebtedness under such program.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, including Vehicles, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.








112

--------------------------------------------------------------------------------



6.05     Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation. (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation necessary or
desirable in the normal conduct of its business and maintain records evidencing
which Vehicles are being used as Demonstrators and Rental Vehicles (each as
defined in the Floorplan Credit Agreement).
6.06     Maintenance of Properties; Repairs. Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
6.07     Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and otherwise as required by the Security Instruments; (b) maintain
general public liability insurance at all times with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
against liability on account of damage to persons and property; and (c) maintain
insurance to the extent required under all applicable workers’ compensation laws
and against loss by reason of business interruption with such insurance policies
to be in form reasonably satisfactory to the Administrative Agent. Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent not less than thirty (30) days’ (or ten (10) days’
in the case of termination for non-payment) prior written notice before any
material amendment to any such policy by endorsement or any lapse, termination
or cancellation thereof, each such policy of liability insurance shall list the
Administrative Agent as an additional insured, and each such policy of casualty
insurance shall list the Administrative Agent as loss payee pursuant to a loss
payee clause in form and substance satisfactory to the Administrative Agent.
6.08     Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees and all Contractual Obligations applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


113

--------------------------------------------------------------------------------



6.09     Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be,
including, if applicable, books and records specifying the year, make, model,
cost, price, location and vehicle identification number of each Vehicle owned by
the Company or such Subsidiary.
6.10     Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.
6.11     Use of Proceeds. Use the proceeds of the Credit Extensions for
acquisitions, working capital, capital expenditures and other lawful corporate
purposes, in each case not in contravention of any Law or any Loan Document;
provided that no proceeds of any Credit Extension shall be paid to any
Unrestricted Subsidiary.
6.12     [Intentionally Omitted].     
6.13     Location of Collateral. Keep the Collateral only at the locations set
forth on Schedule 6.13, as such schedule may be revised from time to time as set
forth in the Compliance Certificate delivered pursuant to Section 6.02(a),
except that Vehicles may, in the ordinary course of business, (a) be temporarily
in transit to or between such locations or (b) be temporarily removed from such
locations (i) for repair or (ii) when being test driven by potential customers.
6.14     Additional Subsidiaries. As soon as practicable but in any event within
thirty (30) days following the acquisition, creation or designation of any
Restricted Subsidiary (or the date a Subsidiary otherwise qualifies as a
Restricted Subsidiary) cause to be delivered to the Administrative Agent each of
the following:
(i)     a Joinder Agreement duly executed by such Restricted Subsidiary with all
schedules and information thereto appropriately completed (including appropriate
indications if such Restricted Subsidiary is a Dual Subsidiary or a Silo
Subsidiary);
(ii)     a Joinder Agreement (or an amendment to a Joinder Agreement or a
supplement to the Pledge Agreement or Escrow and Security Agreement, as
applicable) by the direct owner of the Equity Interests in such Restricted
Subsidiary, which Joinder Agreement (or amendment or supplement) effects the
pledge of the Equity Interests of such Restricted Subsidiary pursuant to the
Pledge Agreement or the escrow of the Equity
114

--------------------------------------------------------------------------------



Interests of such Restricted Subsidiary pursuant to the Escrow and Security
Agreement, as the case may be;
(iii)     UCC financing statements naming such Subsidiary as “Debtor” and naming
the Administrative Agent for the benefit of the Secured Parties as “Secured
Party,” in form, substance and number sufficient in the reasonable opinion of
the Administrative Agent and its counsel to be filed in all UCC filing offices
in which filing is necessary or advisable to perfect in favor of the
Administrative Agent for the benefit of the Secured Parties the Liens on the
Collateral conferred under such Joinder Agreement and other Security Instruments
to the extent such Lien may be perfected by UCC filings;
(iv)     unless the Required Lenders expressly waive such requirement in
accordance with Section 10.01, in the case of any single Acquisition or any
related series of Acquisitions with an aggregate Cost of Acquisition of
$25,000,000 or more, an opinion or opinions of counsel to such Restricted
Subsidiary dated as of the date of delivery of such Joinder Agreements (and
other Loan Documents) provided for in this Section 6.14 and addressed to the
Administrative Agent, in form and substance acceptable to the Administrative
Agent;
(v)     the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii),
(xiii), (xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and
(vi)     evidence satisfactory to the Administrative Agent that all taxes,
filing fees, recording fees and other related transaction costs have been paid;
provided that, Sonic FFC 1, Inc., Sonic FFC 2, Inc. and Sonic FFC 3, Inc. shall
be excluded from the requirements in this Section 6.14 so long as such Persons
have no operations other than serving as special purpose entities for the
repayment of Indebtedness identified on Schedule 7.03 as of the Closing Date as
“Falcon Indebtedness” with proceeds of rental payments received by such Persons
in the amount of such payments.
In addition, such Subsidiary shall also comply with Section 7.16 (in the case of
a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary) and Section
7.20.
6.15     Further Assurances. Execute, acknowledge, deliver, and record or file
such further instruments, including, without limitation, further security
agreements, financing statements, and continuation statements, and do such
further acts as may be reasonably necessary, desirable, or proper to carry out
more effectively the purposes of this Agreement, to protect the Liens granted in
this Agreement or the Loan Documents to which any Loan Party is a party and
against the rights or interests of third Persons, including without limitation,
if requested by any Lender in its reasonable judgment or pursuant to its
regulatory practice, flood hazard certifications and, if any applicable real
property or contents are in a Flood Hazard Property, Flood Requirements, and the
Company will pay all reasonable costs connected with any of the foregoing.
6.16     Landlord Waivers. With respect to any real property leased by the
Company or any Loan Party, where requested by the Administrative Agent, the
Company and each Loan Party shall use commercially reasonable efforts (and shall
deliver to the Administrative Agent satisfactory evidence of such efforts) to
deliver a Landlord Waiver (to the extent not previously
115

--------------------------------------------------------------------------------



delivered to the Administrative Agent) duly executed by the applicable landlord
in form and substance reasonably satisfactory to the Administrative Agent.
6.17     Notices Regarding Indebtedness. At the time the Company or any Loan
Party enters into any Subordinated Indebtedness or Additional Unsecured
Indebtedness, the Company shall deliver to the Administrative Agent a
certificate, in form and substance acceptable to the Administrative Agent,
attaching copies of all material documentation relating to such Subordinated
Indebtedness or Additional Unsecured Indebtedness, stating the amount of such
Indebtedness and certifying that (i) such Indebtedness complies with the
requirements of Sections 7.15 and 7.09 and the definition of “Subordinated
Indebtedness” or “Additional Unsecured Indebtedness”, as applicable, and (ii) no
Event of Default shall have occurred and be continuing or would occur as a
result thereof.
6.18     Joinder of Additional Silo Lenders. To the extent not otherwise
required to be delivered pursuant to Sections 7.16 or 7.17 and as soon as
practicable but in any event within five (5) days following the initial
incurrence of Permitted Silo Indebtedness by any Subsidiary from a Silo Lender
with respect to a particular franchise, cause to be delivered to the
Administrative Agent a joinder agreement to the Master Intercreditor Agreement
executed by the applicable Silo Lender, along with any applicable revised
exhibits thereto.
6.19     Deposit Accounts. Maintain with the Administrative Agent at all times
the depository arrangements in existence with the Administrative Agent on the
Closing Date (including the maintenance of all business, operating and
administrative deposit accounts) unless otherwise approved by the Administrative
Agent.
6.20     Anti-Corruption Laws; Sanctions. Conduct its businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
of 2010, and other similar corruption legislation in other jurisdictions and
with applicable Sanctions, and maintain policies and procedures designed to
promote and achieve compliance with such laws and Sanctions.
6.21     Post-Closing Covenants. To the extent of record as of the Amendment No.
2 Effective Date, cause UCC Financing Statement No. 2020 2648139, filed on April
13, 2020 (Debtor: Sonic Automotive, Inc., Delaware), UCC Financing Statement No.
17-0042907111, filed on December 21, 2017 (Debtor: EchoPark Realty, LLC, Texas),
UCC Financing Statement No. 20-7776496492, filed on May 5, 2020 (Debtor: Sonic
Santa Monica M. Inc., California) and UCC Financing Statement No. 429074197,
filed on July 31, 2018 (Debtor: SAI Nashville M. LLC, Tennessee) to be
terminated or amended in a manner reasonably satisfactory to the Administrative
Agent within sixty (60) days after the Amendment No. 2 Effective Date.


116

--------------------------------------------------------------------------------



ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)     Liens pursuant to any Loan Document;
(b)     Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any refunding, refinancing, renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
(c)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)     Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such
117

--------------------------------------------------------------------------------



Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
(j)     Liens securing Permitted Silo Indebtedness so long as the respective
Silo Lender (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent and such Liens are subject to the Master Intercreditor Agreement; provided
that, Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;
(k)     Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(n) or permitted
Guarantees thereof;
(l)     Liens securing Permitted Third Party Service Loaner Indebtedness;
(m)     Liens securing the Floorplan Facility so long as the Floorplan
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent and such Liens are subject to the Master Intercreditor
Agreement;
(n)     Liens on dealer reserve accounts, participation accounts, premium
purchase accounts or other similar accounts related to sales of retail
installment sales contracts; and
(o)     Liens not otherwise permitted under this Section 7.01; provided that (i)
at the time of the creation or incurrence of any such Lien, no Default shall
exist or would result from such Lien, (ii) no such Lien attaches to any
Collateral, and (iii) the aggregate Indebtedness secured by (and the value of
the assets subject to) all Liens created or incurred in reliance on this clause
(o) shall not exceed $15,000,000 at any time.
Notwithstanding the foregoing, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (other than a Borrowing Base Real Estate Permitted Lien) upon any
Excluded Real Estate Collateral, whether now owned or hereafter acquired.
7.02     Investments. Make any Investments, except:
(a)     Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;
(b)     advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)     Investments of the Company in any Subsidiary Guarantor and Investments
of any Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;
(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and
118

--------------------------------------------------------------------------------



Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;
(e)     Guarantees permitted by Section 7.03;
(f)     Acquisitions permitted by Section 7.12;
(g)     [Intentionally omitted];
(h)     Buyer Notes obtained by the Company or a Subsidiary in connection with a
Disposition permitted by Section 7.05(h), provided, however, that the aggregate
amount of all such Investments at any one time shall not exceed $10,000,000;
(i)     Investments made in connection with the Company’s supplemental executive
retirement plan, as the same may be amended, so long as such Investments do not
exceed $5,000,000 in any given calendar year;
(j)     Investments in Special Purpose Insurance Captives, such Investments not
to exceed $25,000,000 in the aggregate over the term of the Obligations
hereunder; and
(k)     other Investments not exceeding $10,000,000 in the aggregate in any
fiscal year of the Company.
7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)     Indebtedness under the Loan Documents;
(b)     Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(c)     Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;
(d)     obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not
119

--------------------------------------------------------------------------------



for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)     Indebtedness in respect of retail installment contracts; provided,
however, that the aggregate principal amount of such Indebtedness at any one
time outstanding shall not exceed $5,000,000;
(f)     Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000;
(g)     Indebtedness in an aggregate principal amount not to exceed $10,000,000
at any time outstanding;
(h)     Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;
(i)     Subordinated Indebtedness, provided that both immediately prior to the
issuance of any such Subordinated Indebtedness and after giving effect to such
Subordinated Indebtedness (A) no Default or Event of Default shall exist and (B)
the Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced
by a Pro Forma Compliance Certificate;
(j)     [Intentionally omitted];
(k)     [Intentionally omitted];
(l)     Additional Unsecured Indebtedness if both immediately prior to the
issuance of such Additional Unsecured Indebtedness and after giving effect to
such Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;
(m)     [Intentionally omitted];
(n)     Permitted Real Estate Indebtedness;
(o)     Permitted Third Party Service Loaner Indebtedness;
(p)     Indebtedness under the Floorplan Credit Agreement so long as the
Floorplan Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and
(q)     Indebtedness under any Secured Cash Management Arrangement.
120

--------------------------------------------------------------------------------



7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except that, so long as no Default exists or would
result therefrom:
(a)     any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;
(b)     subject to Section 6.14, any Subsidiary may merge into or consolidate
with another Person in order to consummate an Acquisition permitted by Section
7.12; provided that (i) if the Company is a party to any such merger or
consolidation, the Company is the survivor thereof, and (ii) except as described
in clause (i) above, if a Subsidiary Guarantor is a party to any such merger or
consolidation, a Subsidiary Guarantor is the survivor thereof;
(c)     any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor;
(d)     any Subsidiary may Dispose of all or substantially all of its assets to
or in favor of any Person in one transaction or in a series of transactions,
provided that such Disposition or Dispositions satisfy the requirements of
Section 7.05(h) and in the case of a Disposition of a dealership Subsidiary,
Section 7.19; and
(e)     any Subsidiary which has Disposed of all or substantially all of its
assets in accordance with the terms of this Agreement (i) may be dissolved or
have its entity status terminated or (ii) so long as such Subsidiary does not
qualify as a Restricted Subsidiary after giving effect to such Disposition,
shall promptly at the request of the Company be released by the Administrative
Agent from its obligations under the Subsidiary Guaranty and the other Loan
Documents, provided that, at any time such Subsidiary thereafter qualifies as a
Restricted Subsidiary, the Company shall cause to be delivered to the
Administrative Agent all documents required to be delivered by Section 6.14 with
respect to such Subsidiary in the timeframes set forth therein.
7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)     Dispositions of inventory in the ordinary course of business;
(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the
121

--------------------------------------------------------------------------------



proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;
(d)     Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
(e)     Dispositions permitted by Section 7.04;
(f)     Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;
(g)     Dispositions of retail installment sales contracts and related
intangible property arising from the sale or lease of vehicles, assets, or
services in the ordinary course of business;
(h)     Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, (i) no
Default shall exist or would result from such Disposition and (ii) in the case
of a Disposition of a dealership Subsidiary, the requirements of Section 7.19
have been satisfied;
provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.
7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)     each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;
(b)     the Company may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)     any Loan Party may make “net share settlements” of vested restricted
stock for tax withholding;
(d)     [Intentionally omitted];
(e)     [Intentionally omitted];
(f)     the Company may declare and make cash dividends in an aggregate amount
per fiscal quarter of up to $0.10 per share for each share of the Company’s
Qualified Capital Stock outstanding as of the quarterly record date for
dividends payable in respect of such fiscal quarter (as such amount shall be
adjusted for changes in the capitalization of the Company upon
recapitalizations, reclassifications, stock splits, stock dividends, reverse
stock splits, stock consolidations and similar transactions), provided, however,
in the event a Change of Control occurs (and without waiving any Default arising
from such Change of Control, or any condition
122

--------------------------------------------------------------------------------



to the payment of cash dividends relating to such Default), the aggregate
amounts (if any) permitted to be paid in cash dividends per fiscal quarter shall
not exceed the aggregate amounts of such cash dividends paid in the same fiscal
quarter most recently occurring prior to such Change of Control; provided
further that for the purposes of this exception, shares of Qualified Capital
Stock issued for less than fair market value (other than shares issued pursuant
to options or otherwise in accordance with the Company’s stock option, employee
stock purchase or other equity compensation plans) shall not be deemed
outstanding; and
(g)     the Company may make additional Restricted Payments (including cash
dividends not otherwise permitted by clause (f)), provided that the sum of (i)
aggregate amount of such Restricted Payments which are permitted solely by
virtue of this Section 7.06(g) and which are declared or made on or after the
date of this Agreement plus (ii) the aggregate amount of Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments that
are made on or after the date of this Agreement, plus (iii) the aggregate amount
of Investments (excluding (A) Loans and advances to the extent these have been
repaid and (B) items described in clause (c) of the definition of “Investment”,
provided that such items are related to the sale, service, or storage of
vehicles or other related services and products) that are made on or after the
date of this Agreement, does not exceed the Builder Basket Amount.
7.07     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto. In addition, each Special Purpose Insurance Captive is
prohibited from engaging in any business other than the provision of business
insurance to the Company and its Subsidiaries.
7.08     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate (including with respect to any Special Purpose Insurance
Captive and any premiums paid thereto); provided that the foregoing restriction
shall not apply to transactions between or among the Company and any Subsidiary
Guarantor or between and among any Subsidiary Guarantors.
7.09     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to the Company or any Loan Party
or to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that (x) clauses (i), (ii) and (iii) above
shall not prohibit any such restriction on Restricted Payments, Guarantees or
liens incurred or provided in favor of any Floorplan Secured Party under the
Floorplan Loan Documents, and (y) clause (iii) above shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e), (g) or (n) solely to the extent any such
negative pledge relates to the property financed by or securing such
Indebtedness, or (z) manufacturer limitations on dividends set forth in
Franchise Agreements or Framework Agreements which limitations relate to minimum
capitalization requirements for dealerships; or
123

--------------------------------------------------------------------------------



(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11     Financial Covenants.
(a)     Consolidated Liquidity Ratio. Permit the Consolidated Liquidity Ratio as
of the end of any fiscal quarter (or at the request of the Administrative Agent,
as of the end of any calendar month) to be less than 1.05 to 1.00.
(b)     Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00.
(c)     Consolidated Total Lease Adjusted Leverage Ratio. Permit the
Consolidated Total Lease Adjusted Leverage Ratio at any time to be greater than
5.75 to 1.00.
7.12     Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for a transaction which would, if consummated,
constitute an Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
(each, an “Acquisition Arrangement”) unless (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the material
line or lines of business of the Person to be acquired are substantially the
same as one or more line or lines of business conducted by the Company and its
Subsidiaries, or substantially related or incidental thereto, (ii) no Default or
Floorplan Default shall have occurred and be continuing either immediately prior
to or immediately after giving effect to such Acquisition and, (iii) if the
aggregate Cost of Acquisition of all Acquisitions (including such Acquisition)
occurring in any fiscal year (together with any other Related Acquisition or
Related Proposed Acquisition with respect to such Acquisition, whether or not
occurring or expected to occur in the same fiscal year) is in excess of
$65,000,000, (x) no Default would exist immediately after giving effect to such
Acquisitions, (y) the Company shall have furnished to the Administrative Agent
pro forma historical financial statements as of the end of the most recently
completed fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate and a Pro Forma Revolving
Borrowing Base Certificate, in each case delivered simultaneously with such pro
forma historical financial statements, (iv) the Person acquired shall be a
wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14;
provided that, clause (iii) of this Section 7.12 shall not apply to any
agreement, contract, binding commitment or other arrangement
124

--------------------------------------------------------------------------------



providing for a transaction which would, if consummated, constitute an
Acquisition of a Person with respect to which real property constitutes all or
substantially all of the such Person’s assets.
7.13     Revolving Borrowing Base.
(a)     Permit at any time the sum of the Total Outstandings to exceed the
Revolving Advance Limit, unless the Company shall have immediately complied with
Section 2.05(c) with respect to such excess; or
(b) substantially change the method of valuation of the Collateral with respect
to the Revolving Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.
7.14     Amendments of Certain Indebtedness. Amend, modify or change in any
manner any term or condition of any of the Subordinated Indebtedness or any
Additional Unsecured Indebtedness permitted by Section 7.03(i) or (l) or
refinance or replace any such Indebtedness so that the terms and conditions
thereof are less favorable to the Administrative Agent, the Lenders and the L/C
Issuers than the terms and conditions of the relevant Indebtedness as of the
later of the Closing Date or the date of incurrence thereof.
7.15     Prepayments, etc. of Certain Indebtedness. Make any Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment, except
that the Company may make such Subordinated Indebtedness Prepayment or
Additional Unsecured Indebtedness Prepayment, provided that (a) no Default shall
have occurred and be continuing at the time of any such Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment or would
result therefrom, and (b) the sum of (i) aggregate amount of such Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments made
on or after the date of this Agreement plus (ii) the aggregate amount of
Restricted Payments permitted by Section 7.06(g) that are declared or made on or
after the date of this Agreement, plus (iii) the aggregate amount of Investments
(excluding (A) Loans and advances to the extent these have been repaid and (B)
items described in clause (c) of the definition of “Investment”, provided that
such items are related to the sale, service, or storage of vehicles or other
related services and products) that are made on or after the date hereof, does
not exceed the Builder Basket Amount.
7.16     Silo Subsidiaries. Permit any Subsidiary to become a Silo Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall
not be designated a Floorplan Borrower or entitled to the proceeds of any
Floorplan Loans, and (iii) prior to the time of designation of such Subsidiary
as a Silo Subsidiary, all outstanding Floorplan Loans with respect to such
Subsidiary shall have been repaid.
7.17     Dual Subsidiaries. Permit any Subsidiary to become a Dual Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) in
125

--------------------------------------------------------------------------------



the event the New Vehicles of any such Dual Subsidiary are financed by both the
New Vehicle Floorplan Facility and Permitted Silo Indebtedness (each, an
“Applicable Vehicle Floorplan”), each separate brand of New Vehicles of any such
Dual Subsidiary must be financed by the same Applicable Vehicle Floorplan, (iii)
no Used Vehicles of any such Dual Subsidiary shall be financed by the Used
Vehicle Floorplan Facility, (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership, (v)
prior to the time of designation of such Subsidiary as a Dual Subsidiary, all
outstanding New Vehicle Floorplan Loans with respect to such Subsidiary for New
Vehicles of any dealerships which will be financed by such Permitted Silo
Indebtedness shall have been repaid and (vi) prior to the time of designation of
such Subsidiary as a Dual Subsidiary, all outstanding Used Vehicle Floorplan
Loans with respect to such Subsidiary for Used Vehicles of any dealerships which
will be financed by such Permitted Silo Indebtedness shall have been repaid.
7.18     Related Swap Contracts. Permit the Company or any other Loan Party
party to any Related Swap Contract to amend, supplement or otherwise modify the
terms of any Related Swap Contract or any document relating thereto in any way
to advantage, or provide any incremental credit support to, any Hedge Bank
without amending, modifying or supplementing each other Related Swap Contract to
equally advantage, or to provide the same incremental credit support to, the
Hedge Bank. Each Lender agrees to and acknowledges (on behalf of itself and its
Affiliates) the restrictions on amendments, supplements or other modifications
of Related Swap Contracts described herein.
7.19     Disposition of Subsidiary or Franchise. Sell to any Person other than
the Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable
discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.
7.20     Additional Credit Support Documentation. Permit any Subsidiary to
Guarantee or grant any Lien in favor of any Silo Lender in respect of Permitted
Silo Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender. Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent, each L/C Issuer and the Lenders or grant
substantially similar Liens in favor of the Administrative Agent (for the
benefit of the Secured Parties) to the same extent.
7.21     Perfection of Deposit Accounts. Permit any Person (other than the
Administrative Agent (on behalf of the Secured Parties) to obtain any deposit
account control
126

--------------------------------------------------------------------------------



agreement (or otherwise perfect any Lien in) any deposit account of the Company
or any of its Subsidiaries.
7.22     Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.
7.23     Certain Service Loaner Vehicles. Request any loan under the Floorplan
Credit Agreement with respect to any Vehicle if such Vehicle is financed by, or
constitutes collateral for, any Permitted Third Party Service Loaner
Indebtedness.
7.24     Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and other similar
anti-corruption legislation in other jurisdictions.
7.25     Post-Closing Deliveries. Fail to satisfy any of the requirements set
forth on Schedule 7.25 within the time period specified therein.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01     Events of Default. Any of the following shall constitute an Event of
Default (each an “Event of Default”):
(a)     Non-Payment. The Company or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)     Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), (b), (c) or
(d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or
(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or
(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party
127

--------------------------------------------------------------------------------



herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
(e)     Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof shall constitute an “Other Event”; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(f)     Insolvency Proceedings, Etc. The Company, any Loan Party or any of their
respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
(g)     Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against
128

--------------------------------------------------------------------------------



all or any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or
(h)     Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (in each case, to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $25,000,000; or
(j)     Invalidity of Loan Documents. (i) Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected security interest
with the priority provided therefor in such Security Instrument and as
contemplated in the Master Intercreditor Agreement subject only to those Liens
permitted by Section 7.01; or (iii) any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligations under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)     Change of Control. There occurs any Change of Control; or
(l)     Franchise Agreements. (i) Any Franchise Agreement is terminated or
suspended or expires and a replacement for such Franchise Agreement is not
entered into within 30 days of such termination, suspension or expiration or
(ii) there occurs a default by any Person in the performance or observance of
any term of any Franchise Agreement which is not cured within any applicable
cure period therein, except in each case referred to in clauses (i) and (ii) to
the extent such termination, suspension, expiration or default (either
individually or in the aggregate) could not reasonably be expected to have a
Material Adverse Effect; provided that, in the event a Franchise Agreement
expires in accordance with its terms, if and for so long as the respective
dealership Subsidiary and manufacturer or distributor are negotiating in good
faith to renew such Franchise Agreement, and the respective manufacturer or
distributor has not taken (and is not reasonably expected to take) any action to
terminate such Franchise Agreement, such expiration shall not by itself be
considered an Event of Default under this Section 8.01(l); or
129

--------------------------------------------------------------------------------



(m)     Floorplan Event of Default. A Floorplan Event of Default shall occur and
be continuing.
8.02     Remedies Upon an Event of Default.
(a)     If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
(i)     declare the commitment of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
(ii)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;
(iii)     require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(iv)     exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
(b)     In addition to the foregoing, if any Floorplan Event of Default or Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders or the Required
Floorplan Lenders, take any or all of the following actions:
(i)     foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral securing any of the obligations under the Floorplan Loan Documents,
or
(ii)     take any action to perfect or preserve the rights of the Administrative
Agent with respect to any Collateral described in clause (i) above, including
filing any appropriate claim or document with respect to any such Collateral in
any proceeding under any Debtor Relief Law.
130

--------------------------------------------------------------------------------



8.03     Application of Funds. After the exercise of remedies provided for in
this Article VIII (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 (and unless the Administrative Agent determines in good
faith that any such amount should be delivered to another Person pursuant to the
Master Intercreditor Agreement), be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding amounts payable under Related Swap Contracts or
Secured Cash Management Arrangements) payable to the Administrative Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the Swing Line Loans due to the Swing Line
Lender;
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts payable in respect of Related Swap Agreements or Secured Cash
Management Arrangements) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuers) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (other than such Obligations under Related Swap Contracts or Secured
Cash Management Arrangements), ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth payable to
them;
Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fifth
held by them;
Sixth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16;
Seventh, to payment of that portion of the Obligations constituting unpaid
Obligations then owing under Related Swap Contracts and Secured Cash Management
Arrangements, ratably among Hedge Banks and Cash Management Banks, as the case
may be, in proportion to the respective amounts described in this clause Seventh
held by them;
Eighth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the
131

--------------------------------------------------------------------------------



other Secured Parties, or any of them, on such date, ratably based on the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Arrangements and Related Swap Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.
ARTICLE IX.
ADMINISTRATIVE AGENT


9.01     Appointment and Authority.
(a)     Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of
132

--------------------------------------------------------------------------------



the Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Instruments, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03     Exculpatory Provisions. Neither the Administrative Agent nor the
Arranger shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arranger:
(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(c)     shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or any L/C Issuer, any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained or in the possession
of, the Administrative Agent, Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein;
133

--------------------------------------------------------------------------------



(d)     shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders or (under the circumstances
described in Section 8.02(c)) either the Required Lenders or the Required
Floorplan Lenders) (or, in each case, such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Company, a Lender or an L/C Issuer; and
(e)     shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Instruments, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the applicable L/C Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any
134

--------------------------------------------------------------------------------



such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
9.06     Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(a)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(b)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or
135

--------------------------------------------------------------------------------



under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (a)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions take in
connection with transferring the agency to any successor Administrative Agent.
(c)     Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
9.07     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer expressly acknowledges that none of the Administrative Agent nor
the Arranger has made any representation or warranty to it, and that no act by
the Administrative Agent or the Arranger hereafter taken, including any consent
to, and acceptance of any assignment or review of the affairs of any Loan Party
of any Affiliate thereof, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the Arranger to any Lender or any L/C
Issuer as to any matter, including whether the Administrative Agent or the
Arranger have disclosed material information in their (or their Related
Parties’) possession. Each Lender and each L/C Issuer represents to the
Administrative Agent and the Arranger that it has, independently and without
reliance upon the Administrative Agent, the Arranger, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the
136

--------------------------------------------------------------------------------



business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Company hereunder. Each Lender and each L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and each L/C Issuer represents
and warrants that (i) the Loan Documents set forth the terms of a commercial
lending facility and (ii) it is engaged in making, acquiring or holding
commercial loans in the ordinary course and is entering into this Agreement as a
Lender or L/C Issuer for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Lender or L/C Issuer, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument, and each Lender and each L/C
Issuer agrees not to assert a claim in contravention of the foregoing. Each
Lender and each L/C Issuer represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender
or such L/C Issuer, and either it, or the Person exercising discretion in making
its decision to make, acquire and/or hold such commercial loans or to provide
such other facilities, is experienced in making, acquiring or holding such
commercial loans or providing such other facilities.
9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner, Arranger, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
9.09     Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise.
(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers, the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
137

--------------------------------------------------------------------------------



(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) the Administrative
Agent shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (h) of Section
10.01 of this Agreement, (iii) the Administrative Agent shall be authorized to
assign the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
138

--------------------------------------------------------------------------------



Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10     Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)     to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Arrangements and Related Swap Contracts) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party, or (iii) subject to Section
10.01, if approved, authorized or ratified in writing by the Required Lenders;
(b)     to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and
(c)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) or to the interests of any lessor
or purchaser of accounts receivable in assets that are owned by such Person and
not by any Loan Party, (ii) to enter into intercreditor arrangements with
holders of Permitted Real Estate Indebtedness for the purpose of releasing or
subordinating any Lien of the Administrative Agent on property that constitutes
Permitted Real Estate Indebtedness Collateral or collateral permitted by the
Loan Documents to secure such Permitted Real Estate Indebtedness, and (iv) to
enter into the Loan Documents and the Floorplan Loan Documents in its capacity
as the collateral agent for the Floorplan Lenders under the Floorplan Loan
Documents, including the Master Intercreditor Agreement (and, in such capacity,
execute, deliver and modify the exhibits described therein from time to time as
contemplated by the Loan Documents).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Company’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Instruments or to subordinate
its interest in such item, or to release such
139

--------------------------------------------------------------------------------



Subsidiary Guarantor from its obligations under the Subsidiary Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.
9.11     Secured Cash Management Arrangements and Related Swap Contracts. Except
as otherwise expressly set forth herein or in any Subsidiary Guaranty or any
Security Instrument, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.02, any Subsidiary Guaranty or any Collateral by virtue of
the provisions hereof or of the Subsidiary Guaranty or any Security Instrument
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Arrangements
and Related Swap Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. The Administrative Agent shall not be required
to verify the payment of, or that any other satisfactory arrangements have been
made with respect to, obligations arising under Secured Cash Management
Agreements and Related Swap Contracts in the case of a Facility Termination
Date.
9.12     Collateral. The Lenders further acknowledge that the Administrative
Agent is serving as collateral agent under the Floorplan Loan Documents solely
as a convenience to the Floorplan Administrative Agent and the Floorplan Lenders
in the handling and disposition of collateral. The Administrative Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.
9.13     Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, Letters of Credit, the Commitments or this Agreement,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions
140

--------------------------------------------------------------------------------



involving insurance company general accounts), PTE 90-1 (a class exemption for
certain transactions involving insurance company pooled separate accounts), PTE
91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).


141

--------------------------------------------------------------------------------



ARTICLE X.
MISCELLANEOUS


10.01     Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Company or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (such acknowledgement not to be unreasonably withheld or
delayed), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)     change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)     release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender; or
(h)     release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender;
142

--------------------------------------------------------------------------------



and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Bank of America Letter and the Wells Fargo Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the respective parties thereto, (v) no amendment, waiver or consent shall
modify Section 8.02(b) or any voting requirement under this clause (v) or clause
(vi) below, in a manner adverse to any Floorplan Lender or the Floorplan
Administrative Agent, unless in writing and signed by such Floorplan Lender or
Floorplan Administrative Agent, and (vi) notwithstanding the foregoing, if the
Security Agreement expressly requires the consent of the Required Floorplan
Lenders or the acknowledgment of the Floorplan Administrative Agent for any
amendment, consent or waiver with respect thereto if such amendment, consent or
waiver would be adverse in any respect to any Floorplan Lender or the Floorplan
Administrative Agent (a “Floorplan Adverse Amendment, Consent or Waiver"), then
no such Floorplan Adverse Amendment, Consent or Waiver with respect to any term
of the Security Agreement shall be effective unless (in addition to the
requirements set forth in this Section 10.01) such amendment, consent or waiver
is signed by the Required Floorplan Lenders and acknowledged by the Floorplan
Administrative Agent. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of all Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or the
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.13, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage of the Lenders hereunder.
143

--------------------------------------------------------------------------------



If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).
10.02     Notices; Effectiveness; Electronic Communication.
(a)     Notices; Effectiveness; Electronic Communications. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)     if to the Company, any other Loan Party, the Administrative Agent, Bank
of America as an L/C Issuer or the Swing Line Lender to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, any L/C Issuer, or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
144

--------------------------------------------------------------------------------



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)     Change of Address, Etc. Each of the Company, the Administrative Agent,
Bank of America, as L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender or L/C Issuer may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuers
and the Swing Line Lender. In addition, each Lender and each L/C Issuer (other
than Bank of America) agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender or L/C Issuer. Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its
145

--------------------------------------------------------------------------------



delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)     Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications, Notice of Loan Prepayment and Swing Line Loan
Notices) purportedly given by or on behalf of the Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) Bank of
America as an L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to
146

--------------------------------------------------------------------------------



Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
10.04     Expenses; Indemnity; Damage Waiver.
(a)     Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and each of its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights, including any audit fees incurred when conducting any audit of any
Loan Party or any Collateral during the continuance of any Event of Default (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. The Company shall also pay for (or reimburse the
Administrative Agent for any costs of) any real estate appraisals, limited
updated appraisals, and environmental reports, and any review of such
appraisals, limited updated appraisals, and environmental reports by the
Administrative Agent’s internal or external consultants relating to Eligible
Borrowing Base Real Estate, real estate that is included in the calculation of
the Revolving Borrowing Base, or real estate that the Company seeks at any point
to have included in the calculation of the Revolving Borrowing Base, in each
case to the extent any such appraisal, limited updated appraisal, or
environmental report is required to be delivered to (or received by) the
Administrative Agent pursuant to the terms of the Agreement, or is otherwise
delivered or requested by the Company or any Subsidiary.
(b)     Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any
147

--------------------------------------------------------------------------------



sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
applicable L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
(c)     Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each L/C Issuer, the Swing Line Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender, or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swing Line Lender,
or such L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer, or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company shall not assert, and the Company hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or
148

--------------------------------------------------------------------------------



actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
except to the extent such damages are found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnitee’s
gross negligence or willful misconduct.
(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)     Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
Swing Line Lender and Bank of America as an L/C Issuer, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Company is made to the Administrative Agent, any L/C Issuer, the Swing Line
Lender or any other Lender, or the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
10.06     Successors and Assigns.
(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the
149

--------------------------------------------------------------------------------



restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)     Minimum Amounts.
(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.
(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
150

--------------------------------------------------------------------------------



(A)     the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)     the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
(iv)     Assignment and Assumption. The parties to each permitted assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500, provided however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)     No Assignment to Certain Persons. No such assignment shall be made (A)
to any Loan Party or any Affiliates or Subsidiaries of any Loan Party, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer, or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line
151

--------------------------------------------------------------------------------



Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Company (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Company and any L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.
(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Swing Line Lender, any L/C Issuer or the
Administrative Agent, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person, a Defaulting Lender or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
152

--------------------------------------------------------------------------------



“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Administrative Agent, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.05 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.05 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and .stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
153

--------------------------------------------------------------------------------



(e)     [Intentionally omitted].
(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g)     Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.
(h)     Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (A) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation by Bank of
America as an L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender (as
applicable) hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of Bank of America as an
L/C Issuer or Swing Line Lender. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Eurodollar Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) such
154

--------------------------------------------------------------------------------



successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, of the resigning L/C Issuer outstanding at the time
of such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Company and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
of other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company or (z) is independently discovered or developed
by a party hereto without utilizing any Information received from the Borrower
or violating the terms of this Section 10.07. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information contained in this Agreement to market data collectors, similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has
155

--------------------------------------------------------------------------------



exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company against any and all of the obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
156

--------------------------------------------------------------------------------



10.10     Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document.
10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13     Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.05, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
157

--------------------------------------------------------------------------------



(a)     the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)     such assignment does not conflict with applicable Laws; and
(e)     in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.




158

--------------------------------------------------------------------------------



10.14     Governing Law; Jurisdiction; Etc.
(a)     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.
(b)     SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE
UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)     WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
159

--------------------------------------------------------------------------------



10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.17     Designated Senior Indebtedness. Each party acknowledges and agrees
that the Indebtedness under the Loan Documents is “Designated Senior
Indebtedness” (or any similar term) under, and as defined in, the Subordinated
Indebtedness or any Additional Unsecured Indebtedness.
10.18     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those
160

--------------------------------------------------------------------------------



obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and its Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Company or its Affiliates. To the fullest extent permitted by
law, the Company hereby waives and releases any claims that it may have against
the Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.19 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
10.20 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
10.21 Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be
161

--------------------------------------------------------------------------------



subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
10.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that
162

--------------------------------------------------------------------------------



rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.
(b)    As used in this Section 10.21, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]






163


--------------------------------------------------------------------------------



EXHIBIT B
REVISED SCHEDULES TO CREDIT AGREEMENT
See attached.





EXHIBIT B
Amended Schedules to Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT B
TO AMENDMENT NO.2 TO CREDIT AGREEMENT



REVISED SCHEDULES TO CREDIT AGREEMENT


Schedule 1.01A    Silo Subsidiaries
Schedule 1.01B    Dual Subsidiaries
Schedule 1.01C    Certain ERISA Information
Schedule 2.01B    Swing Line Commitments
Schedule 2.01C    L/C Commitments
Schedule 2A.03(a)    Information Regarding Collateral
Schedule 5.01(a)    Information regarding Alabama Administrative Appeal
Schedule 5.13    Subsidiaries; Equity Interests
Schedule 6.13     Location of Collateral






EXHIBIT B
Amended Schedules to Pledge Agreement



--------------------------------------------------------------------------------



SCHEDULE 1.01A


SILO SUBSIDIARIES
1.Autobahn, Inc.
2.FAA Beverly Hills, Inc.
3.FAA Concord T, Inc.
4.FAA Serramonte L, Inc.
5.Fort Mill Ford, Inc.
6.Marcus David Corporation
7.Ontario L, LLC
8.Philpott Motors, LLC
9.SAI Atlanta B, LLC
10.SAI Clearwater T, LLC
11.SAI Denver B, Inc.
12.SAI Denver M, Inc.
13.SAI Fairfax B, LLC
14.SAI Fort Myers B, LLC
15.SAI Fort Myers M, LLC
16.SAI Fort Myers VW, LLC
17.SAI Irondale Imports, LLC
18.SAI Irondale L, LLC
19.SAI Long Beach B, Inc.
20.SAI McKinney M, LLC
21.SAI Monrovia B, Inc.
22.SAI Montgomery B, LLC
23.SAI Nashville M, LLC
24.SAI Philpott T, LLC
25.Sonic - Richardson F, LLC
26.Sonic - Stevens Creek B, Inc.
27.Sonic Automotive - 4701 I-10 East, TX, LLC
28.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
29.Sonic Automotive of Chattanooga, LLC
30.Sonic Automotive of Nashville, LLC
31.Sonic Calabasas M, Inc.
32.Sonic Denver T, Inc.
33.Sonic Momentum B, LLC
34.Sonic Momentum VWA, LLC
35.Sonic Santa Monica M, Inc.
36.Sonic Walnut Creek M, Inc.
37.Town and Country Ford, Incorporated





--------------------------------------------------------------------------------



SCHEDULE 1.01B


DUAL SUBSIDIARIES
1.Philpott Motors, LLC
2.SAI Irondale Imports, LLC
3.Sonic Momentum VWA, LLC







--------------------------------------------------------------------------------



SCHEDULE 1.01C
CERTAIN ERISA INFORMATION
Five dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are currently contributing employers to the Automotive Industries
Pension Trust Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”) (and one closed
dealership subsidiary previously also was a contributing employer), making
fixed-dollar contributions to the Plan pursuant to collective bargaining
agreements with the International Association of Machinists. The Plan is a
“Multiemployer Plan” (as defined in the Agreement) with numerous participating
contributing employers primarily located in the State of California. The federal
Pension Protection Act of 2006 (the “Act”) requires multiemployer defined
benefit pension plans to engage an actuary to annually evaluate the particular
pension plan’s funding status, and to determine the extent to which the
particular plan is projected to meet its obligations. A determination by the
actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future. In 2008, the Board of
Trustees of the Plan formally notified participating employers, among others,
that the Plan’s actuary certified the Plan to be in critical status pursuant to
the Act. The Board of Trustees of the Plan also adopted a Rehabilitation Plan to
address such status pursuant to the requirements of the Act, including
suspension or elimination of certain benefits that were previously available
under the Plan and requirements to increase participating employer contributions
for a seven-year period that began with the 2013 plan year. The Form 5500 filed
for the Plan for the 2018 plan year included an actuarial certification
indicating that, as of January 1, 2019, the Plan is in critical and declining
status, and providing notice that the Plan is making the scheduled progress in
meeting the requirements of the Plan’s current Rehabilitation Plan, based on the
annual standards of the Rehabilitation Plan.







--------------------------------------------------------------------------------



SCHEDULE 2.01B
SWING LINE COMMITMENTS

LenderSwing Line CommitmentBank of America, N.A.$ 35,000,000.00Total$
35,000,000.00








--------------------------------------------------------------------------------



SCHEDULE 2.01C
L/C COMMITMENTS



LenderL/C CommitmentBank of America, N.A.$ 50,000,000.00Total$ 50,000,000.00













--------------------------------------------------------------------------------



SCHEDULE 2A.03(a)
INFORMATION REGARDING COLLATERAL
* In addition to information relating the Loan Parties, this Schedule includes
information for all grantor parties under the Security Agreement.

I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
1.
Sonic Automotive, Inc.
Delaware
Corporation
2714319
The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC
4401 Colwick Rd.
Charlotte, NC


In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.


2.EchoPark GA, LLC
Georgia Limited Liability Company
16063806
AutoMatch
8805 Abercorn Street
Savannah GA 31406
AM Realty GA, LLC


AM Realty GA, LLC is an indirect subsidiary of Sonic Automotive, Inc.3.AM Realty
GA, LLC
Georgia Limited Liability Company
16063850
N/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
4.AnTrev, LLC
North Carolina
Limited Liability
Company
0659676
4401 Colwick Rd.
Charlotte, NC
5.Arngar, Inc.
North Carolina
Corporation
0005612
Cadillac of South Charlotte




10725 Pineville Rd.
Pineville, NC


CAR SON MAS, L.P.


All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
6.
Autobahn, Inc.
California
Corporation
C1548941
Autobahn Motors
Main Facility


Airspace Lease






Remnant Parcel








Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing












Autobahn Motors – Lot Parking
700 Island Pkwy.
Belmont, CA


Beneath Island Pkwy. north of Ralston Ave.
Belmont, CA


East of Island Pkwy. and north of Ralston Ave.
Belmont, CA


500-510 Harbor Blvd.
Belmont, CA


1315 Elmer St.
Belmont, CA












Elmer Street Lot
Belmont, CA
SRE California – 3, LLC


City of Belmont, CA


SRE California – 3, LLC


David S. Lake Trust


George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust


George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust


Lois Hortense Rosebrook Trust


Katherine B. Woodlard, Robert P. Berryman and Mark A. Berryman


G.W. Williams Co.
SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive,
Inc.7.EchoPark AZ, LLC
Arizona
Limited Liability
23032012
EchoParkNot yet known




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
8.EchoPark CA, LLC
California
Limited Liability Company
201923110260
EchoPark


2998 Cherry Avenue
Signal Hill, CA 90755
EchoPark Realty CA, LLCEchoPark Realty CA, LLC is an indirect subsidiary of
Sonic Automotive, Inc.9.EchoPark Realty CA, LLC
California
Limited Liability Company
201923910263
N/A10.EchoPark FL, LLC
Florida
Limited Liability Company
L16000126299






EchoPark
4636 N. Dale Mabry Hwy
Tampa, FL 33614
JT Dale Mabry Holdings LLCLessor11.EchoPark NC, LLC
North Carolina Limited Liability Company
1436923
EchoPark
13231 Statesville Road
Huntersville, NC 28078
EP Realty NC, LLCEP Realty NC, LLC is an indirect subsidiary of Sonic
Automotive, Inc




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
12.EchoPark SC, LLC
South Carolina Limited Liability Company


EchoPark
107 Duvall Drive
Greenville, SC 29067
EP Realty SC, LLCEP Realty SC, LLC is an indirect subsidiary of Sonic
Automotive, Inc.13.EchoPark TX, LLC
Texas Limited Liability Company
802448793
EchoPark14.EchoPark Realty TX, LLC
Texas Limited Liability Company
802302813
15.EP Realty NC, LLC
North Carolina Limited Liability Company
1436919
16.EP Realty SC, LLCSouth Carolina Limited Liability Company




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
17.
FA FAA Beverly Hills, Inc.






















FAA Beverly Hills, Inc.
(continued)
California
Corporation
C2069519
Beverly Hills BMW
Sales






Service




Service & CPO Facility




8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow


8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot




5050 – 5070 Wilshire Blvd.
Beverly Hills, CA


5151 Wilshire Blvd.
Beverly Hills, CA


8833 Wilshire Blvd.
Beverly Hills, CA


8850 Wilshire Blvd.
Beverly Hills, CA






8844 Wilshire Blvd.
Beverly Hills, CA






NE Corner Citrus Ave. & Carling Way
Beverly Hills, CA




Ehlers Enterprises, Ltd.






Ehlers Investment Co.




Duesenberg Investment Company


8850 Wilshire Partners, LLC






Illoulian Properties








DSG Wilshire LLC and
JW Wilshire LLC








--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
18.FAA Concord H, Inc.
California
Corporation
C2004304
Concord Honda




Main




Parking
1300 Concord Ave.
Concord, CA


1461 Concord Ave.
Concord, CA


2655 Stanwell Drive
Concord, CA
Rosewood Village Associates


SRE California – 6, LLC




SVC Properties, LLC








SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.
19.FAA Concord T, Inc.
California
Corporation
C0613543


Concord Toyota
Concord Scion


Parking
1090 Concord Ave.
Concord, CA


Buchanan Field Airport, Area 7 West of Solano Way
1090 Concord Associates, LLC


County of Contra Costa
20.FAA Holding LLC
California
Limited Liability Company
202022510001
4401 Colwick Rd.
Charlotte, NC
21.FAA Las Vegas H, Inc.
Nevada
Corporation
C13186-1999
Honda West
7615 W. Sahara Ave.
Las Vegas, NV
CARS CNI-2 L.P.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
22.FAA Poway H, Inc.
California
Corporation
C2006230
Poway Honda




Parking
13747 Poway Rd.
Poway, CA


13875 Kirkham Way
Poway, CA
Bay Automotive Properties, LLC


Poway Auto Dealers Association LLC
23.
FAA San Bruno, Inc.
California
Corporation
C2004303
Melody Toyota
Melody Scion
(Main Facility)




(Service and Parts Facility)




(Parking Lot – New and Used)




(Main Facility)




(Used Car Facility)






(Parking – Used Cars)








(Used Cars)






(Parking Lot)






750 El Camino Real
San Bruno, CA


222 E. San Bruno Ave.
San Bruno, CA


732 El Camino Real
San Bruno, CA


750 El Camino Real
San Bruno, CA


650 El Camino Real
San Bruno, CA






650 and 660 El Camino Real
San Bruno, CA










Bill & Sylvia Wilson




L & P Kaplan






Peter J. Mandell and Susan Gootnick


Chapman Hui California, LLC


Martha E. Bishop, Helen J.
Carey, The Mary Colter McDonald Trust


Bill Malkason








Sonic Development, LLC






Tommie Carol Ann Mobley and Larry Malasoma


















































Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
(Used Cars)



(Parking Lot)650 and 660 El
Camino Real
San Bruno, CA

692 El Camino Real
San Bruno, CASonic Development, LLC


Tommie Carol Ann
Mobley and Larry
Malasoma


Sonic Development,
LLC is a direct subsidiary of
Sonic
Automotive, Inc
24.FAA Serramonte H, Inc.
California
Corporation
C2069465
Honda of Serramonte
485 Serramonte Blvd.
Colma, CA
Price Trust25.FAA Serramonte L, Inc.
California
Corporation
C2004222
Lexus of Serramonte
Lexus of Marin


Main




Used Car


700 Serramonte Blvd.
Colma, CA


513 Francisco Blvd. E.
San Rafael, CA


535 Francisco Blvd. E.
San Rafael, CA
Price Trust




CAR FAA II LLC






Hendrickson Development, Inc.
26.FirstAmerica Automotive, LLC
Delaware
Limited Liability Company
2761294
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
27.Fort Mill Ford, Inc.
South Carolina
Corporation


Fort Mill Ford
801 Gold Hill Rd.
Fort Mill, SC
SRE South Carolina-1, LLCSRE South Carolina-1, LLC is an indirect subsidiary of
Sonic Automotive, Inc.28.Franciscan Motors, Inc.
California
Corporation
C1532758
Acura of Serramonte


465/475 Serramonte Blvd.
Colma, CA
Price Trust29.L Dealership Group, LLC
Texas
Limited Liability Company
0803708626
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
30.Marcus David Corporation
North Carolina
Corporation
0272880
Town and Country Toyota Certified Used Cars
Lot


CPO and Truck Sales




Town and Country Toyota-Scion
Town and Country Toyota
9900 South Blvd.
Charlotte, NC






1300 Cressida Dr.
Charlotte, NC


9101 South Blvd.
Charlotte, NC
Jessco Ltd.








National Retail Properties, LP


MMR Holdings, LLC


31.Ontario L, LLC
California
Limited Liability Company
200330110050
Crown Lexus
1125 Kettering Dr.
Ontario, CA
M.F. Salta Co., Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
32.Philpott Motors, LLC
Texas
Limited Liability Company
0803707706
Philpott Motors Hyundai


(Hangar Lease)




Philpott Ford
Philpott Toyota


Philpott Ford-Toyota (Fleet/Body Shop)
1900 U.S. Hwy. 69
Nederland, TX


4605 Third St. Airport
Beaumont, TX


1400 U.S. Hwy. 69
Nederland, TX


2727 Nall St.
Port Neches, TX
Rustin B. Penland




Jefferson County, Texas




Philpott Properties, Ltd.




Philpott Properties, Ltd.


33.SAI AL HC1, Inc.
Alabama
Corporation
D/C 206-272
4401 Colwick Rd.
Charlotte, NC
34.SAI AL HC2, Inc.
Alabama
Corporation
D/C 199-217
Tom Williams Collision Center
1874 Grants Mill Rd.
Irondale, AL
SRE Alabama–2, LLC


SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
35.SAI Atlanta B, LLCGeorgia
Limited Liability Company
08083814
Global Imports BMW
Global Imports MINI








Parking (BMW)






Collision Center (MINI)
500 Interstate North Pkwy. SE
Atlanta, GA






2100-2120 Powers Ferry Rd
Atlanta, GA


5925 Peachtree Industrial Blvd.
Atlanta, GA
MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager


Shadowood Office Park, LLC




SRE Georgia 4, LLC




















SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.
36.SAI Chattanooga N, LLC
Tennessee Limited Liability Company
000767923
Nissan of Chattanooga East
2121 Chapman Road
Chattanooga TN 37421
37.SAI Chamblee V, LLC
Georgia
Limited Liability Company
K734665
Dyer and Dyer Volvo
(Chamblee location)
5260 Peacthree Industrial Blvd., Chamblee, GA
D & R Investments
200 Branch Hill Lane
Columbia, SC 29223




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
38.SAI Clearwater T, LLC
Florida Limited Liability Company
L08000116713
Clearwater Toyota
Clearwater Scion
21799 U.S. Hwy. 19 N.
Clearwater, FL
39.SAI Columbus T, LLC
Ohio Limited Liability Company
CP13128




Toyota West
Scion West
Hatfield Automall


1500 Auto Mall Dr.
Columbus, OH
SRE Ohio - 1, LLCSRE Ohio - 1, LLC is an indirect subsidiary of Sonic
Automotive, Inc.40.SAI Denver B, Inc.
Colorado Corporation
20131294528
Murray BMW of Denver
Bodyworks
Murray Motorworks


















Sales - Used




Parking
900 S. Colorado Blvd.
Denver, CO


2201 S. Wabash St.
Denver, CO


4300 E. Kentucky Ave.
Denver, CO


7750 E. Cherry Creek South Dr. Denver, CO


4677 S. Broadway
Denver, CO


4651 S. Broadway
Denver, CO
SRE Colorado – 2, LLC




SRE Colorado – 2, LLC




SRE Colorado – 2, LLC




SRE Colorado – 2, LLC






Moreland Properties, LLC


William J. Markel
SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
41.SAI Denver M, Inc.
Colorado Corporation
20131291339
Mercedes-Benz of Denver


CPO & Service




Sales


4300 E. Kentucky Ave.
4677 S. Broadway




940 S. Colorado Blvd.
4677 S. Broadway


SRE Colorado 2, LLC








SRE Colorado 2, LLC
SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.42.SAI
DS, LLC
Texas
Limited Liability
802514325
driversselect
13615 N. Central Expressway
Dallas, TX 75243


SAI DS Realty TX, LLCSAI DS Realty TX, LLC is a direct subsidiary of SAI DS,
LLC43.SAI DS Realty TX, LLC
Texas
Limited Liability Company
802797035
13615 N. Central Expressway
Dallas, TX 75243






--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
44.SAI Fairfax B, LLC
Virginia
Limited Liability Company
S4346344




BMW of Fairfax


Main




Body Shop




Service




Parking




Parking




Body Shop




8427 Lee Hwy.
Fairfax, VA


2730 Dorr Avenue
Fairfax, VA


2805 Old Lee Hwy.
Fairfax, VA


8431 Lee Hwy.
Fairfax, VA


8111 Gatehouse Rd.
Falls Church, VA


8504 Lee Hwy.
Fairfax, VA




MMR Holdings, LLC




Craven, LLC




Holman @ Merrifield, LLC


8431 Lee Highway, LLC




8111 Gatehouse Road Investors, LLC


Euridiki and Nicholas Myseros
45.SAI FL HC2, Inc.Florida
Corporation
P98000016038
4401 Colwick Rd.
Charlotte, NC
46.SAI FL HC3, Inc.Florida
Corporation
P98000064012
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
47.SAI FL HC4, Inc.Florida
Corporation
P98000064009
4401 Colwick Rd.
Charlotte, NC
48.SAI FL HC7, Inc.
Florida
Corporation
F86660
4401 Colwick Rd.
Charlotte, NC
49.SAI Fort Myers B, LLC
Florida Limited Liability Company
L08000116712
BMW of Fort Myers






MINI of Fort Myers


15421 S. Tamiami Tr.
Fort Myers, FL




13880 S. Tamiami Tr.
Fort Myers, FL
SRE Florida – 1, LLC






CARS (SON-064)
SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..50.SAI
Fort Myers M, LLC
Florida
Limited Liability Company
L98000002089
Mercedes-Benz of Fort Myers






15461 S. Tamiami Tr.
Fort Myers, FL




SRE Florida – 1, LLC






SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.51.SAI
Fort Myers VW, LLC
Florida Limited Liability Company
L08000116709
Volkswagen of Fort Myers
14060 S. Tamiami Tr.
Fort Myers, FL
CAR SONFREE, LLC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
52.SAI GA HC1, LLC
Georgia
Limited Partnership
0224680
4401 Colwick Rd.
Charlotte, NC
53.SAI Irondale Imports, LLC
Alabama Limited Liability Company
428-744
Tom Williams Imports (BMW)




Tom Williams Audi
Tom Williams Porsche




Land Rover Birmingham




MINI of Birmingham






Jaguar Birmingham
1000 Tom Williams Way
Irondale, AL


3001 Tom Williams Way
Irondale, AL


3000 Tom Williams Way
Irondale, AL




2001 Tom Williams Way
Irondale, AL




1001 Tom Williams Way
Irondale, AL


1314 Grants Mill Way
Irondale, AL
SRE Alabama–2, LLC






SRE Alabama–2, LLC






SRE Alabama–2, LLC






SRE Alabama–2, LLC
SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
54.SAI Irondale L, LLC
Alabama
Corporation
DLL 662-073
Tom Williams Lexus
1001 Tom Williams Way
Irondale, AL
SRE Alabama–2, LLC


55.SAI Long Beach B, Inc.
California Corporation C2998588


Long Beach BMW
Long Beach MINI








2998 Cherry Ave.
Signal Hill, CA 90755


1660 E. Spring Street
Signal Hill, CA 90756




Velma M. Robinett, Trustee of the Alda C. Jones Trust
c/o Signal Hill Redevelopment Agency
2175 Cherry Ave.
Signal Hill, CA 90806
56.SAI McKinney M, LLCTexas Limited Liability Company
802180025Mercedes-Benz of McKinney
2080 North Central Expressway
McKinney, TX 75069
57.SAI MD HC1, Inc.Maryland
Corporation
D05310776
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
58.SAI Monrovia B, Inc.California Corporation C2979304
BMW of Monrovia
MINI of Monrovia










Parking
1425-1451 South Mountain Ave.
Monrovia, CA








550 E. Huntington Drive
Monrovia, CA
DMSA, LLC
c/o Dennis D. and Charyl A. Assael, Trustees
222 Heliotrope Ave.
Corona del Mar, CA 92625


Foothill Technology Center, LLC














59.SAI Montgomery B, LLC
Alabama Limited Liability Company
428-746
BMW of Montgomery
731 Eastern Blvd.
Montgomery, AL
CARS – DB5, LP60.SAI Montgomery BCH, LLC
Alabama Limited Liability Company
428-745
Classic Buick GMC Cadillac




833 Eastern Blvd.
Montgomery, AL




Rouse Bricken, LLC






61.SAI Montgomery CH, LLC
Alabama Limited Liability Company
428-747
Capitol Chevrolet






Capitol Hyundai
711 Eastern Blvd.
Montgomery, AL




2820 Eastern Blvd.
Montgomery, AL
CARS-DB5, LP






CAR BSC L.L.C.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
62.SAI Nashville CSH, LLC
Tennessee
Limited Liability Company
0336183
Crest Cadillac
Crest Saab
2121 Rosa L. Parks Blvd.
Nashville, TN
CAR SON MAS TN L.L.C.63.SAI Nashville H, LLC
Tennessee
Limited Liability Company
0336180
Crest Honda


2215 Rosa L. Parks Blvd.
Nashville, TN
CAR SON MAS TN L.L.C.64.SAI Nashville M, LLC
Tennessee
Limited Liability Company
0336182
Mercedes-Benz of Nashville
smart center of Nashville
630 Bakers Bridge Ave.
Franklin, TN
BKB Properties LLC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
65.SAI Nashville Motors, LLCTennessee Limited Liability Company 0566970
Audi Nashville












Porsche of Nashville
1576 Mallory Lane
Brentwood, TN










1580 Mallory Lane
Brentwood, TN
SRE Tennessee – 1, LLC












SRE Tennessee – 2, LLC
SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.


SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.
66.SAI OK HC1, Inc.Oklahoma
Corporation
1900632183
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
67.SAI Orlando CS, LLC
Florida Limited Liability Company
L08000116711




Massey Cadillac [North]
Massey Saab of Orlando


Massey Cadillac South






(Vehicle storage)
4241 N. John Young Pkwy.
Orlando, FL




8819 S. Orange Blossom Tr.
Orlando, FL


1851 Landstreet Rd.
Orlando, FL
CAR SON MAS, L.P.








CAR SON MAS, L.P.






Sonic Development, LLC




















Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.
68.SAI Peachtree, LLC
Georgia
Limited Liability Company
12101436
4401 Colwick Rd.
Charlotte, NC
69.SAI Pensacola A, LLC
Florida Limited Liability Company
L15000038068
Audi Pensacola
6303 Pensacola Blvd.
Penscaola FL
70.SAI Philpott T, LLC
Texas Limited Liability Company
802278062
Philpott Toyota
Philpott Scion
2229 Highway 69
Nederland TX 77627




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
71.SAI Rockville Imports, LLCMaryland
Limited Liability
Company
W12791083
Rockville Audi
Rockville Porsche-Audi
Porsche of Rockville


(Parking Lot)






Vehicle Storage
1125 Rockville Pike
Rockville, MD






1542 & 1550 Rockville Pike
Rockville, MD


1190 Rockville Pike
Rockville, MD
SRE-Virginia 1, LLC








1500 Rockville Pike, LLC




Everett A. Hellmuth, III
SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.72.SAI
Roaring Fork LR, Inc.
Colorado Corporation
2014156978
Land Rover Roaring Fork
52876 Two Rivers Plaza Road
Glenwood Springs CO
73.SAI Rockville L, LLCMaryland
Limited Liability Company
W12796074
Lexus of Rockville










15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MDRoyco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 2085574.SAI Stone Mountain T, LLC
Georgia
Limited Liability Company
0342795
Stone Mountain Toyota
Stone Mountain Scion
4400 Stone Mountain Hwy
Stone Mountain, GA
National Retail Properties, LP




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
75.SAI S. Atlanta JLR, LLC
Georgia Limited Liability Company
16070312
Jaguar South Atlanta
Land Rover South Atlanta
3900 Jonesboro Rd.
Union City GA 30291
SRE Georgia 5, LLCSRE Georgia 5, LLC is an affiliate of SAI S. Atlanta JLR,
LLC76.SAI TN HC1, LLCTennessee
Limited Liability Company
0336184
4401 Colwick Rd.
Charlotte, NC
77.SAI TN HC2, LLCTennessee Limited Liability Company 0336185
4401 Colwick Rd.
Charlotte, NC
78.SAI TN HC3, LLCTennessee
Limited Liability Company
0336181
4401 Colwick Rd.
Charlotte, NC
79.SAI VA HC1, Inc.
Virginia Corporation
07019870
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
80.SAI West Houston B, LLC
Texas Limited Liability Company
802152114
BMW of West Houston
20822 Katy Freeway
Katy TX
81.Santa Clara Imported Cars, Inc.
California
Corporation
C0587296




Honda of Stevens Creek




Stevens Creek Honda – Offsite Vehicle Storage
4590 Stevens Creek Blvd.
San Jose, CA


1507 South 10th St.
San Jose, CA
SRE California – 8 SCH, LLC




10th Street Land Management
SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive,
Inc.82.Sonic – 2185 Chapman Rd., Chattanooga, LLC
Tennessee
Limited Liability Company
0366281




Economy Honda Superstore
2135 Chapman Rd.
Chattanooga, TN
Standefer Investment Company83.Sonic Advantage PA, LLC
Texas
Limited Liability Company
0803707771
Porsche of West Houston


Audi West Houston




Momentum Luxury Cars
11890 Katy Fwy.
Houston, TX


11850 Katy Fwy., Houston, TX


15865 Katy Fwy.
Houston, TX
SRE Texas – 2, LLC




SRE Texas – 2, LLC






SRE Texas – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
84.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
South Carolina
Corporation


Century BMW
Century MINI


(Parking Lot)






Century BMW Mini
2750 Laurens Rd.
Greenville, SC


17 Duvall and 2758 Laurens Rd.
Greenville, SC


2930-2934 Laurens Rd.
Greenville, SC
MMR Holdings, LLC




Brockman Real Estate, LLC




SRE South Carolina – 2, LLC














SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.
85.Sonic Automotive – 3401 N. Main, TX, LLC
Texas
Limited Liability Company
0803707776
Ron Craft Chevrolet Cadillac
Baytown Auto Collision Center
4114 Hwy. 10 E.
Baytown, TX
CAR SON BAY, L.P.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
86.Sonic Automotive – 4701 I-10 East, TX, LLC
Texas
Limited Liability Company
0803712341
Baytown Ford
4110 Hwy. 10 E.
Baytown, TX
CAR SON BAY, L.P.87.Sonic Automotive – 9103 E. Independence, NC, LLC
North Carolina
Limited Liability Company
0470751
Infiniti of Charlotte






Infiniti of Charlotte Parking Lot
9103 E. Independence Blvd.
Matthews, NC


9009 E. Independence Blvd.
Matthews, NC
MMR Holdings, LLC






CAR SON CHAR L.L.C.
88.Sonic Automotive Aviation, LLC
North Carolina Limited Liability Company
1320781
4401 Colwick Rd.
Charlotte, NC
89.Sonic Automotive F&I, LLC
Nevada
Limited Liability Company
LLC8620-1999
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
90.Sonic Automotive of Chattanooga, LLC
Tennessee
Limited Liability Company
0336188
BMW of Chattanooga
6806 E. Brainerd Rd.
Chattanooga, TN
75 Pointe Centre Partners, LLC91.Sonic Automotive of Nashville, LLC
Tennessee
Limited Liability Company
0336186
BMW of Nashville
MINI of Nashville


Parking


4040 Armory Oaks Dr.
Nashville, TN


4010 Armory Oaks Dr.
Nashville, TN


1572 Mallory Lane
Brentwood, TN 37027
H.G. Hill Realty Company, LLC




H.G. Hill Realty Company, LLC
92.Sonic Automotive of Nevada, Inc.
Nevada
Corporation
C18014-1997
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
93Sonic Automotive of Texas, LLC
Texas
Limited Liability Company
0803712331
Lone Star Ford
8477 North Fwy.
Houston, TX
MMR Viking Investment Associates, LP94.Sonic Automotive Support, LLC
Nevada
Limited Liability Company
LLC19412-2003
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
95.Sonic Automotive West, LLC
Nevada
Limited Liability Company
LLC9139-1999
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
96.Sonic-Buena Park H, Inc.
California
Corporation
C2356456
Buena Park Honda
- Employee Parking


Buena Park Honda – Main


Parking




Vehicle Storage
7697 Beach Blvd.
Buena Park, CA


6411 Beach Blvd.
Buena Park, CA


6841 Western Avenue
Buena Park, CA


6291 Auto Center Drive
Buena Park, CA
Abbott Investments




Saltalamacchia Land Company


Buena Park Masonic Temple Board


Orange County Transportation Authority
97.Sonic – Integrity Dodge LV, LLC
Nevada Limited Liability Company
LLC4879-1999
N/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
98.Sonic Calabasas M, Inc.California Corporation C2975101
Mercedes-Benz of Calabasas






























Parking
24181 Calabasas Rd.
Calabasas, CA 91302


















Parking lot north of and abutting above address containing 20,036 square feet,
more or less


21800 Oxnard Street
Woodland Hills, CA
Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985
17401 Gresham St.
Northridge, CA 91325


City of Calabasas, California
26135 Mureau Rd.
Calabasas, CA 91302
Attn: City Manager


Ampco System Parking




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
99.Sonic-Clear Lake Volkswagen, LLC
Texas
Limited Liability Company
0803712287
Momentum Volkswagen of Clear Lake


15100 Gulf Fwy.
Houston, TX
CARS-DB4, LP100.Sonic – Denver T, Inc.
Colorado
Corporation
20021350687
Mountain States Toyota and Scion


Mountain States Toyota
201 W. 70th Ave.
Denver, CO
SRE Colorado – 1, LLCSRE Colorado – 1, LLC is an indirect subsidiary of Sonic
Automotive, Inc.101.Sonic Development, LLC
North Carolina Limited Liability Company
0483658
4401 Colwick Rd.
Charlotte, NC
102.Sonic Divisional Operations, LLC
Nevada
Limited Liability Company
LLC26157-2004
7000 Las Vegas Blvd. N. Suite 200
Las Vegas, NV
Nevada Speedway, LLC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
103.Sonic - Fort Worth T, LLC
Texas
Limited Liability Company
0803726979
Toyota of Fort Worth
Scion of Fort Worth


Main




Used Car






9001 Camp Bowie W.
Fort Worth, TX


8901 US Hwy 80 West
Fort Worth, TX






SON MCKNY II, L.P.




SON MCKNY II, L.P.
104.Sonic - Harbor City H, Inc.
California
Corporation
C2356454
Carson Honda


1435 E. 223rd St.
Carson, CA
ENRI 2, LLC




105.Sonic Houston JLR, LLC
Texa
Limited Liability Company 0803707781
Jaguar Houston North
Land Rover Houston North
18205 Interstate 45 N
Houston, TX
SRE Texas – 1, LLCSRE Texas – 1, LLC is an indirect subsidiary of Sonic
Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
106.Sonic Houston LR, LLC
Texas
Limited Liability Company
0803707788
Land Rover Houston Central


Jaguar Houston Central
7019 Old Katy Rd.
Houston, TX


7025 Old Katy Rd.
Houston, TX
Capital Automotive, LP




SRE Texas – 7, LLC
SRE Texas – 7, LLC is an indirect subsidiary of Sonic Automotive, Inc.107.Sonic
- Houston V, LLC
Texas
Limited Liability Company
0803712226
Volvo of Houston




(Body Shop)
11950 Old Katy Rd.
Houston, TX


1321 Sherwood Forest Dr.
Houston, TX
Mark Miller, Trustee




Mark Miller, Trustee


108.Sonic-Jersey Village Volkswagen, LLC
Texas
Limited Liability Company
0803712317
Momentum Volkswagen of Jersey Village


Parking
19550 Northwest Fwy.
Houston, TX


11411 FM 1960 Road West
Houston, TX
CAR 2 MOM, LP






Cyfair Developments, LP




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
109.Sonic - Las Vegas C West, LLC
Nevada
Limited Liability Company
LLC7434-2000
Cadillac of Las Vegas
Cadillac of Las Vegas - West
5185 W. Sahara Ave.
Las Vegas, NV
SRE Nevada – 2, LLC


SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.110Sonic
- LS Chevrolet, LLC
Texas
Limited Liability Company
0803707733
Lone Star Chevrolet






Lone Star Chevrolet Parking Lot
18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX


18990 Northwest Fwy.
Houston, TX
CARS-DB4, L.P.








CAR SON STAR, L.P.


111.Sonic - LS, LLC
Delaware
Limited Liability Company
3440418
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
112Sonic - Lute Riley, LLC
Texas
Limited Liability Company
0803707761




Lute Riley Honda




(Body Shop)




Storage




Storage




Service/Car Wash
1331 N. Central Expy.
Richardson, TX


13561 Goldmark Dr.
Richardson, TX


331 Melrose Drive
Richardson, TX


816 S. Sherman Street
Richardson, TX


820 S. Sherman Street
Richardson, TX
MMR Viking Investment Associates, LP


CARS (SON-105)




CCI-Melrose 1, L.P.




HLN Enterprises, Inc.




A. Kenneth Moore




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
113.Sonic Momentum B, LLC
Texas
Limited Liability Company
0803710696
Momentum BMW
Momentum MINI




(Momentum BMW/MINI Body Shop)


Momentum BMW (West)




Momentum BMW West - Parking


Momentum Collision Center
10000 Southwest Fwy.
Houston, TX


10002 Southwest Fwy.
Houston, TX


9911 Centre Pkwy.
Houston, TX




15865 Katy Fwy.
Houston, TX


11777 Katy Fwy.
Houston, TX




CARS CNI-2, LP






CARS CNI-2, L.P.






RMC AutoSonic BMWN, L.P.




Kirkwood Partners, LP


114.Sonic Momentum JVP, LLC
Texas
Limited Liability Company
0803707794
Jaguar Southwest Houston
Land Rover Southwest Houston
Momentum Volvo


Momentum Porsche
10150 Southwest Fwy.
Houston, TX






10155 Southwest Fwy.
Houston, TX
CARS CNI-2, LP










SRE Texas – 3, LLC










SRE Texas – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
115.Sonic Momentum VWA, LLC
Texas
Limited Liability Company
0803707807
Momentum Volkswagen


Audi Central Houston Certified Pre-Owned Sales


Momentum Audi




Momentum Audi Back Lot (Storage)


Momentum Audi – Parking


Momentum Audi – Parking


Momentum Audi – Service Center


Momentum Audi – Parking Garage




Momentum Audi – Parking


Momentum Audi – Parking Garage
2405 Richmond Ave.
Houston, TX


2309 Richmond Ave.
Houston, TX




3717-3725 Revere St.
Houston, TX


2401 Portsmouth
Houston, TX


2211 Norfolk Street
Houston, TX


2120 Southwest Fwy.
Houston, TX


3131 Richmond Ave., Houston, TX


3120 Southwest Freeway, Houston, TX


3847 Farnham St, Houston, TX


2211 Norfolk St, Houston, TX
RMC Auto Sonic VWA, LP


RMC Auto Sonic VWA, LP




La Mesa Properties Limited


La Mesa Properties Limited


The Realty Associates Fund IX, LP








3131 Richmond, LLC and 3 Lot Pieces, LLC


Plaza at Audley, LLC






Eastern Diversified, LP




Norfolk Tower, LLC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
116.Sonic of Texas, Inc.
Texas
Corporation
150782300
4401 Colwick Rd.
Charlotte, NC
117.Sonic Resources, Inc.
Nevada
Corporation
C24652-2001
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
118.Sonic - Richardson F, LLC
Texas
Limited Liability Company
0803712249
North Central Ford
1819 N. Central Expy.
Richardson, TX
SRE Texas 10, LLCSRE Texas 10, LLC is an indirect subsidiary of Sonic
Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
119.
       Sonic Santa Monica M, Inc.














California
Corporation
C2727452
W.I. Simonson










(Service)




(Parking)












































Parking




Office




Parts/Service


1626 Wilshire Blvd.
Santa Monica, CA


1330 Colorado Ave.
Santa Monica, CA


1215 – 17th St.
Santa Monica, CA


1415 Euclid & 1308 Santa Monica Blvd.
Santa Monica, CA








































11766 Wilshire Blvd.
Santa Monica, CA


1301 Santa Monica Blvd.
Santa Monica, CA


1337 Euclid Street
Santa Monica, CA
17th & Wilshire Partnership


Investment Co. of Santa Monica


7R Apartments




Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust






Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust


William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust


Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust


Ampco System Parking




Sully Three SM, LLC




Sully Three SM, LLC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)






























Parking




Office




Parts/Service

















11766 Wilshire Blvd.
Santa Monica, CA

1301 Santa Monica Blvd.
Santa Monica, CA

1337 Euclid Street
Santa Monica, CA
Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

Ampco System Parking


Sully Three SM, LLC


Sully Three SM, LLC
120.Sonic - Shottenkirk, Inc.
Florida
Corporation
P99000043291
Pensacola Honda
5600 Pensacola Blvd.
Pensacola, FL
MMR Holdings, LLC




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
121.Sonic - Stevens Creek B, Inc.
California
Corporation
C0723787
Stevens Creek BMW








4343 Stevens Creek Blvd.
San Jose, CA




4333 Stevens Creek Blvd.
San Jose, CA
SRE California – 7 SCB, LLC




SRE California – 7 SCB, LLC
SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive,
Inc.122.Sonic Walnut Creek M, Inc.
California
Corporation
C2508517


Mercedes-Benz of Walnut Creek


(Jensen Lease - Service)










(Parking Lot)




Parking




Parking
1301 Parkside Dr.
Walnut Creek, CA


1360 Pine St.
Walnut Creek, CA








1300 Pine St.
Walnut Creek, CA


2650 Cloverdale Avenue
Concord, CA


2198 N. Main Street
Walnut Creek, CA
Stead Leasing, Inc.




Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986


Testamentary Trust of Paul W. Muller


Robert M. Sherman




2002 Frederick D. Wertheim Revocable Trust




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
123.SRE Alabama - 2, LLC
Alabama Limited Liability Company
670-275
N/AN/AN/AN/A124.SRE Alabama-5, LLC
Alabama Limited Liability Company
DLL 691-622
N/AN/AN/AN/A125.SRE California - 1, LLC
California Limited Liability Company
200202910110
N/AN/AN/AN/A126.SRE California – 2, LLC
California Limited Liability Company
200202910111
N/AN/AN/AN/A127.SRE California – 3, LLC
California Limited Liability Company
200202810141
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
128.SRE California – 5, LLC
California Limited Liability Company
200203110006
N/AN/AN/AN/A129.SRE California – 6, LLC
California Limited Liability Company
200203110007
N/AN/AN/AN/A130.SRE California -7 SCB, LLC
California Limited Liability Company
201033410181
N/AN/AN/AN/A131.SRE California – 8 SCH, LLC
California Limited Liability Company
201033510021
N/AN/AN/AN/A132.SRE California – 9 BHB, LLC
California Limited Liability Company
201126410082
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
133.SRE California 10 LBB, LLC
California Limited Liability Company
201413910313
N/AN/AN/AN/A134.SRE Colorado - 1, LLC
Colorado Limited Liability Company
20021330518
N/AN/AN/AN/A135.SRE Colorado – 2, LLC
Colorado Limited Liability Company
20021330523
N/AN/AN/AN/A136.SRE Colorado – 3, LLC
Colorado Limited Liability Company
20021330530
N/AN/AN/AN/A137.SRE Colorado – 4 RF, LLC
Colorado Limited Liability Company
20141516951
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
138.SRE Colorado – 5 CC, LLC
Colorado Limited Liability Company
201415486855
2876 Two Rivers Plaza Road
Glenwood Springs CO
N/AN/AN/AN/A139.SRE Florida - 1, LLC
Florida Limited Liability Company
L00000006050
N/AN/AN/AN/A140.SRE Georgia – 4, LLC
Georgia Limited Liability Company
11091238
N/AN/AN/AN/A141.SRE Holding, LLC
North Carolina Limited Liability Company
0551475
N/AN/AN/AN/A142.SRE Maryland – 1, LLC
Maryland Limited Liability Company
200162227
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
143.SRE Nevada – 2, LLC
Nevada Limited Liability Company
LLC5021-2000
N/AN/AN/AN/A144.SRE North Carolina – 2, LLC
North Carolina Limited Liability Company
0682830
N/AN/AN/AN/A145.SRE North Carolina – 3, LLC
North Carolina Limited Liability Company
0682833
N/AN/AN/AN/A146.SRE Ohio 1, LLC
Ohio Limited Liability Company
2146293
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
147.SRE Ohio 2, LLC
Ohio Limited Liability Company
2146292
N/AN/AN/AN/A148.SRE Oklahoma -2, LLCOklahoma Limited Liability Company
3500697105N/AN/AN/AN/A149.SRE South Carolina – 2, LLC
South Carolina Limited Liability Company
N/A
N/AN/AN/AN/A150.SRE South Carolina-3, LLC
South Carolina Limited Liability Company
N/A
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
151.SRE South Carolina – 4, LLC
South Carolina Limited Liability Company
N/A
N/AN/AN/AN/A152.SRE Tennessee – 1, LLC
Tennessee Limited Liability Company
000390360
N/AN/AN/AN/A153.SRE Tennessee – 2, LLC
Tennessee Limited Liability Company
000390358
N/AN/AN/AN/A154.SRE Tennessee – 3, LLC
Tennessee Limited Liability Company
000390359
N/AN/AN/AN/A155.SRE Tennessee-4, LLCTennessee Limited Liability Company
0450279N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
156.SRE Tennessee – 5, LLC
Tennessee Limited Liability Company
000450278
N/AN/AN/AN/A157.SRE Tennessee – 6, LLC
Tennessee Limited Liability Company
000797947
N/AN/AN/AN/A158.SRE Tennessee 7, LLC
Tennessee Limited Liability Company
000959852
N/A
6001 Lee Highway,
Chattanooga, TN 37421
N/AN/A159.SRE Texas – 1, LLC
Texas
Limited Liability Company
0803712346
N/AN/AN/AN/A160.SRE Texas – 2, LLC
Texas
Limited Liability Company 0803712368
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
161.SRE Texas – 3, LLC
Texas
Limited Liability Company 0803712408
N/AN/AN/AN/A162.SRE Texas – 4, LLC
Texas
Limited Liability Company 0803712412
N/AN/AN/AN/A163.SRE Texas – 5, LLC
Texas
Limited Liability Company 0803712417
N/AN/AN/AN/A164.SRE Texas – 6, LLC
Texas
Limited Liability Company 0803712425
N/AN/AN/AN/A165.SRE Texas – 7, LLC
Texas
Limited Liability Company 0803712430
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
166.SRE Texas – 8, LLC
Texas
Limited Liability Company 0803712434
N/AN/AN/AN/A167.SRE Texas 9, LLC
Texas Limited Liability Company
801419276
N/AN/AN/AN/A168.SRE Texas 10, LLC
Texas Limited Liability Company
801675082
N/AN/AN/AN/A169.SRE Texas 11, LLC
Texas Limited Liability Company
801723757
N/AN/AN/AN/A170.SRE Texas 12, LLC
Texas Limited Liability Company
801807250
N/AN/AN/AN/A




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
171.SRE Texas 13, LLC
Texas Limited Liability Company
13-802180003
N/AN/AN/AN/A172.SRE Texas 14, LLC
Texas Limited Liability Company
14-802402987
N/AN/AN/AN/A173.SRE Texas 15, LLC
Texas Limited Liability Company
15-802570108
N/AN/AN/AN/A174.SRE Virginia – 1, LLCVirginia Limited Liability Company
5050246-0N/AN/AN/AN/A175.SRE Virginia – 2, LLC
Virginia Limited Liability Company
S1012154
N/AN/AN/AN/A176.Town and Country Ford, Incorporated
North Carolina
Corporation
0148959
Town and County Ford
5401 E. Independence Blvd.
Charlotte, NC
SRE North Carolina - 2, LLCSRE North Carolina - 2, LLC is an indirect subsidiary
of Sonic Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
177.EchoPark Automotive, Inc.
Delaware Corporation
5387434
4401 Colwick Rd.
Charlotte, NC
178.TT Denver, LLC
Colorado Limited Liability Company
20131462193
500 E. 104th Ave
Thornton, CO


10330 Grant Ave
Thornton, CO 80229


10401 E. Arapahoe Rd Centennial, CO


1500 E. County Line Rd Highlands Ranch, CO


13412 West Coal Mine Ave.
Littleton, CO 80127


9575 E. 40th Ave.
Denver, CO 80230
TTRE CO 1, LLC




TTRE CO 1, LLC




TTRE CO 1, LLC




TTRE CO 1, LLC
TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.




--------------------------------------------------------------------------------




I.

NameII.

Jurisdiction of Formation/ Form of Equity/I.D. NumberIII.

Address of Chief Executive OfficeIV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” NamesV.

Collateral Locations
VI.


Name and address of Owner of Collateral Location
(if other than Grantor)
VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)
179.TTRE CO 1, LLC
Colorado Limited Liability Company
20131504490
N/AN/AN/AN/A180.Windward, Inc.
Hawaii
Corporation
41788D1
Honda of Hayward
(Service)


Ground Lease
(Sales)






(Vehicle Display)




(Vehicle Storage)




Ground Lease
(Sales)
24895 Mission Blvd.
Hayward, CA


24947-24975 Mission Blvd.
Hayward, CA




24919 Mission Blvd.
Hayward, CA


900 Fletcher Ln.
Hayward, CA


24933 Mission Blvd.
Hayward, CA
SRE California – 2, LLC




Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust


SRE California – 2, LLC




SRE California – 2, LLC




Paul Y. Fong


SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

















--------------------------------------------------------------------------------



SCHEDULE 5.01(a)
INFORMATION REGARDING ALABAMA
ADMINISTRATIVE APPEAL




Alabama Tax Appeal for SAI Irondale L LLC and
SAI Irondale Imports LLC


    Please accept this brief summary of the current status of the Alabama state
tax appeal for SAI Irondale LLC (“Lexus”) and SAI Irondale Imports LLC
(“Imports”). Currently, both Lexus and Imports are subject to an ongoing audit
relating to state sales tax, consumers’ use tax and rental tax for the periods
from May 2013 through 2016 (Alabama has added on calendar year 2017, which is in
dispute). Both Lexus and Imports have appealed the assessments asserted by the
Alabama Department of Revenue and are vigorously defending the same. The initial
assessments amounted to approximately $4,394,000 in taxes, interest and
penalties. The audits were conducted by using error percentage on test periods
and then applying the percentage rate to other periods.


    Currently, the assessments have been reduced somewhat, particularly for
Lexus. Imports and Lexus have also provided additional detail pursuant to
petitions for review which are still under review by the Alabama Department of
Revenue management for further reductions in the assessments. Before any such
reductions due to their review, the assessments for Lexus currently amount to
$298,844.92 (plus interest and penalties). The current assessments for Imports
are $2,044,505 for state sales tax, $832,525 for consumer’s use tax and $105,757
for rental tax.


    In both audits, the sales tax issues center around documentation relating to
out of state sales (items sold in the State of Alabama and then transported out
of the state) and wholesale sales not subject to tax, the sale on a wholesale
basis of parts and the taxation of warranty and sublet repair work. In the
consumer’s use tax context, the assertions mainly center on whether sales tax
was paid and, if not, then consumer’s use tax would be owed including some taxes
asserted based on some corporate parent purchases. The auditor did substantially
reduce the Lexus assessment on this issue but failed to apply the same
methodology to the Imports’ determination. The rental tax assessments relate to
taxes due on the amounts payable at lease commencement and on the first month’s
rental payment and who is paying the same. That had been resolved favorably with
the auditor in the favor of Lexus (no rental tax) but again Imports was not
finalized. We do expect some rental tax to be owed by Imports as the lease
financing companies on the Imports dealership vehicles do not all handle this
issue in a correct manner.


    In the procedural stage, we are in the post-audit petition for review
process at the Alabama Department of Revenue in Montgomery, essentially an
administrative review of the audit. In the event that issues are not resolved
there, Lexus and Imports will have the opportunity to either file with the
Alabama Tax Tribunal (an independent body) to further appeal any assessments
(without payment of tax) or to pay the tax and file a refund action in an
applicable circuit court for a refund of such taxes.





--------------------------------------------------------------------------------



SCHEDULE 5.13
SUBSIDIARIES;
OTHER EQUITY INVESTMENTS
Part (a).    Subsidiaries.



Name of EntityOwnershipSonic Automotive, Inc.AM Realty GA, LLCMember: EchoPark
Automotive, Inc. - 100%AnTrev, LLCMember: SRE Holding, LLC - 100%Arngar,
Inc.Sonic Automotive, Inc. - 100%, 1,333 sharesAutobahn, Inc.L Dealership Group,
LLC – 100%, 400,000 sharesAvalon Ford, Inc.Sonic Automotive, Inc. – 100% - 4,164
sharesCar Cash of North Carolina, Inc.Sonic Automotive, Inc. – 100% - 100
sharesCornerstone Acceptance CorporationSonic Automotive, Inc. – 100% - 100
sharesEchoPark AZ, LLCMember: EchoPark Automotive, Inc. - 100%EchoPark CA,
LLCMember: EchoPark Automotive, Inc. - 100%EchoPark Driver Education, LLCMember:
EchoPark Automotive, Inc. - 100%EchoPark FL, LLCMember: EchoPark Automotive,
Inc. - 100%EchoPark GA, LLCMember: EchoPark Automotive, Inc. - 100%EchoPark MD,
LLCMember: EchoPark Automotive, Inc. - 100%EchoPark NC, LLCMember: EchoPark
Automotive, Inc. - 100%EchoPark SC, LLCMember: EchoPark Automotive, Inc. -
100%EchoPark TN, LLCMember: EchoPark Automotive, Inc. - 100%EchoPark TX,
LLCMember: EchoPark Automotive, Inc. - 100%EchoPark Realty AZ, LLCMember:
EchoPark Automotive, Inc. - 100%EchoPark Realty CA, LLCMember: EchoPark
Automotive, Inc. - 100%EchoPark Realty TX, LLCMember: EchoPark Automotive, Inc.
- 100%EP Realty MD, LLCMember: EchoPark Automotive, Inc. - 100%EP Realty NC,
LLCMember: EchoPark Automotive, Inc. - 100%EP Realty SC, LLCMember: EchoPark
Automotive, Inc. - 100%FAA Beverly Hills, Inc.FirstAmerica Automotive, LLC –
100%, 10,000 sharesFAA Capitol N, Inc.FirstAmerica Automotive, LLC – 100%,
10,000 sharesFAA Concord H, Inc.FirstAmerica Automotive, LLC – 100%, 10,000
shares
FAA Concord T, Inc.
FirstAmerica Automotive, LLC – 100%, 1,000 sharesFAA Dublin N, Inc.FirstAmerica
Automotive, LLC – 100%, 10,000 sharesFAA Dublin VWD, Inc.FirstAmerica
Automotive, LLC – 100%, 10,000 sharesFAA Holding LLCMember: FirstAmerica
Automotive, LLC – 100%FAA Las Vegas H, Inc.FAA Holding LLC – 100%, 10,000
sharesFAA Poway H, Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA
Poway T, Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA San Bruno,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Santa Monica V,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Serramonte H,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 sharesFAA Serramonte L,
Inc.FirstAmerica Automotive, LLC – 100%, 10,000 shares




--------------------------------------------------------------------------------




Name of EntityOwnershipFAA Serramonte, Inc.FirstAmerica Automotive, LLC – 100%,
10,000 sharesFAA Stevens Creek, Inc.FirstAmerica Automotive, LLC – 100%, 10,000
sharesFAA Torrance CPJ, Inc.FirstAmerica Automotive, LLC – 100%, 10,000
sharesFirstAmerica Automotive, LLCMember: Sonic Automotive, Inc. – 100%Fort Mill
Ford, Inc.Sonic Automotive, Inc. – 100%, 2,700 sharesFranciscan Motors, Inc.L
Dealership Group, LLC – 100%, 700,000 sharesFrontier Oldsmobile Cadillac,
Inc.Sonic Automotive, Inc. – 100%, 200 sharesKramer Motors IncorporatedFAA
Holding LLC – 100%, 250 sharesL Dealership Group, LLCMember: FAA Holding LLC –
100%Marcus David CorporationSonic Automotive, Inc. – 100%, 579,000 sharesMassey
Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesMountain States Motors
Co., Inc.Sonic Automotive, Inc. – 100%, 30,000 sharesOntario L, LLCMember: Sonic
Automotive, Inc. 100%Philpott Motors, LLCMember: Sonic Automotive of Nevada,
Inc. - 100%SAI AL HC1, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI AL HC2,
Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI Ann Arbor Imports, LLCMember:
Sonic Automotive, Inc. – 100%SAI Atlanta B, LLCMember: SAI OK HC1, Inc. 100%SAI
Broken Arrow C, LLCMember: SAI OK HC1, Inc. 100%SAI Calabasas A, LLCMember:
Sonic Automotive, Inc. – 100%SAI Chamblee V, LLCMember: SAI Peachtree, LLC
100%SAI Charlotte M, LLCMember: Sonic Automotive, Inc. - 100%SAI Chattanooga N,
LLCMember: SAI TN HC1, LLC - 100%SAI Clearwater T, LLCMember: SAI FL HC2, Inc.
100%SAI Cleveland N, LLCMember: SAI TN HC1, LLC - 100%SAI Columbus Motors,
LLCMember: Sonic Automotive, Inc. 100%SAI Columbus T, LLCMember: Sonic
Automotive, Inc. 100%SAI Columbus VWK, LLCMember: Sonic Automotive, Inc. 100%SAI
Conroe N, LLCMember: Sonic Automotive, Inc. – 100%SAI Denver B, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSAI Denver C, Inc.Sonic Automotive, Inc. –
100%, 100 sharesSAI Denver M, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI
DS, LLCMember: Sonic Automotive, Inc. 100%SAI DS Realty TX, LLCMember: SAI DS,
LLC 100%SAI Fairfax B, LLCMember: SAI VA HC1, Inc. 100%SAI FL HC1, IncSonic
Automotive, Inc. 100% - 100 sharesSAI FL HC2, Inc.Sonic Automotive, Inc. – 100%,
100 sharesSAI FL HC3, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI FL HC4,
Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI FL HC7, Inc.Sonic Automotive,
Inc. – 100%, 500 shares




--------------------------------------------------------------------------------




Name of EntityOwnershipSAI Fort Myers B, LLCMember: SAI FL HC2, Inc. 100%SAI
Fort Myers H, LLCMember: SAI FL HC4, Inc. 100%SAI Fort Myers M, LLCMember: SAI
FL HC7, Inc. 100%SAI Fort Myers VW, LLCMember: SAI FL HC4, Inc. 100%SAI GA HC1,
LLCMember: Sonic Automotive of Nevada, Inc. 100%SAI Irondale Imports, LLCMember:
SAI AL HC2, Inc. 100%SAI Irondale L, LLCMember: SAI AL HC2, Inc. 100%SAI Long
Beach B, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI McKinney M, LLCMember:
Sonic Automotive, Inc. – 100%SAI MD HC1, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSAI Monrovia B, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSAI
Montgomery B, LLCMember: SAI AL HC1, Inc. 100%SAI Montgomery BCH, LLCMember: SAI
AL HC1, Inc. 100%SAI Montgomery CH, LLCMember: SAI AL HC1, Inc. 100%SAI
Nashville CSH, LLCMember: SAI TN HC1, LLC 100%SAI Nashville H, LLCMember: SAI TN
HC3, LLC 100%SAI Nashville M, LLCMember: SAI TN HC1, LLC 100%SAI Nashville
Motors, LLCMember: SAI TN HC2, LLC 100%SAI OK HC1, Inc.
Sonic Automotive, Inc. – 25%, 100 shares
Sonic Automotive of Nevada, Inc. – 75%, 300 shares
SAI Oklahoma City C, LLCMember: SAI OK HC1, Inc. – 100%SAI Oklahoma City H,
LLCMember: SAI OK HC1, Inc. – 100%SAI Oklahoma City T, LLCMember: SAI OK HC1,
Inc. – 100%SAI Orlando CS, LLCMember: SAI FL HC3, Inc. 100%SAI Peachtree,
LLCMember: SAI GA HC1, LLC 100%SAI Pensacola A, LLCMember: SAI FL HC2, Inc. -
100%SAI Riverside C, LLCMember: SAI OK HC1, Inc. – 100%SAI Philpott T,
LLCMember: Sonic Automotive, Inc.- 100%SAI Roaring Fork LR, Inc.Sonic
Automotive, Inc.- 100% - 100 sharesSAI Rockville Imports, LLCMember: SAI MD HC1,
Inc. 100%SAI Rockville L, LLCMember: SAI MD HC1, Inc. - 100%SAI Santa Clara K,
Inc..Sonic Automotive, Inc.- 100% - 100 sharesSAI S. Atlanta JLR, LLCMember: SAI
GA HC1, LLC - 100%SAI SIC, Inc.Sonic Automotive, Inc.- 100% - 100 sharesSAI
Stone Mountain T, LLCMember: SAI GA HC1, LLC 100%SAI TN HC1, LLCMember: Sonic
Automotive of Nevada, Inc. 100%SAI TN HC2, LLCMember: Sonic Automotive of
Nevada, Inc. 100%SAI TN HC3, LLCMember: Sonic Automotive of Nevada, Inc. 100%SAI
Tulsa N, LLCMember: SAI OK HC1, Inc. 100%SAI Tulsa T, LLCMember: SAI OK HC1,
Inc. 100%SAI Tysons Corner H, LLCMember: SAI VA HC1, Inc. 100%




--------------------------------------------------------------------------------




Name of EntityOwnershipSAI Tysons Corner I, LLCMember: SAI VA HC1, Inc. 100%SAI
VA HC1, Inc.Sonic Automotive, Inc. - 100%, 100 sharesSAI Vehicle Subscription,
Inc.Sonic Automotive, Inc. - 100%, 100 sharesSAI VS GA, LLCMember: SAI Vehicle
Subscription, Inc. 100%SAI VS TX, LLCMember: SAI Vehicle Subscription, Inc.
100%SAI West Houston B, LLCMember: Sonic Momentum B, L.P. - 100%Santa Clara
Imported Cars, Inc.L Dealership Group, LLC – 100%, 1,082 sharesSonic–2185
Chapman Rd., Chattanooga, LLCMember: Sonic Automotive of Nevada, Inc. –
100%Sonic – Cadillac D, LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic
Calabasas M, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Calabasas V,
Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic – Camp Ford, L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic – Carrollton V, L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic – Carson F, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic – Denver T,
Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic – Downey Cadillac, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSonic – Fort Mill Chrysler Jeep, Inc.Sonic
Automotive, Inc. – 100%, 1,000 sharesSonic – Fort Mill Dodge, Inc.Sonic
Automotive, Inc. – 100%, 1,000 sharesSonic – Fort Worth T, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%Sonic – Frank Parra Autoplex, L.P.
Partners:
Sonic of Texas, Inc., general partner 1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic – Harbor City H, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic –
Houston V, LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic - Integrity
Dodge LV, LLCMember: Sonic Automotive, Inc. – 100%Sonic – Lake Norman Chrysler
Jeep, LLCMember: Sonic Automotive, Inc. – 100%Sonic - Las Vegas C West,
LLCMember: Sonic Automotive, Inc.    100%Sonic – Lloyd Nissan, Inc.Sonic
Automotive, Inc. - 100% - 100 sharesSonic – Lloyd Pontiac - Cadillac, Inc.Sonic
Automotive, Inc. - 100% - 100 sharesSonic – Lone Tree Cadillac, Inc.Sonic
Automotive, Inc. - 100% - 100 sharesSonic – LS Chevrolet, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%Sonic – LS, LLCMember: Sonic of Texas, Inc.
100%Sonic - Lute Riley, LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic
– Massey Cadillac, L.P
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic – Massey Chevrolet, Inc.Sonic Automotive, Inc. – 100%, 100 shares




--------------------------------------------------------------------------------




Name of EntityOwnershipSonic – Mesquite Hyundai, L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic - Newsome Chevrolet World, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic - Newsome of Florence, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic – North Charleston Dodge, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic – North Charleston, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic – Richardson F, LLCMember: Sonic Automotive of Nevada, Inc. -
100%Sonic – Sanford Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic
- Shottenkirk, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic - Stevens
Creek B, Inc.L Dealership Group, LLC – 100%, 300,000 sharesSonic – Williams
Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Advantage PA,
LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic Automotive – 1720 Mason
Ave, DB, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Automotive – 1720
Mason Ave, DB, LLC
Member:
Sonic Automotive – 1720 Mason Ave, DB, Inc. – 100%
Sonic Automotive – 2490 South Lee Highway, LLCMember: Sonic Automotive of
Nevada, Inc. – 100%Sonic Automotive - 3401 N. Main, TX, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%Sonic Automotive - 4701 I-10 East, TX,
LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic Automotive – 6008 N.
Dale Mabry, FL, Inc.Sonic Automotive, Inc. 100% - 100 sharesSonic
Automotive-9103 E. Independence, NC, LLCMember: Sonic Automotive, Inc. 100%Sonic
Automotive 2424 Laurens Rd., Greenville, Inc.Sonic Automotive, Inc. 100% - 100
sharesSonic Automotive 2752 Laurens Rd., Greenville, Inc.Sonic Automotive, Inc.
100%, 100 sharesSonic Automotive Aviation, LLCMember: Sonic Automotive, Inc.
100%Sonic Automotive F&I, LLCMember: Sonic Automotive, Inc. 100%Sonic Automotive
of Chattanooga, LLCMember: Sonic Automotive of Nevada, Inc. 100%Sonic Automotive
of Nashville, LLCMember: Sonic Automotive of Nevada, Inc. 100%Sonic Automotive
of Nevada, Inc.Sonic Automotive, Inc. – 100%, 1,000 sharesSonic Automotive of
Texas, LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic Automotive
Support, LLCMember: Sonic Automotive, Inc. 100%Sonic Automotive West, LLCMember:
Sonic Automotive, Inc. 100%Sonic Automotive 1495 Automall Drive, Columbus,
Inc.Sonic Automotive, Inc. 100% - sharesSonic Clear Lake N, L.P.
Partners:
Sonic of Texas, Inc., general partner    1%
Sonic Automotive of Nevada, Inc., limited partner 99%
Sonic Development, LLCMember: Sonic Automotive, Inc. 100%Sonic Divisional
Operations, LLCMember: Sonic Automotive, Inc. 100%Sonic eStore, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSonic FFC 1, Inc.Sonic Automotive, Inc. –
100%, 100 sharesSonic FFC 2, Inc.Sonic Automotive, Inc. – 100%, 100 shares




--------------------------------------------------------------------------------




Name of EntityOwnershipSonic FFC 3, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic Fremont, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Houston
JLR, LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic Houston LR,
LLCMember: Sonic Automotive of Nevada, Inc. - 100%Sonic Momentum B, LLCMember:
Sonic Automotive of Nevada, Inc. - 100%Sonic Momentum JVP, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%Sonic Momentum VWA, LLCMember: Sonic Automotive
of Nevada, Inc. - 100%Sonic of Texas, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic Resources, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Santa
Monica M, Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Santa Monica S,
Inc.Sonic Automotive, Inc. – 100%, 100 sharesSonic Walnut Creek M, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSonic Wilshire Cadillac, Inc.Sonic
Automotive, Inc. – 100%, 100 sharesSonic-Buena Park H, Inc.Sonic Automotive,
Inc. – 100%, 100 sharesSonic-Calabasas A, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic-Capitol Cadillac, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic-Carson LM, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic-Capitol Imports, Inc.Sonic Automotive, Inc. – 100%, 100
sharesSonic-Clear Lake Volkswagen, LLCMember: Sonic Automotive of Nevada, Inc. -
100%Sonic-Jersey Village Volkswagen, LLCMember: Sonic Automotive of Nevada, Inc.
- 100%Sonic-Plymouth Cadillac, Inc.Sonic Automotive, Inc. 100% - 100
sharesSonic-Volvo LV, LLCMember: Sonic Automotive, Inc. 100%Sonic-West Covina T,
Inc.Sonic Automotive, Inc. 100% - 100 sharesSRE Alabama–2, LLCMember: SRE
Holding, LLC 100%SRE Alabama-5, LLCMember: SRE Holding, LLC 100%SRE Alabama 6,
LLCMember: SRE Holding LLC 100%SRE California – 1, LLCMember: SRE Holding LLC
100%SRE California–2, LLCMember: SRE Holding LLC 100%SRE California – 3,
LLCMember: SRE Holding LLC 100%SRE California – 4, LLCMember: SRE Holding LLC
100%SRE California – 5, LLCMember: SRE Holding LLC 100%SRE California – 6,
LLCMember: SRE Holding LLC 100%SRE California – 7 SCB, LLCMember: SRE Holding
LLC 100%SRE California – 8, SCH, LLCMember: SRE Holding LLC 100%SRE California –
9 BHB, LLCMember: SRE Holding LLC 100%SRE California 10 LBB, LLCMember: SRE
Holding LLC 100%SRE California 11 PH, LLCMember: SRE Holding LLC 100%SRE
Colorado – 1, LLCMember: SRE Holding LLC 100%SRE Colorado – 2, LLCMember: SRE
Holding LLC 100%SRE Colorado – 3, LLCMember: SRE Holding LLC 100%




--------------------------------------------------------------------------------




Name of EntityOwnershipSRE Colorado – 4 RF, LLCMember: SRE Holding LLC 100%SRE
Colorado – 5 CC, LLCMember: SRE Holding LLC 100%SRE Florida – 1, LLCMember: SRE
Holding LLC 100%SRE Florida – 2, LLCMember: SRE Holding LLC 100%SRE Georgia 4,
LLCMember: SRE Holding LLC 100%SRE Georgia 5, LLCMember: SRE Holding LLC 100%SRE
Georgia 6, LLCMember: SRE Holding LLC 100%SRE Holding, LLCMember: Sonic
Automotive, Inc. 100%SRE Maryland – 1, LLCMember: SRE Holding LLC 100%SRE
Nevada–2, LLCMember: SRE Holding LLC 100%SRE North Carolina – 2, LLCMember: SRE
Holding LLC 100%SRE North Carolina – 3, LLCMember: SRE Holding LLC 100%SRE Ohio
1, LLCMember: SRE Holding LLC 100%SRE Ohio 2, LLCMember: SRE Holding LLC 100%SRE
Oklahoma-1, LLCMember: SRE Holding LLC 100%SRE Oklahoma-2, LLCMember: SRE
Holding LLC 100%SRE Oklahoma–5, LLCMember: SRE Holding LLC 100%SRE South
Carolina–2, LLCMember: SRE Holding LLC 100%SRE South Carolina – 3, LLCMember:
SRE Holding LLC 100%SRE South Carolina – 4, LLCMember: SRE Holding LLC 100%SRE
Tennessee – 1, LLCMember: SRE Holding LLC 100%SRE Tennessee – 2, LLCMember: SRE
Holding LLC 100%SRE Tennessee – 3, LLCMember: SRE Holding LLC 100%SRE
Tennessee-4, LLCMember: SRE Holding LLC 100%SRE Tennessee-5, LLCMember: SRE
Holding LLC 100%SRE Tennessee 6, LLCMember: SRE Holding LLC 100%SRE Tennessee 7,
LLCMember: SRE Holding LLC 100%SRE Tennessee 8, LLCMember: SRE Holding LLC
100%SRE Texas – 1, LLCMember: Sonic Automotive of Nevada, Inc. - 100%SRE Texas –
2, LLCMember: Sonic Automotive of Nevada, Inc. - 100%SRE Texas – 3, LLCMember:
Sonic Automotive of Nevada, Inc. - 100%SRE Texas – 4, LLCMember: Sonic
Automotive of Nevada, Inc. - 100%SRE Texas – 5, LLCMember: Sonic Automotive of
Nevada, Inc. - 100%SRE Texas – 6, LLCMember: Sonic Automotive of Nevada, Inc. -
100%SRE Texas – 7, LLCMember: Sonic Automotive of Nevada, Inc. - 100%SRE Texas –
8, LLCMember: Sonic Automotive of Nevada, Inc. - 100%SRE Texas 9, LLCMember: SRE
Holdings LLC 100%SRE Texas 10, LLCMember: SRE Holdings LLC 100%SRE Texas 11,
LLCMember: SRE Holdings LLC 100%SRE Texas 12, LLCMember: SRE Holdings LLC
100%SRE Texas 13, LLCMember: SRE Holding LLC 100%SRE Texas 14, LLCMember: SRE
Holding LLC 100%SRE Texas 15, LLCMember: SRE Holding LLC 100%




--------------------------------------------------------------------------------




Name of EntityOwnershipSRE Texas 16, LLCMember: SRE Holding LLC 100%SRE Texas
17, LLCMember: SRE Holding LLC 100%SRE Virginia – 1, LLCMember: SRE Holdings LLC
100%SRE Virginia – 2, LLCMember: SRE Holding LLC 100%SRM Assurance, Ltd.Sonic
Automotive, Inc. – 100%, 5,000 sharesStevens Creek Cadillac, Inc.L Dealership
Group, LLC – 100%, 230,000 sharesTown and Country Ford, IncorporatedSonic
Automotive, Inc. – 100%, 471.25 sharesEchoPark Automotive, Inc.Sonic Automotive,
Inc. – 100%, 100 sharesTT Denver, LLCMember: EchoPark Automotive, Inc. 100%TTRE
CO 1, LLCMember: EchoPark Automotive, Inc. 100%Windward, Inc.L Dealership Group,
LLC – 100%, 140,500 shares






--------------------------------------------------------------------------------





Part (b).    Other Equity Investments.



Name of EntityOwnershipNorth Point Imports, LLC
Members:
SAI Peachtree, LLC – 50%
Chris Auto Group, LLC 50%






--------------------------------------------------------------------------------





SCHEDULE 6.13
LOCATIONS OF COLLATERAL

I.
NameII.
Collateral Locations1.Sonic Automotive, Inc.
4401 Colwick Rd.
Charlotte, NC


In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.
2.EchoPark GA, LLC
8805 Abercorn Street
Savannah GA 31406
3.AM Realty GA, LLC4.AnTrev, LLC
4401 Colwick Rd.
Charlotte, NC
5.Arngar, Inc.
10725 Pineville Rd.
Pineville, NC
6.
 Autobahn, Inc.
700 Island Pkwy.
Belmont, CA


Beneath Island Pkwy. north of Ralston Ave.
Belmont, CA


East of Island Pkwy. and north of Ralston Ave.
Belmont, CA


500-510 Harbor Blvd.
Belmont, CA


1315 Elmer St.
Belmont, CA


Elmer Street Lot
Belmont, CA
7.EchoPark AZ, LLCNot yet known8.EchoPark CA, LLC
2998 Cherry Avenue
Signal Hill, CA 90755
9.EchoPark Realty CA, LLCN/A10.EchoPark FL, LLC
4636 N. Dale Mabry Hwy
Tampa, FL 33614
11.EchoPark NC, LLC
13231 Statesville Road
Huntersville, NC 28078
12.EchoPark SC, LLC
107 Duvall Drive
Greenville, SC 29067




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations13.EchoPark TX, LLC14.EchoPark Realty TX, LLC15.EP Realty
NC, LLC16.EP Realty SC, LLC17.
FAA Beverly Hills, Inc.
5050 – 5070 Wilshire Blvd.
Beverly Hills, CA


5151 Wilshire Blvd.
Beverly Hills, CA


8833 Wilshire Blvd.
Beverly Hills, CA


8850 Wilshire Blvd.
Beverly Hills, CA


8844 Wilshire Blvd.
Beverly Hills, CA


NE Corner Citrus Ave. & Carling Way
Beverly Hills, CA
18.FAA Concord H, Inc.
1300 Concord Ave.
Concord, CA


1461 Concord Ave.
Concord, CA


2655 Stanwell Drive
Concord, CA
19.FAA Concord T, Inc.
1090 Concord Ave.
Concord, CA


Buchanan Field Airport, Area 7
West of Solano Way
20.FAA Holding LLC
4401 Colwick Rd.
Charlotte, NC
21FAA Las Vegas H, Inc.
7615 W. Sahara Ave.
Las Vegas, NV




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations22.FAA Poway H, Inc.
13747 Poway Rd.
Poway, CA


13875 Kirkham Way
Poway, CA
23.
    FAA San Bruno, Inc.


















750 El Camino Real
San Bruno, CA


222 E. San Bruno Ave.
San Bruno, CA


732 El Camino Real
San Bruno, CA


750 El Camino Real
San Bruno, CA


650 El Camino Real
San Bruno, CA


650 and 660 El Camino Real
San Bruno, CA


650 and 660 El Camino Real
San Bruno, CA


692 El Camino Real
San Bruno, CA
24.FAA Serramonte H, Inc.
485 Serramonte Blvd.
Colma, CA
25.FAA Serramonte L, Inc.
700 Serramonte Blvd.
Colma, CA


513 Francisco Blvd. E.
San Rafael, CA


535 Francisco Blvd. E.
San Rafael, CA
26.FirstAmerica Automotive, LLC
4401 Colwick Rd.
Charlotte, NC
27.Fort Mill Ford, Inc.
801 Gold Hill Rd.
Fort Mill, SC
28.Franciscan Motors, Inc.
465/475 Serramonte Blvd.
Colma, CA
29.L Dealership Group, LLC
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations30.Marcus David Corporation
9900 South Blvd.
Charlotte, NC


1300 Cressida Dr.
Charlotte, NC


9101 South Blvd.
Charlotte, NC
31.Ontario L, LLC
1125 Kettering Dr.
Ontario, CA
32.Philpott Motors, LLC
1900 U.S. Hwy. 69
Nederland, TX


4605 Third St. Airport
Beaumont, TX


1400 U.S. Hwy. 69
Nederland, TX


2727 Nall St.
Port Neches, TX
33.SAI AL HC1, Inc.
4401 Colwick Rd.
Charlotte, NC
34.SAI AL HC2, Inc.
1874 Grants Mill Rd.
Irondale, AL
35.SAI Atlanta B, LLC
500 Interstate North Pkwy. SE
Atlanta, GA


2100-2120 Powers Ferry Rd
Atlanta, GA


5925 Peachtree Industrial Blvd.
Atlanta, GA
36.SAI Chattanooga N, LLC
2121 Chapman Road
Chattanooga TN 37421
37.SAI Chamblee V, LLC
5260 Peacthree Industrial Blvd.,
Chamblee, GA
38.SAI Clearwater T, LLC
21799 U.S. Hwy. 19 N.
Clearwater, FL




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations39.SAI Columbus T, LLC
1500 Auto Mall Dr.
Columbus, OH
40.SAI Denver B, Inc.
900 S. Colorado Blvd.
Denver, CO


2201 S. Wabash St.
Denver, CO


4300 E. Kentucky Ave.
Denver, CO


7750 E. Cherry Creek South Dr.
Denver, CO


4677 S. Broadway
Denver, CO


4651 S. Broadway
Denver, CO
41.SAI Denver M, Inc.
4300 E. Kentucky Ave.
4677 S. Broadway


940 S. Colorado Blvd.
4677 S. Broadway
42.SAI DS, LLC
13615 N. Central Expressway
Dallas, TX 75243
43.SAI DS Realty TX, LLC
13615 N. Central Expressway
Dallas, TX 75243
44.SAI Fairfax B, LLC
8427 Lee Hwy.
Fairfax, VA


2730 Dorr Avenue
Fairfax, VA


2805 Old Lee Hwy.
Fairfax, VA


8431 Lee Hwy.
Fairfax, VA


8111 Gatehouse Rd.
Falls Church, VA


8504 Lee Hwy.
Fairfax, VA
45.SAI FL HC2, Inc.
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations46.SAI FL HC3, Inc.
4401 Colwick Rd.
Charlotte, NC
47.SAI FL HC4, Inc.
4401 Colwick Rd.
Charlotte, NC
48.SAI FL HC7, Inc.
4401 Colwick Rd.
Charlotte, NC
49.SAI Fort Myers B, LLC
15421 S. Tamiami Tr.
Fort Myers, FL


13880 S. Tamiami Tr.
Fort Myers, FL
50.SAI Fort Myers M, LLC
15461 S. Tamiami Tr.
Fort Myers, FL
51.SAI Fort Myers VW, LLC
14060 S. Tamiami Tr.
Fort Myers, FL
52.SAI GA HC1, LLC
4401 Colwick Rd.
Charlotte, NC
53.SAI Irondale Imports, LLC
1000 Tom Williams Way
Irondale, AL


3001 Tom Williams Way
Irondale, AL


3000 Tom Williams Way
Irondale, AL


2001 Tom Williams Way
Irondale, AL


1001 Tom Williams Way
Irondale, AL


1314 Grants Mill Way
Irondale, AL
54.SAI Irondale L, LLC
1001 Tom Williams Way
Irondale, AL
55.SAI Long Beach B, Inc.
2998 Cherry Ave.
Signal Hill, CA 90755


1660 E. Spring Street
Signal Hill, CA 90756
56.SAI McKinney M, LLC
2080 North Central Expressway
McKinney, TX 75069
57.SAI MD HC1, Inc.
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations58.SAI Monrovia B, Inc.
1425-1451 South Mountain Ave.
Monrovia, CA


550 E. Huntington Drive
Monrovia, CA
59.SAI Montgomery B, LLC
731 Eastern Blvd.
Montgomery, AL
60.SAI Montgomery BCH, LLC
833 Eastern Blvd.
Montgomery, AL
61.SAI Montgomery CH, LLC
711 Eastern Blvd.
Montgomery, AL


2820 Eastern Blvd.
Montgomery, AL
62.SAI Nashville CSH, LLC
2121 Rosa L. Parks Blvd.
Nashville, TN
63.SAI Nashville H, LLC
2215 Rosa L. Parks Blvd.
Nashville, TN
64.SAI Nashville M, LLC
630 Bakers Bridge Ave.
Franklin, TN
65.SAI Nashville Motors, LLC
1576 Mallory Lane
Brentwood, TN


1580 Mallory Lane
Brentwood, TN
66.SAI OK HC1, Inc.
4401 Colwick Rd.
Charlotte, NC
67.SAI Orlando CS, LLC
4241 N. John Young Pkwy.
Orlando, FL


8819 S. Orange Blossom Tr.
Orlando, FL


1851 Landstreet Rd.
Orlando, FL
68.SAI Peachtree, LLC
4401 Colwick Rd.
Charlotte, NC
69.SAI Pensacola A, LLC
6303 Pensacola Blvd.
Penscaola FL
70.SAI Philpott T, LLC
2229 Highway 69
Nederland TX 77627
71.SAI Rockville Imports, LLC
1125 Rockville Pike
Rockville, MD
1542 & 1550 Rockville Pike
Rockville, MD
1190 Rockville Pike
Rockville, MD




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations72.SAI Roaring Fork LR, Inc.
52876 Two Rivers Plaza Road
Glenwood Springs CO
73.SAI Rockville L, LLC15501 & 15515 Frederick Rd.
Rockville, MD

15814-A and B Paramount Dr.
Rockville, MD74.SAI Stone Mountain T, LLC
4400 Stone Mountain Hwy
Stone Mountain, GA
75.SAI S. Atlanta JLR, LLC
3900 Jonesboro Rd.
Union City GA 30291
76.SAI TN HC1, LLC
4401 Colwick Rd.
Charlotte, NC
77.SAI TN HC2, LLC
4401 Colwick Rd.
Charlotte, NC
78.SAI TN HC3, LLC
4401 Colwick Rd.
Charlotte, NC
79.SAI VA HC1, Inc.
4401 Colwick Rd.
Charlotte, NC
80.SAI West Houston B, LLC
20822 Katy Freeway
Katy TX
81.Santa Clara Imported Cars, Inc.
4590 Stevens Creek Blvd.
San Jose, CA


1507 South 10th St.
San Jose, CA
82.Sonic – 2185 Chapman Rd., Chattanooga, LLC
2135 Chapman Rd.
Chattanooga, TN
83.Sonic Advantage PA, LLC
11890 Katy Fwy.
Houston, TX


11850 Katy Fwy.,
Houston, TX


15865 Katy Fwy.
Houston, TX
84.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
2750 Laurens Rd.
Greenville, SC


17 Duvall and 2758 Laurens Rd.
Greenville, SC


2930-2934 Laurens Rd.
Greenville, SC
85.Sonic Automotive – 3401 N. Main, TX, LLC
4114 Hwy. 10 E.
Baytown, TX
86.Sonic Automotive – 4701 I-10 East, TX, LLC
4110 Hwy. 10 E.
Baytown, TX




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations87.Sonic Automotive – 9103 E. Independence, NC, LLC
9103 E. Independence Blvd.
Matthews, NC


9009 E. Independence Blvd.
Matthews, NC
88.Sonic Automotive Aviation, LLC
4401 Colwick Rd.
Charlotte, NC
89.Sonic Automotive F&I, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
90.Sonic Automotive of Chattanooga, LLC
6806 E. Brainerd Rd.
Chattanooga, TN
91.Sonic Automotive of Nashville, LLC
4040 Armory Oaks Dr.
Nashville, TN


4010 Armory Oaks Dr.
Nashville, TN


1572 Mallory Lane
Brentwood, TN 37027
92.Sonic Automotive of Nevada, Inc.
4401 Colwick Rd.
Charlotte, NC
93.Sonic Automotive of Texas, LLC
8477 North Fwy.
Houston, TX
94.Sonic Automotive Support, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
95.Sonic Automotive West, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
96.Sonic-Buena Park H, Inc.
7697 Beach Blvd.
Buena Park, CA


6411 Beach Blvd.
Buena Park, CA


6841 Western Avenue
Buena Park, CA


6291 Auto Center Drive
Buena Park, CA
97.Sonic – Integrity Dodge LV, LLCN/A98.Sonic Calabasas M, Inc.
24181 Calabasas Rd.
Calabasas, CA 91302
Parking lot north of and abutting above address containing 20,036 square feet,
more or less
21800 Oxnard Street
Woodland Hills, CA




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations99.Sonic-Clear Lake Volkswagen, LLC
15100 Gulf Fwy.
Houston, TX
100.Sonic – Denver T, Inc.
201 W. 70th Ave.
Denver, CO
101.Sonic Development, LLC
4401 Colwick Rd.
Charlotte, NC
102.Sonic Divisional Operations, LLC
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
103.Sonic - Fort Worth T, LLC
9001 Camp Bowie W.
Fort Worth, TX


8901 US Hwy 80 West
Fort Worth, TX
104.Sonic - Harbor City H, Inc.
1435 E. 223rd St.
Carson, CA
105.Sonic Houston JLR, LLC
18205 Interstate 45 N
Houston, TX
106.Sonic Houston LR, LLC
7019 Old Katy Rd.
Houston, TX


7025 Old Katy Rd.
Houston, TX
107.Sonic - Houston V, LLC
11950 Old Katy Rd.
Houston, TX


1321 Sherwood Forest Dr.
Houston, TX
108.Sonic-Jersey Village Volkswagen, LLC
19550 Northwest Fwy.
Houston, TX


11411 FM 1960 Road West
Houston, TX
109.Sonic - Las Vegas C West, LLC
5185 W. Sahara Ave.
Las Vegas, NV
110.Sonic - LS Chevrolet, LLC
18800 & 18900 North Fwy. and
9110 N. Eldridge Parkway, Houston, TX


18990 Northwest Fwy.
Houston, TX
111.Sonic - LS, LLC
4401 Colwick Rd.
Charlotte, NC




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations112.Sonic - Lute Riley, LLC
1331 N. Central Expy.
Richardson, TX


13561 Goldmark Dr.
Richardson, TX


331 Melrose Drive
Richardson, TX


816 S. Sherman Street
Richardson, TX


820 S. Sherman Street
Richardson, TX
113.Sonic Momentum B, LLC
10000 Southwest Fwy.
Houston, TX


10002 Southwest Fwy.
Houston, TX


9911 Centre Pkwy.
Houston, TX


15865 Katy Fwy.
Houston, TX


11777 Katy Fwy.
Houston, TX
114.Sonic Momentum JVP, LLC
10150 Southwest Fwy.
Houston, TX


10155 Southwest Fwy.
Houston, TX




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations115.Sonic Momentum VWA, LLC
2405 Richmond Ave.
Houston, TX


2309 Richmond Ave.
Houston, TX


3717-3725 Revere St.
Houston, TX


2401 Portsmouth
Houston, TX


2211 Norfolk Street
Houston, TX


2120 Southwest Fwy.
Houston, TX


3131 Richmond Ave.,
Houston, TX


3120 Southwest Freeway,
Houston, TX


3847 Farnham St,
Houston, TX


2211 Norfolk St,
Houston, TX
116.Sonic of Texas, Inc.
4401 Colwick Rd.
Charlotte, NC
117.Sonic Resources, Inc.
7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
118.Sonic - Richardson F, LLC
1819 N. Central Expy.
Richardson, TX




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations119.
Sonic Santa Monica M, Inc.
1626 Wilshire Blvd.
Santa Monica, CA


1330 Colorado Ave.
Santa Monica, CA


1215 – 17th St.
Santa Monica, CA


1415 Euclid & 1308 Santa Monica Blvd.
Santa Monica, CA


11766 Wilshire Blvd.
Santa Monica, CA


1301 Santa Monica Blvd.
Santa Monica, CA


1337 Euclid Street
Santa Monica, CA
120Sonic - Shottenkirk, Inc.
5600 Pensacola Blvd.
Pensacola, FL
121.Sonic - Stevens Creek B, Inc.
4343 Stevens Creek Blvd.
San Jose, CA


4333 Stevens Creek Blvd.
San Jose, CA
122.Sonic Walnut Creek M, Inc.
1301 Parkside Dr.
Walnut Creek, CA


1360 Pine St.
Walnut Creek, CA


1300 Pine St.
Walnut Creek, CA


2650 Cloverdale Avenue
Concord, CA


2198 N. Main Street
Walnut Creek, CA
123.SRE Alabama - 2, LLCN/A124.SRE Alabama-5, LLCN/A125.SRE California - 1,
LLCN/A126.SRE California – 2, LLCN/A127.SRE California – 3, LLCN/A128.SRE
California – 5, LLCN/A




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations129.SRE California – 6, LLCN/A130.SRE California -7 SCB,
LLCN/A131.SRE California – 8 SCH, LLCN/A132.SRE California – 9 BHB,
LLCN/A133.SRE California 10 LBB, LLCN/A134.SRE Colorado - 1, LLCN/A135.SRE
Colorado – 2, LLCN/A136.SRE Colorado – 3, LLCN/A137.SRE Colorado – 4 RF,
LLCN/A138.SRE Colorado – 5 CC, LLCN/A139.SRE Florida - 1, LLCN/A140.SRE Georgia
– 4, LLCN/A141.SRE Holding, LLCN/A142.SRE Maryland – 1, LLCN/A143.SRE Nevada –
2, LLCN/A144.SRE North Carolina – 2, LLCN/A145.SRE North Carolina – 3,
LLCN/A146.SRE Ohio 1, LLCN/A147.SRE Ohio 2, LLCN/A148.SRE Oklahoma -2,
LLCN/A149.SRE South Carolina – 2, LLCN/A150.SRE South Carolina-3, LLCN/A151.SRE
South Carolina – 4, LLCN/A152.SRE Tennessee – 1, LLCN/A153.SRE Tennessee – 2,
LLCN/A154.SRE Tennessee – 3, LLCN/A155.SRE Tennessee-4, LLCN/A156.SRE Tennessee
– 5, LLCN/A157.SRE Tennessee – 6, LLCN/A158.SRE Tennessee 7, LLC
6001 Lee Highway,
Chattanooga, TN 37421
159.SRE Texas – 1, LLCN/A160.SRE Texas – 2, LLCN/A161.SRE Texas – 3,
LLCN/A162.SRE Texas – 4, LLCN/A163.SRE Texas – 5, LLCN/A164.SRE Texas – 6,
LLCN/A165.SRE Texas – 7, LLCN/A166.SRE Texas – 8, LLCN/A




--------------------------------------------------------------------------------




I.
NameII.
Collateral Locations167.SRE Texas 9, LLCN/A168.SRE Texas 10, LLCN/A169.SRE Texas
11, LLCN/A170.SRE Texas 12, LLCN/A171.SRE Texas 13, LLCN/A172.SRE Texas 14,
LLCN/A173.SRE Texas 15, LLCN/A174.SRE Virginia – 1, LLCN/A175.SRE Virginia – 2,
LLCN/A176.Town and Country Ford, Incorporated
5401 E. Independence Blvd.
Charlotte, NC
177.EchoPark Automotive, Inc.
4401 Colwick Rd.
Charlotte, NC
178.TT Denver, LLC
500 E. 104th Ave
Thornton, CO


10330 Grant Ave
Thornton, CO 80229


10401 E. Arapahoe Rd
Centennial, CO


1500 E. County Line Rd
Highlands Ranch, CO


13412 West Coal Mine Ave.
Littleton, CO 80127


9575 E. 40th Ave.
Denver, CO 80230
179.TTRE CO 1, LLCN/A180.Windward, Inc.
24895 Mission Blvd.
Hayward, CA


24947-24975 Mission Blvd.
Hayward, CA


24919 Mission Blvd.
Hayward, CA


900 Fletcher Ln.
Hayward, CA


24933 Mission Blvd.
Hayward, CA





--------------------------------------------------------------------------------



EXHIBIT C
REVISED SCHEDULES TO PLEDGE AGREEMENT
See attached.




EXHIBIT C
Amended Schedules to Pledge Agreement




--------------------------------------------------------------------------------

EXHIBIT C
TO AMENDMENT NO.2 TO CREDIT AGREEMENT


SCHEDULE I


Pledged Interests


Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
EchoPark Automotive, Inc.
EchoPark GA, LLC


Georgia
Limited Liability Company
16063806
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
AM Realty, LLC


Georgia
Limited Liability Company
16063850
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EchoPark NC, LLC


North Carolina
Limited Liability Company
1436923
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EchoPark SC, LLC


South Carolina
Limited Liability Company
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 1

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
EchoPark Automotive, Inc.
EchoPark TX, LLC


Texas
Limited Liability Company
802448793
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EchoPark Realty TX, LLC


Texas Limited Liability Company
802302813
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EP Realty NC, LLC


North Carolina Limited Liability Company
1436919
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EP Realty SC, LLC


South Carolina Limited Liability Company
LLC InterestN/A100.00%100.00%N/AN/AFAA Holding LLC
L Dealership Group, LLC
Texas
Limited Liability Company
0803708626
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 2

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
FirstAmerica Automotive, LLC
FAA Holding LLC
California
Limited Liability Company
202022510001
LLC InterestN/A100.00%100.00%N/AN/AL Dealership Group, LLC
Autobahn, Inc.
California
Corporation
C1548941
Common Stock1,000,000400,000400,0002N/ASAI AL HC1, Inc.
SAI Montgomery CH, LLC
Alabama
Limited Liability Company
428-747
LLC InterestN/A100.00%100.00%N/AN/ASAI AL HC1, Inc.
SAI Montgomery BCH, LLC
Alabama
Limited Liability Company
428-745
LLC InterestN/A100.00%100.00%N/AN/ASAI FL HC3, Inc.
SAI Orlando CS, LLC
Florida
Limited Liability Company
L08000116711
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 3

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SAI FL HC4, Inc.
SAI Fort Myers VW, LLC
Florida
Limited Liability Company
L08000116709
LLC InterestN/A100.00%100.00%N/AN/ASAI FL HC7, Inc.
SAI Fort Myers M, LLC
Florida
Limited Liability Company
L98000002089
LLC InterestN/A100.00%100.00%N/AN/ASAI GA HC1, LLC
SAI Peachtree, LLC
Georgia
Limited Liability Company
4746288
LLC InterestN/A100.00%100.00%N/AN/ASAI GA HC1, LLC
SAI S. Atlanta JLR, LLC


Georgia Limited Liability Company
16070312
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 4

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SAI MD HC1, Inc.
SAI Rockville Imports, LLC
Maryland
Limited Liability Company
W12796074
LLC InterestN/A100.00%100.00%N/AN/ASAI Peachtree, LLC
SAI Chamblee V, LLC
Georgia
Limited Liability Company
1038946
LLC InterestN/A100.00%100.00%N/AN/ASAI TN HC1, LLC
SAI Nashville CSH, LLC
Tennessee
Limited Liability Company
0336183
LLC Interest


N/A100.00%100.00%N/AN/A
SAI TN HC1, LLC




SAI Nashville M, LLC
Tennessee
Limited Liability Company
0336182
LLC Interest


N/A100.00%100.00%N/AN/ASAI TN HC2, LLC
SAI Nashville Motors, LLC
Tennessee
Limited Liability Company
0566970
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 5

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive, Inc.
Arngar, Inc.
North Carolina
Corporation
0005612
Common Stock


100,0001,3331,33314N/ASonic Automotive, Inc.
Fort Mill Ford, Inc.
South Carolina
Corporation
Common Stock10,0002,7002,70013N/ASonic Automotive, Inc.
SAI Roaring Fork LR, Inc.
Colorado
Corporation
2014156978
Common Stock1,0001001001N/ASonic Automotive, Inc.
SAI AL HC1, Inc.
Alabama
Corporation
D/C 206-272
Common Stock1,0001001001N/ASonic Automotive, Inc.
SAI Denver M, Inc.
Colorado
Corporation
20131291339
Common Stock1,0001001001N/ASonic Automotive, Inc.
SAI FL HC3, Inc.
Florida
Corporation
P98000064012
Common Stock1,0001001002N/A

Schedule I - Page 6

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive, Inc.
SAI FL HC4, Inc.
Florida
Corporation
P98000064009
Common Stock1,0001001002N/ASonic Automotive, Inc.
SAI FL HC7, Inc.
Florida
Corporation
F86660
Common Stock50050050022$1.00
Sonic Automotive, Inc.


Sonic Automotive of Nevada, Inc.
SAI OK HC1, Inc.
Oklahoma
Corporation
1900632183
Common Stock
Common Stock
1,000400
100


300


2


5


N/ASonic Automotive, Inc.
Sonic Automotive Aviation, LLC
North Carolina
Limited Liability Company
1320781
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive, Inc.
Sonic Automotive F&I, LLC
Nevada
Limited Liability Company
LLC8620-1999
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 7

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive, Inc.
Sonic Automotive Support, LLC
Nevada
Limited Liability Company
LLC19412-2003
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive, Inc.
Sonic Automotive West, LLC
Nevada
Limited Liability Company
LLC9139-1999
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive, Inc.
Sonic Calabasas M, Inc.
California
Corporation
C2975101
Common Stock1,0001001001N/ASonic Automotive, Inc.
Sonic Development, LLC
North Carolina Limited Liability Company
0483658
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive, Inc.
Sonic Divisional Operations, LLC
Nevada
Limited Liability Company
LLC26157-2004
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 8

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive, Inc.
Sonic - Las Vegas C West, LLC
Nevada
Limited Liability Company
LLC7434-2000
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive, Inc.
Sonic of Texas, Inc.
Texas
Corporation
150782300
Common Stock1,0001001001N/ASonic Automotive, Inc.
Sonic Resources, Inc.
Nevada
Corporation
C24652-2001
Common Stock1,0001001002N/ASonic Automotive, Inc.
Sonic Santa Monica M, Inc.
California
Corporation
C2727452
Common Stock1,0001001001N/ASonic Automotive, Inc.
Sonic Walnut Creek M, Inc.
California
Corporation
C2508517
Common Stock1,0001001002N/A

Schedule I - Page 9

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive, Inc.
SRE Holding, LLC
North Carolina
Limited Liability Company
0551475
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive, Inc.
EchoPark Automotive, Inc.
Delaware
Corporation
5387434
Common Stock1,0001001001N/ASonic Automotive, Inc.
Town and Country Ford, Incorporated
North Carolina
Corporation
0148959
Common Stock2,000471.25471.2575N/ASonic Automotive of Nevada, Inc.
SAI TN HC1, LLC
Tennessee
Limited Liability Company
0336184
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SAI TN HC2, LLC
Tennessee
Limited Liability Company
0336185
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 10

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive of Nevada, Inc.
SAI TN HC3, LLC
Tennessee
Limited Liability Company
0336184
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic – LS Chevrolet, LLC
Texas
Limited Liability Company
0803707733
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic Advantage PA, LLC
Texas
Limited Liability Company
0803707771
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic Automotive of Texas, LLC
Texas
Limited Liability Company
0803712331
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 11

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive of Nevada, Inc.
Sonic Automotive - 3401 N. Main, TX, LLC
Texas
Limited Liability Company
0803707776
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic Automotive - 4701 I-10 East, TX, LLC
Texas
Limited Liability Company
0803712341
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic–Clear Lake Volkswagen, LLC
Texas
Limited Liability Company
0803712287
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic Houston JLR, LLC
Texas
Limited Liability Company
0803707781
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 12

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive of Nevada, Inc.
Sonic Houston LR, LLC
Texas
Limited Liability Company
0803707788
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic – Houston V, LLC
Texas
Limited Liability Company
0803712226
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic–Jersey Village Volkswagen, LLC
Texas
Limited Liability Company
0803712317
LLC InterestN/A100.00%100.00%N/AN/ASonic of Texas, Inc.
Sonic – LS, LLC
Delaware
Limited Liability Company
3440418
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic Momentum JVP, LLC
Texas
Limited Liability Company
0803707794
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 13

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive of Nevada, Inc.
Sonic Momentum VWA, LLC
Texas
Limited Liability Company
0803707807
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
Sonic – Richardson F, LLC
Texas
Limited Liability Company
0803712249
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SRE Texas-1, LLC
Texas
Limited Liability Company
0803712346
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SRE Texas-2, LLC
Texas
Limited Liability Company
0803712368
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SRE Texas-3, LLC
Texas
Limited Liability Company
0803712408
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 14

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive of Nevada, Inc.
SRE Texas-4, LLC
Texas
Limited Liability Company
0803712412
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SRE Texas – 5, LLC
Texas
Limited Liability Company
0803712417


LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SRE Texas-6, LLC
Texas
Limited Liability Company
0803712425
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SRE Texas – 7, LLC
Texas
Limited Liability Company
0803712430
LLC InterestN/A100.00%100.00%N/AN/ASonic Automotive of Nevada, Inc.
SRE Texas-8, LLC
Texas
Limited Liability Company
0803712434


LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 15

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
AnTrev, LLC
North Carolina
Limited Liability Company
0659676
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Alabama – 2, LLC
Alabama
Limited Liability Company
670-275
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Alabama-5, LLC
Alabama
Limited Liability Company
DLL691-622
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE California – 1, LLC
California
Limited Liability Company
200202910110
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE California-2, LLC
California
Limited Liability Company
200202910111
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 16

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE California - 3, LLC
California
Limited Liability Company
200202810141
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE California - 5, LLC
California
Limited Liability Company
200203110006
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE California - 6, LLC
California
Limited Liability Company
200203110007
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE California – 7 SCB, LLC
California
Limited Liability Company
201033410181
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE California – 8 SCH, LLC


California
Limited Liability Company
201033510021
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 17

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE California – 9 BHB, LLC
California
Limited Liability Company
201126410082
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE California 10 LBB, LLC
California
Limited Liability Company
201413910313
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Colorado – 1, LLC
Colorado
Limited Liability
Company
20021330518
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Colorado – 2, LLC
Colorado
Limited Liability
Company
20021330523
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 18

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE Colorado – 3, LLC


Colorado
Limited Liability
Company
20021330530
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Colorado – 4, LLC


Colorado
Limited Liability
Company
20141516951
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Colorado – 5, LLC
Colorado
Limited Liability
Company
201415486855
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Georgia 4, LLC
Georgia
Limited Liability Company
4219711
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Florida-1, LLC
Florida
Limited Liability Company
L00000006050
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 19

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE Maryland-1, LLC


Maryland Limited Liability Company
200162227
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Nevada-2, LLC
Nevada
Limited Liability Company
LLC5021-2000
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE North Carolina-2, LLC
North Carolina
Limited Liability Company
0682830
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE North Carolina-3, LLC


North Carolina Limited Liability Company
0682833
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Ohio 1, LLC
Ohio
Limited Liability Company
2146293
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 20

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE Ohio 2, LLC
Ohio
Limited Liability Company
2146292
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Oklahoma – 2, LLC
Oklahoma
Limited Liability Company
3500697105
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE South Carolina – 2, LLC
South Carolina
Limited Liability Company
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE South Carolina-3, LLC
South Carolina
Limited Liability Company
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE South Carolina – 4, LLC
South Carolina
Limited Liability Company
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 21

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE Tennessee - 1, LLC
Tennessee
Limited Liability Company
000390360
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Tennessee - 2, LLC
Tennessee
Limited Liability Company
000390358
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Tennessee - 3, LLC
Tennessee
Limited Liability Company
000390359
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Tennessee-4, LLC
Tennessee
Limited Liability Company
000450279
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Tennessee-5, LLC
Tennessee
Limited Liability Company
000450278
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 22

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE Tennessee-6, LLC


Tennessee Limited Liability Company
000797947
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Tennessee 7, LLC


Tennessee Limited Liability Company
000959852
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Virginia - 1, LLC
Virginia
Limited Liability Company
5050246-0
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Virginia - 2, LLC


Virginia
Limited Liability Company
S1012154
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Texas 9, LLC
Texas
Limited Liability Company
801419276
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 23

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE Texas 10, LLC
Texas
Limited Liability Company
801675082
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Texas 11, LLC
Texas
Limited Liability Company
801723757
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Texas 12, LLC
Texas
Limited Liability Company
801807250
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Texas 13, LLC


Texas
Limited Liability Company
13-802180003
LLC InterestN/A100.00%100.00%N/AN/ASRE Holding, LLC
SRE Texas 14, LLC


Texas
Limited Liability Company
14-802402987
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 24

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
SRE Holding, LLC
SRE Texas 15, LLC


Texas
Limited Liability Company
15-802570108
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
TT Denver, LLC
Colorado
Limited Liability Company
20131462193
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
TTRE CO 1, LLC
Colorado
Limited Liability Company
20131504490
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EchoPark AZ, LLC


Arizona
Limited Liability Company
23032012
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EchoPark CA, LLC


California
Limited Liability Company
201923110260
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 25

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
EchoPark Automotive, Inc.
EchoPark Realty CA, LLC


California
Limited Liability Company
201923910263
LLC InterestN/A100.00%100.00%N/AN/AEchoPark Automotive, Inc.
EchoPark FL, LLC


Florida
Limited Liability Company
L16000126299
LLC InterestN/A100.00%100.00%N/AN/ASAI FL HC2, Inc.
SAI Pensacola A, LLC


Florida
Limited Liability Company
L15000038068
LLC InterestN/A100.00%100.00%N/AN/ASAI DS, LLC
SAI DS Realty TX, LLC


Texas
Limited Liability Company
802797035
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 26

--------------------------------------------------------------------------------





Name of
Pledgor
Name, Jurisdiction of
Formation and Type of Entity of Pledged
Subsidiary
Class or Type of Pledged InterestTotal Amount of Class or Type of Pledged
Interests Authorized
Total Amount
of Class
or Type Outstanding
Total Amount PledgedCertificate Number (if applicable)Par Value (if applicable)
Name of Transfer Agent
 (if any)
Sonic Automotive, Inc.
SAI DS, LLC


Texas
Limited Liability Company
802514325
LLC InterestN/A100.00%100.00%N/AN/A

Schedule I - Page 27


--------------------------------------------------------------------------------





SCHEDULE II

Name and Address of PledgorType of Person
Jurisdiction of Formation
of Pledgor
Jurisdiction of Formation
Identification Number
EchoPark Automotive, Inc.
4401 Colwick Rd.
Charlotte, NC 28211


CorporationDelaware5387434
FAA Holding LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyCalifornia202022510001
FirstAmerica Automotive, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyDelaware2761294
L Dealership Group, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyTexas0803708626
SAI AL HC1, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationAlabama206-272
SAI DS, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyTexas802514325
SAI FL HC2, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationFloridaP98000016038
SAI FL HC3, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationFloridaP98000064012
SAI FL HC4, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationFloridaP98000064009
SAI FL HC7, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationFloridaF86660
SAI GA HC1, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyGeorgia4705444

Schedule II - Page 1

--------------------------------------------------------------------------------






Name and Address of PledgorType of Person
Jurisdiction of Formation
of Pledgor
Jurisdiction of Formation
Identification Number
SAI MD HC1, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationMarylandD05310776
SAI Peachtree, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyGeorgia4746288
SAI TN HC1, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyTennessee0336184
SAI TN HC2, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyTennessee0336185
Sonic Automotive, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationDelaware2714319
Sonic Automotive of Nevada, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationNevadaC18014-1997
Sonic of Texas, Inc.
4401 Colwick Road
Charlotte, NC 28211


CorporationTexas150782300
SRE Holding, LLC
4401 Colwick Road
Charlotte, NC 28211


Limited Liability CompanyNorth Carolina0551475



Schedule II - Page 2


--------------------------------------------------------------------------------



EXHIBIT D
REVISED SCHEDULES TO ESCROW SECURITY AGREEMENT
See attached.








EXHIBIT D
Amended Schedules to Pledge Agreement




--------------------------------------------------------------------------------

EXHIBIT D
TO AMENDMENT NO.2 TO CREDIT AGREEMENT
SCHEDULE I


Escrowed Shares

GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)FAA Holding LLC
FAA Las Vegas H, Inc.
Nevada
Corporation
C13186-1999
Common Stock10,0002FirstAmerica Automotive, LLC
FAA Beverly Hills, Inc.
California
Corporation
C2069519
Common Stock10,0002FirstAmerica Automotive, LLC

FAA Concord H, Inc.
California
Corporation
C2004304
Common Stock10,0002FirstAmerica Automotive, LLC
FAA Concord T, Inc.
California
Corporation
C0613543
Common Stock1,0005FirstAmerica Automotive, LLC
FAA Poway H, Inc.
California
Corporation
C2006230
Common Stock10,0002

Schedule I – Page 1

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)FirstAmerica
Automotive, LLC
FAA San Bruno, Inc.
California
Corporation
C2004303
Common Stock10,0002FirstAmerica Automotive, LLC
FAA Serramonte H, Inc.
California
Corporation
C2069465
Common Stock10,0002FirstAmerica Automotive, LLC
FAA Serramonte L, Inc.
California
Corporation
C2004222
Common Stock10,0002L Dealership Group, LLC
Franciscan Motors, Inc.
California
Corporation
C1532758
Common Stock700,00010L Dealership Group, LLC
Santa Clara Imported Cars, Inc.
California
Corporation
C0587296
Common Stock1,08210L Dealership Group, LLC
Sonic - Stevens Creek B, Inc.
California
Corporation
C0723787
Common Stock300,00010

Schedule I – Page 2

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)L Dealership
Group, LLC
Windward, Inc.
Hawaii
Corporation
41788D1FPD
Common Stock140,50010SAI AL HC1, Inc.
SAI Montgomery B, LLC
         Alabama
         Limited Liability Company
         428-746
LLC Interest100.00%N/ASAI AL HC2, Inc.
SAI Irondale Imports, LLC
Alabama
Limited Liability Company
428-744
Common Stock100.00%N/ASAI AL HC2, Inc.
SAI Irondale L, LLC
Alabama
Limited Liability Company
662-073
LLC Interest100.00%N/ASAI GA HC1, Inc.
SAI Stone Mountain T, LLC
Georgia
Limited Liability Company
4746287
LLC Interest100.00%N/ASAI FL HC2, Inc.
SAI Clearwater T, LLC
Florida
Limited Liability Company
L08000116713
LLC Interest100.00%N/A

Schedule I – Page 3

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)SAI FL HC2,
Inc.
SAI Fort Myers B, LLC
Florida
Limited Liability Company
L08000116712
LLC Interest100.00%N/ASAI MD HC1, Inc.
SAI Rockville L, LLC
        Maryland
        Limited Liability Company
        W12791083
LLC Interest100.00%N/ASAI OK HC1, Inc.
SAI Atlanta B, LLC
        Georgia
        Limited Liability Company
 08083814
LLC Interest100.00%N/A
SAI TN HC1, LLC


SAI Chattanooga N, LLC
Tennessee
Limited Liability Company
000767923
LLC Interest100.00%N/A
SAI TN HC3, LLC


SAI Nashville H, LLC
Tennessee
Limited Liability Company
0336180
LLC Interest100.00%N/ASAI HC VA1, Inc.
SAI Fairfax B, LLC
Virginia
Limited Liability Company
S4346344
LLC Interest100.00%N/A

Schedule I – Page 4

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)Sonic
Automotive, Inc.
FirstAmerica Automotive, LLC
Delaware
Limited Liability Company
2761294
LLC Interest100.00%N/ASonic Automotive, Inc.
Sonic – Integrity Dodge LV, LLC
 Nevada
Limited Liability Company
LLC4879-1999
LLC Interest100%N/ASonic Automotive, Inc.
Marcus David Corporation
North Carolina
Corporation
0272880
Common Stock579,0008Sonic Automotive, Inc.
Ontario L, LLC
California
Limited Liability Company
200330110050
LLC Interest100.00%N/ASonic Automotive, Inc.
SAI AL HC2, Inc.
Alabama
Corporation
D/C 199-217
Common Stock1001Sonic Automotive, Inc.
SAI Columbus T, LLC
Ohio
Limited Liability Company
CP13128
LLC Interest100.00%N/A

Schedule I – Page 5

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)Sonic
Automotive, Inc.
SAI Denver B, Inc.
Colorado
Corporation
20131294528
Common Stock1001Sonic Automotive, Inc.
SAI FL HC2, Inc.
Florida
Corporation
P98000016038
Common Stock1002Sonic Automotive, Inc.
SAI Long Beach B, Inc.
California
Corporation
C2998588
Common Stock1001Sonic Automotive, Inc.
SAI McKinney M, LLC
  Texas
  Limited Liability Company
  802180025
LLC Interest100.00%N/ASonic Automotive, Inc.
SAI MD HC1, Inc.


          Maryland
          Corporation
          D05310776
Common Stock1002Sonic Automotive, Inc.
SAI Monrovia B, Inc.


          California
          Corporation
          C2979304
Common Stock1001

Schedule I – Page 6

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)Sonic
Automotive, Inc.
SA SAI Philpott T, LLC
        Texas
        Limited Liability Company
        802278062
LLC Interest100.00%N/ASonic Automotive, Inc.
SAI VA HC1, Inc.


Virginia
Corporation
07019870
Common Stock1001Sonic Automotive, Inc.
Sonic Automotive of Nevada, Inc.
        Nevada
 Corporation
 C18014-1997
Common Stock1,0001Sonic Automotive, Inc.
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
South Carolina
Corporation
Common Stock1001Sonic Automotive, Inc.
Sonic Automotive - 9103 E. Independence, NC, LLC
North Carolina
Limited Liability Company
 0470751
LLC Interest100.00%N/ASonic Automotive, Inc.
Sonic–Buena Park H, Inc.
California
Corporation
C2356456
Common Stock1001

Schedule I – Page 7

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)Sonic
Automotive, Inc.
Sonic – Denver T, Inc.
Colorado
Corporation
20021350687
Common Stock1001Sonic Automotive, Inc.
Sonic – Harbor City H, Inc.
California
Corporation
C2356454
Common Stock1001Sonic Automotive, Inc.
Sonic - Shottenkirk, Inc.
Florida
Corporation
P99000043291
Common Stock1001Sonic Automotive of Nevada, Inc.
SAI GA HC1, LLC
Georgia
Limited Liability Company
4705444
LLC Interest100.00%N/A
Sonic Automotive of Nevada, Inc.
Sonic Automotive of Nevada, Inc.
Sonic Automotive of Chattanooga, LLC
Tennessee
Limited Liability Company
0336188
LLC Interest
(Class A Units)
LLC Interest
(Class B Units)
1




4
99
N/ASonic Automotive of Nevada, Inc.
Sonic Automotive of Nashville, LLC
Tennessee
Limited Liability Company
0336186
LLC Interest100.00%N/A

Schedule I – Page 8

--------------------------------------------------------------------------------




GRANTORESCROW SUBSIDIARIESTYPE OF SHARESNO. OF SHARESCERT. NO.(S)
Sonic Automotive of Nevada, Inc.
Sonic Automotive of Nevada, Inc.
Sonic – 2185 Chapman Rd., Chattanooga, LLC
Tennessee
Limited Liability Company
0366281
LLC Interest
(Class A Units)
LLC Interest
(Class B Units)
1
99
N/ASonic Automotive of Nevada, Inc.
Philpott Motors, LLC
Texas
Limited Liability Company
0803707706
LLC Interest100.00%N/ASonic Momentum B, LLC
SAI West Houston B, LLC
Texas
 Limited Liability Company
802152114
LLC Interest100.00%N/ASonic Automotive of Nevada, Inc.
Sonic – Fort Worth T, LLC
Texas
Limited Liability Company
0803726979
LLC Interest100.00%N/A
Sonic Automotive of Nevada, Inc.
Sonic - Lute Riley, LLC
Texas
Limited Liability Company
0803707761
LLC Interest100.00%N/ASonic Automotive of Nevada, Inc.
Sonic Momentum B, LLC
Texas
Limited Liability Company
0803710696
LLC Interest100.00%N/A

Schedule I – Page 9